             Case 21-10527-JTD   Doc 11-3   Filed 03/08/21   Page 1 of 117




                                    EXHIBIT C

                             TX DIP Credit Agreement




DOCS_NY:42509.9
     Case 21-10527-JTD         Doc 11-3       Filed 03/08/21   Page 2 of 117




SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                            dated as of March [_], 2021,

                                       among

                        CARBONLITE RECYCLING LLC,
a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

                                    as Borrower,

                                        and

                 CARBONLITE RECYCLING HOLDINGS LLC,
a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

                                   as Guarantor,

                                        and


                        THE LENDERS PARTY HERETO,

                                        and

                                UMB BANK, N.A.,

                                       as
                    Administrative Agent and Collateral Agent
                  Case 21-10527-JTD                       Doc 11-3              Filed 03/08/21                 Page 3 of 117


                                                       TABLE OF CONTENTS

                                                                                                                                                    Page


ARTICLE I DEFINITIONS ........................................................................................................................ 1

           Section 1.01                Defined Terms ................................................................................................ 1
           Section 1.02                [Reserved] .................................................................................................... 28
           Section 1.03                Terms Generally ........................................................................................... 28
           Section 1.04                Accounting Terms; GAAP ........................................................................... 29
           Section 1.05                [Reserved] .................................................................................................... 29
           Section 1.06                Resolution of Drafting Ambiguities ............................................................. 29

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS ..................................................... 29

           Section 2.01                The Loans ..................................................................................................... 29
           Section 2.02                Borrowings of Loans .................................................................................... 30
           Section 2.03                [Reserved] .................................................................................................... 31
           Section 2.04                Evidence of Debt; Repayment of Loans....................................................... 31
           Section 2.05                Fees .............................................................................................................. 31
           Section 2.06                Interest on Loans .......................................................................................... 32
           Section 2.07                Termination of Commitments ...................................................................... 32
           Section 2.08                [Reserved] .................................................................................................... 32
           Section 2.09                Repayment of Loans..................................................................................... 33
           Section 2.10                Optional and Mandatory Prepayments of Loans .......................................... 33
           Section 2.11                [Reserved] .................................................................................................... 34
           Section 2.12                [Reserved] .................................................................................................... 34
           Section 2.13                [Reserved] .................................................................................................... 34
           Section 2.14                Payments Generally; Pro Rata Treatment; Sharing of Setoffs ..................... 34
           Section 2.15                Taxes ............................................................................................................ 35
           Section 2.16                Mitigation Obligations; Replacement of Lenders ........................................ 38
           Section 2.17                Withdrawal of Funds from the Funding Account......................................... 40

ARTICLE III REPRESENTATIONS AND WARRANTIES ................................................................... 41

           Section 3.01                Organization; Powers ................................................................................... 41
           Section 3.02                Authorization; Enforceability ....................................................................... 42
           Section 3.03                No Conflicts; No Default ............................................................................. 42
           Section 3.04                Financial Condition; No Material Adverse Effect........................................ 42
           Section 3.05                Properties...................................................................................................... 43
           Section 3.06                Intellectual Property ..................................................................................... 43
           Section 3.07                Equity Interests and Subsidiaries ................................................................. 44
           Section 3.08                Litigation; Compliance with Legal Requirements ....................................... 44
           Section 3.09                Material Agreements .................................................................................... 44
           Section 3.10                Federal Reserve Regulations ........................................................................ 44
           Section 3.11                Investment Company Act, etc ...................................................................... 45
           Section 3.12                Use of Proceeds ............................................................................................ 45
           Section 3.13                Taxes ............................................................................................................ 45
           Section 3.14                No Material Misstatements .......................................................................... 45
           Section 3.15                Labor Matters ............................................................................................... 45

                                                                          -i-
                Case 21-10527-JTD                    Doc 11-3               Filed 03/08/21                Page 4 of 117


                                                  TABLE OF CONTENTS
                                                       (continued)
                                                                                                                                               Page


         Section 3.16             Agreements with Affiliates .......................................................................... 46
         Section 3.17             Employee Benefit Plans ............................................................................... 46
         Section 3.18             Environmental Matters ................................................................................. 46
         Section 3.19             Insurance ...................................................................................................... 47
         Section 3.20             No Bank Accounts ....................................................................................... 48
         Section 3.21             Anti-Terrorism Law; Foreign Corrupt Practices Act ................................... 48
         Section 3.22             Cases; DIP Orders; Secured Super-Priority Obligations .............................. 48
         Section 3.23             Commercial Activity; Absence of Immunity ............................................... 50

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS ..................................................................... 50

         Section 4.01             Conditions to Initial Credit Extension .......................................................... 50
         Section 4.02             Conditions to All Credit Extensions and Withdrawals................................. 52

ARTICLE V AFFIRMATIVE COVENANTS .......................................................................................... 53

         Section 5.01             Financial Statements, Reports, etc ............................................................... 53
         Section 5.02             Litigation and Other Notices ........................................................................ 55
         Section 5.03             Existence; Businesses and Properties ........................................................... 57
         Section 5.04             Insurance ...................................................................................................... 57
         Section 5.05             Obligations and Taxes .................................................................................. 58
         Section 5.06             Employee Benefits ....................................................................................... 58
         Section 5.07             Maintaining Records; Access to Properties and Inspections;....................... 58
         Section 5.08             Use of Proceeds ............................................................................................ 59
         Section 5.09             Compliance with Environmental Laws; Environmental Reports ................. 59
         Section 5.10             Additional Collateral .................................................................................... 59
         Section 5.11             Security Interests; Further Assurances ......................................................... 60
         Section 5.12             Post-Closing Matters .................................................................................... 60
         Section 5.13             Maintenance of Corporate Separateness ...................................................... 60
         Section 5.14             [Reserved] .................................................................................................... 60
         Section 5.15             Priority of Liens ........................................................................................... 60
         Section 5.16             Milestones .................................................................................................... 61
         Section 5.17             Bankruptcy Related Matters. ........................................................................ 62
         Section 5.18             Budget Compliance ...................................................................................... 63
         Section 5.19             Lender Calls ................................................................................................. 63
         Section 5.20             Chief Restructuring Officer; Investment Banker ......................................... 64
         Section 5.21             Material Agreements .................................................................................... 65

ARTICLE VI NEGATIVE COVENANTS ............................................................................................... 65

         Section 6.01             Indebtedness ................................................................................................. 65
         Section 6.02             Liens ............................................................................................................. 66
         Section 6.03             Sale and Leaseback Transactions ................................................................. 68
         Section 6.04             Investments, Loans and Advances ............................................................... 68
         Section 6.05             Mergers and Consolidations ......................................................................... 69
         Section 6.06             Asset Sales.................................................................................................... 69
         Section 6.07             Acquisitions.................................................................................................. 69

                                                                     -ii-
                  Case 21-10527-JTD                    Doc 11-3               Filed 03/08/21               Page 5 of 117


                                                     TABLE OF CONTENTS
                                                          (continued)
                                                                                                                                               Page


          Section 6.08               Dividends ..................................................................................................... 70
          Section 6.09               Transactions with Affiliates ......................................................................... 70
          Section 6.10               Minimum Liquidity ...................................................................................... 71
          Section 6.11               Prepayments of Other Indebtedness; Modifications of Organizational
                                     Documents, Acquisition and Certain Other Documents, etc ........................ 71
          Section 6.12               Limitation on Certain Restrictions on Subsidiaries ...................................... 72
          Section 6.13               Business........................................................................................................ 72
          Section 6.14               Limitation on Issuance of Capital Stock ...................................................... 73
          Section 6.15               Limitation on Accounting Changes; Change of Fiscal Year ....................... 73
          Section 6.16               Permitted Accounts ...................................................................................... 73
          Section 6.17               No Further Negative Pledge ......................................................................... 73
          Section 6.18               Anti-Terrorism Law; Anti-Money Laundering ............................................ 73
          Section 6.19               Embargoed Person........................................................................................ 74
          Section 6.20               No Hedging or Speculative Transactions ..................................................... 74
          Section 6.21               Change of Auditors ...................................................................................... 74
          Section 6.22               Subsidiaries .................................................................................................. 74
          Section 6.23               Change in Name or Location........................................................................ 74
          Section 6.24               Additional Bankruptcy Matters .................................................................... 74
          Section 6.25               Budget Variance ........................................................................................... 75
          Section 6.26               Passive Holding Company ........................................................................... 75

ARTICLE VII GUARANTEE ................................................................................................................... 76

          Section 7.01               The Guarantee .............................................................................................. 76
          Section 7.02               Obligations Unconditional ........................................................................... 76
          Section 7.03               Reinstatement ............................................................................................... 77
          Section 7.04               Subrogation; Subordination.......................................................................... 77
          Section 7.05               Remedies ...................................................................................................... 77
          Section 7.06               Instrument for the Payment of Money ......................................................... 77
          Section 7.07               Continuing Guarantee .................................................................................. 78
          Section 7.08               General Limitation on Guarantee Obligations ............................................. 78

ARTICLE VIII EVENTS OF DEFAULT ................................................................................................. 78

          Section 8.01               Events of Default .......................................................................................... 78
          Section 8.02               Rescission ..................................................................................................... 84
          Section 8.03               [Reserved] .................................................................................................... 84
          Section 8.04               Application of Proceeds ............................................................................... 84

ARTICLE IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT ....................... 84

          Section 9.01               Appointment ................................................................................................. 84
          Section 9.02               Agent in Its Individual Capacity .................................................................. 85
          Section 9.03               Exculpatory Provisions ................................................................................ 86
          Section 9.04               Reliance by Agent ........................................................................................ 87
          Section 9.05               Delegation of Duties..................................................................................... 87
          Section 9.06               Successor Agent ........................................................................................... 87

                                                                      -iii-
                 Case 21-10527-JTD                     Doc 11-3              Filed 03/08/21                Page 6 of 117


                                                    TABLE OF CONTENTS
                                                         (continued)
                                                                                                                                                Page


          Section 9.07              Non-Reliance on Agent and Other Lenders ................................................. 88
          Section 9.08              [Reserved] .................................................................................................... 88
          Section 9.09              Indemnification ............................................................................................ 88
          Section 9.10              [Reserved] .................................................................................................... 89
          Section 9.11              Lender Action............................................................................................... 89
          Section 9.12              Withholding Taxes ....................................................................................... 89
          Section 9.13              Lender’s Representations, Warranties and Acknowledgements .................. 90
          Section 9.14              Security Documents and Guarantee ............................................................. 90
          Section 9.15              Administrative Agent May File Bankruptcy Disclosure and Proofs of
                                    Claim. ........................................................................................................... 91

ARTICLE X MISCELLANEOUS............................................................................................................. 92

          Section 10.01             Notices.......................................................................................................... 92
          Section 10.02             Waivers; Amendment ................................................................................... 95
          Section 10.03             Expenses; Indemnity; Damage Waiver ........................................................ 97
          Section 10.04             Successors and Assigns ................................................................................ 99
          Section 10.05             Survival of Agreement ............................................................................... 103
          Section 10.06             Counterparts; Integration; Effectiveness .................................................... 103
          Section 10.07             Severability................................................................................................. 104
          Section 10.08             Right of Setoff; Marshalling; Payments Set Aside .................................... 104
          Section 10.09             Governing Law; Jurisdiction; Consent to Service of Process .................... 104
          Section 10.10             Waiver of Jury Trial ................................................................................... 105
          Section 10.11             Headings ..................................................................................................... 105
          Section 10.12             Confidentiality............................................................................................ 105
          Section 10.13             Interest Rate Limitation .............................................................................. 106
          Section 10.14             Assignment and Assumption ...................................................................... 106
          Section 10.15             Obligations Absolute .................................................................................. 106
          Section 10.16             Waiver of Defenses; Absence of Fiduciary Duties .................................... 107
          Section 10.17             Reinstatement ............................................................................................. 107
          Section 10.18             USA Patriot Act ......................................................................................... 107
          Section 10.19             DIP Orders.................................................................................................. 108




                                                                      -iv-
            Case 21-10527-JTD     Doc 11-3       Filed 03/08/21   Page 7 of 117



ANNEXES
Annex I            Commitment Schedule

SCHEDULES
Schedule 1.01(a)   Excluded Accounts
Schedule 1.01(b)   Permitted Accounts
Schedule 3.05(c)   Real Property
Schedule 3.07(b)   Organizational Chart
Schedule 3.09      Material Agreements
Schedule 3.13      Taxes
Schedule 3.16      Agreements with Affiliates
Schedule 3.18      Environmental Matters
Schedule 3.19      Insurance
Schedule 5.12(a)   Mortgage Deliverables
Schedule 6.01(b)   Existing Indebtedness
Schedule 6.02(c)   Existing Liens
Schedule 6.04(a)   Existing Investments
Schedule 6.12(f)   Existing Restrictive Agreements

EXHIBITS
Exhibit A          Form of Assignment and Assumption
Exhibit B          Form of Borrowing Request
Exhibit C          Form of Compliance Certificate
Exhibit D          [Reserved]
Exhibit E          Interim Order
Exhibit F          Form of Funding Account Withdrawal Notice
Exhibit G          Form of Note
Exhibit H          Form of Non-Bank Certificate




                                             v
             Case 21-10527-JTD           Doc 11-3      Filed 03/08/21       Page 8 of 117



       SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

         This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”), dated as of March [_], 2021, among CarbonLite Recycling LLC, a Delaware limited
liability company and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(“Borrower”), CarbonLite Recycling Holdings LLC, a Delaware limited liability company and a debtor
and debtor-in-possession under Chapter 11 of the Bankruptcy Code (“Guarantor”), the Lenders, UMB
Bank, N.A., as administrative agent for the Lenders (in such capacity, the “Administrative Agent”) and
as collateral agent for the Secured Parties (in such capacity, the “Collateral Agent”).

                                            WITNESSETH:

                 WHEREAS, on March [_], 2021 (the “Petition Date”), Borrower and Guarantor (each a
“TX Debtor” and collectively, the “TX Debtors”) together with certain of their Affiliates, filed voluntary
petitions with the Bankruptcy Court commencing their respective cases that are pending under Chapter 11
of the Bankruptcy Code (each case of Borrower and each other TX Debtor, a “Case” and collectively, the
“Cases”) and have continued in the possession of their assets and management of their business pursuant
to Section 1107(a) and 1108 of the Bankruptcy Code.

                WHEREAS, Borrower has requested that the Lenders extend credit to Borrower in the
form of new money term loans in an aggregate principal amount of up to $15,000,000 (the “DIP Term
Facility”), with all of Borrower’s obligations under the DIP Term Facility to be guaranteed by each
Guarantor.

                WHEREAS, the priority of the DIP Term Facility with respect to the Collateral granted
to secure the Obligations shall be as set forth in the Interim Order and the Final Order, as applicable, in
each case upon entry thereof by the Bankruptcy Court.

                WHEREAS, Borrower and Guarantor are engaged in related businesses, and Guarantor
will derive substantial direct and indirect benefit from the making of the extensions of credit under this
Agreement.

       NOW, THEREFORE, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

                                              ARTICLE I
                                             DEFINITIONS

       Section 1.01 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:

         “Acceptable Confirmation Order” means an order of the Bankruptcy Court confirming an
Acceptable Plan, in form and substance satisfactory to the Required Lenders and the Administrative
Agent in their sole discretion (as the same may be amended, supplemented, or modified from time to time
after entry thereof with the consent of the Required Lenders in their sole discretion).

        “Acceptable Disclosure Statement” means the disclosure statement relating to the Acceptable
Plan, in form and substance satisfactory to the Required Lenders in their reasonable discretion (as the
same may be amended, supplemented, or modified from time to time after the initial filing thereof with
the consent of the Required Lenders in their sole discretion).
              Case 21-10527-JTD           Doc 11-3       Filed 03/08/21      Page 9 of 117



         “Acceptable Disclosure Statement Order” means an order of the Bankruptcy Court approving
the Acceptable Disclosure Statement, in form and substance satisfactory to the Required Lenders in their
sole discretion (as the same may be amended, supplemented, or modified from time to time after entry
thereof so long as such amendment, supplement, or modification is satisfactory to the Required Lenders
in their sole discretion).

         “Acceptable Plan” shall mean a plan of reorganization for each of the Cases, in form and
substance acceptable to the Required Lenders and the Administrative Agent, that, among other things, (i)
provides for the payment of all Obligations in full, in cash upon the effective date of such plan of
reorganization, (ii) either provides for (x) the payment of all Prepetition Obligations in full, in cash upon
the effective date of such plan of reorganization or (y) is acceptable to the Required Lenders in their sole
discretion, and (iv) provides for releases and other exculpatory provisions for the Administrative Agent,
the Collateral Agent, the Lenders and the Prepetition Secured Parties under the Prepetition Bond
Documents and their respective Related Persons in form and substance satisfactory to the Required
Lenders and the Prepetition Bondholders (as defined in the DIP Orders) of a majority in aggregate
principal amount of the Bonds (as defined in the DIP Orders).

        “Acceptable Sale” shall have the meaning assigned to such term in Section 5.16(g).

        “Adequate Protection Obligations” as defined in the Interim Order or Final Order, as
applicable.

        “Administrative Agent” shall have the meaning assigned to such term in the preamble hereto
and includes each other Person appointed as the successor administrative agent pursuant to Article IX.

        “Administrative Agent Fees” shall have the meaning assigned to such term in Section 2.05(b).

        “Administrative Questionnaire” shall mean an Administrative Questionnaire in the form
supplied from time to time by the Administrative Agent.

       “Advisors” shall mean legal counsel (including local, foreign and in-house counsel), auditors,
accountants, consultants, appraisers, engineers or other advisors.

        “Affiliate” shall mean, when used with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified; provided, however, that, solely for purposes of Section 6.09, the term
“Affiliate” shall also include (i) any Person that directly or indirectly owns more than 10% of any class of
Equity Interests of the Person specified or (ii) any Person that is an officer or director of the Person
specified.

        “Agents” shall mean the Administrative Agent and the Collateral Agent; and “Agent” shall mean
any of them as the context may require.

        “Agreement” shall have the meaning assigned to such term in the preamble hereto.

        “Amendment” shall have the meaning assigned to such term in Section 6.11(a).

        “Ankura” shall mean Ankura Consulting Group, LLC.

        “Anti-Terrorism Laws” shall have the meaning assigned to such term in Section 3.21(a).




                                                     2
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 10 of 117



        “Applicable Rate” shall mean a per annum rate of 12%.

       “Approved Budget” shall mean the Initial Budget or then most current Updated Budget prepared
by Borrower and approved by the Required Lenders pursuant to Section 5.01(c), as applicable.

       “Approved Electronic Communications” shall mean any notice, demand, communication,
information, document or other material that any Loan Party provides to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein which is distributed to the
Agents or the Lenders by means of electronic communications pursuant to Section 10.01(b).

        “Approved Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or investing in bank and other commercial loans and similar
extensions of credit in the ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

         “Asset Sale” shall mean (a) any disposition of any property, by any Loan Party (including any
disposition of property to a Delaware Divided LLC pursuant to a Delaware LLC Division) and (b) any
issuance or sale of any Equity Interests of any Subsidiary of Borrower, in each case, to any Person other
than a Loan Party. Notwithstanding the foregoing, none of the following shall constitute “Asset Sales”:
any disposition of assets permitted by, or expressly referred to in, 6.06(a), 6.06(f), 6.06(g), 6.06(h),
6.06(i), 6.06(j) or 6.06(k).

        “Assignment and Assumption” shall mean an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required pursuant to
Section 10.04(b)), and accepted by the Administrative Agent, substantially in the form of Exhibit A, or
such other form (including electronic documentation generated by MarkitClear or other electronic
platform) as shall be approved by the Administrative Agent.

        “Avoidance Actions” shall mean the Debtors’ claims and causes of action under Sections 502(d),
542, 544, 545, 547, 548, 549, 550, 551, 553(b) and 724(a) of the Bankruptcy Code.

        “Avoidance Proceeds” shall mean any proceeds or property recovered, unencumbered or
otherwise in connection with successful Avoidance Actions, whether by judgment, settlement or
otherwise.

        “Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States Code, as amended
from time to time and any successor statute and all rules and regulations promulgated thereunder.

        “Bankruptcy Court” shall mean the United States Bankruptcy Court for Delaware, or any
appellate court having jurisdiction over the Cases from time to time.

        “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as the same may
from time to time be in effect and applicable to the Cases, including any local rules of the Bankruptcy
Court.

        “Bidding Procedures” shall have the meaning assigned to such term in Section 5.16(c).

        “Bidding Procedures Order” shall have the meaning assigned to such term in Section 5.16(d).

        “Board” shall mean the Board of Governors of the Federal Reserve System of the United States.



                                                      3
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 11 of 117



        “Board of Directors” shall mean, with respect to any Person, (i) in the case of any corporation,
the board of directors of such Person, (ii) in the case of any limited liability company, the board of
managers or board of directors, as applicable, of such Person, or if such limited liability company does
not have a board of managers or board of directors, the functional equivalent of the foregoing, (iii) in the
case of any partnership, the board of directors or board of managers, as applicable, of the general partner
of such Person and (iv) in any other case, the functional equivalent of the foregoing.

        “Borrower” shall have the meaning assigned to such term in the preamble hereto.

       “Borrowing Request” shall mean a request by Borrower in accordance with the terms of Section
2.03 and substantially in the form of Exhibit B, or such other form as shall be approved by the
Administrative Agent.

        “Borrowing” shall mean a borrowing of Loans made on the same date.

        “Budget” shall mean the Initial Budget and each Updated Budget.

         “Budget Variance Report” shall mean a weekly variance report provided by Borrower to the
Administrative Agent (i) showing, in each case, by line item the actual cash receipts, disbursements and
shipments of pellet pounds sold for the immediately preceding week, noting therein all variances, on a
line-item and aggregate basis, from the amounts set forth for such period in (x) the Approved Budget and
(y) the 13-week cash flow forecast then most recently delivered pursuant to Section 5.01(d), and, in each
case, shall include explanations for any variance of actual performance to projected performance for the
prior calendar week, and (ii) certified by a Responsible Officer of Borrower as being prepared in good
faith and fairly presenting in all material respects the information set forth therein. The Budget Variance
Report shall be in a form reasonably satisfactory to the Required Lenders, and shall contain supporting
information reasonably requested by the Administrative Agent (acting at the direction of the Required
Lenders) and reasonably satisfactory to the Required Lenders.

       “Business Day” shall mean any day other than a Saturday, Sunday or other day on which banks
in New York City, New York are authorized or required by law or other governmental action to close.

        “California DIP ABL Credit Facility” shall mean the Credit Agreement, dated September 16,
2019, among CarbonLITE PI Holdings LLC, CarbonLite Industries LLC, Carbonlite PinnPack, LLC,
PinnPack, the guarantors party thereto and Bank Leumi USA, as ratified and amended by that certain
Ratification and Amendment Agreement, dated as of March [●], 2021, among CarbonLITE PI Holdings
LLC, CarbonLite Industries LLC, Carbonlite PinnPack, LLC, PinnPack Packaging, LLC, the guarantors
party thereto and Bank Leumi USA.

         “Capital Expenditures” shall mean, without duplication, for any period (a) any expenditure or
commitment to expend money made during such period for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Guarantor and its Subsidiaries prepared in accordance with GAAP, and
(b) Capital Lease Obligations incurred by such Persons during such period with respect to real or personal
property acquired during such period, or Synthetic Lease Obligations incurred by such Persons during
such period, but excluding (i) expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Section 2.10(e) and (ii) the purchase price of equipment that is
purchased substantially contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the seller of such equipment for
the equipment being traded in at such time.




                                                     4
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 12 of 117



        “Capital Lease” shall mean, with respect to any Person, any lease of, or other arrangement
conveying the right to use, any property by such Person as lessee that has been or should be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with GAAP.

        “Capital Lease Obligations” of any Person shall mean the obligations of such Person to pay rent
or other amounts under any Capital Lease, any lease entered into as part of any Sale and Leaseback
Transaction or any Synthetic Lease, or a combination thereof, which obligations are (or would be, if such
Synthetic Lease or other lease were accounted for as a Capital Lease) required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof (or the amount that would be capitalized, if such
Synthetic Lease or other lease were accounted for as a Capital Lease) determined in accordance with
GAAP.

      “CarbonLITE Holdings” shall mean CarbonLITE Holdings, LLC, a Delaware limited liability
company and a Debtor.

        “Carve-Out” as defined in the Interim Order or the Final Order, as applicable.

        “Carve-Out Trigger Date” as defined in the Interim Order or the Final Order, as applicable.

        “Carve-Out Trigger Notice” as defined in the Interim Order or the Final Order, as applicable.

        “Case” and “Cases” shall have the meaning specified in the Preliminary Statements.

        “Cash Collateral” as defined in the Interim Order or the Final Order, as applicable.

          “Cash Equivalents” shall mean (a) securities issued, or directly, unconditionally and fully
guaranteed or insured, by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having maturities of not more than
one year from the date of acquisition by such Person, (b) time deposits and certificates of deposit of any
Lender or any commercial bank having, or which is the principal banking subsidiary of a bank holding
company organized under the laws of the United States, any state thereof or the District of Columbia
having, capital and surplus aggregating in excess of $500,000,000 and a rating of “BBB+” (or such other
similar equivalent rating) or higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than one year from the date of
acquisition by such Person, (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into with any Person meeting the
qualifications specified in clause (b) above, (d) commercial paper issued by any Person incorporated in
the United States having one of the two highest ratings obtainable from Standard & Poor’s Rating Service
or Moody’s Investors Service Inc., in each case maturing not more than one year after the date of
acquisition by such Person, (e) investments in money market funds or overnight sweep accounts with a
Lender or an Affiliate thereof, in each case, at least 95% of whose assets are comprised of securities of
the types described in clauses (a) through (d) above, and (f) demand deposit accounts maintained in the
ordinary course of business with any bank meeting the qualifications specified in clause (b) above.

        “Casualty Event” shall mean any loss of title (other than through a consensual disposition of
such property in accordance with this Agreement) or any loss of or damage to or any destruction of, or
any condemnation or other taking (including by any Governmental Authority) of, any property of any
Loan Party. “Casualty Event” shall include any taking of all or any part of any Real Property of any
Person or any part thereof, in or by condemnation or other eminent domain proceedings pursuant to any
Legal Requirement, or by reason of the temporary requisition of the use or occupancy of all or any part of



                                                      5
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 13 of 117



any Real Property of any Person or any part thereof by any Governmental Authority, or any settlement in
lieu thereof.

         “CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

        A “Change in Control” shall mean the occurrence of any of the following:

                 (a)       CarbonLITE Holdings at any time ceases to own directly 100% of the Equity
Interests of CarbonLITE Sub Holdings, LLC or ceases to have the power to vote, or direct the voting of,
any such Equity Interests;

                (b)        CarbonLITE Sub Holdings, LLC ceases to own directly 100% of the Equity
Interests of Guarantor or ceases to have the power to vote, or direct the voting of, any such Equity
Interests;

               (c)          Guarantor at any time ceases to own directly 100% of the Equity Interests of
Borrower or ceases to have the power to vote, or direct the voting of, any such Equity Interests;

                 (d)          the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” or “group” of related persons (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person or group shall be
deemed to have “beneficial ownership” of all shares that any such person or group has the right to
acquire, whether such right is exercisable immediately or only after passage of time), directly or
indirectly, of more than 35% of the total voting power of the Voting Stock of CarbonLITE Holdings (for
the purposes of this clause, such person or group shall be deemed to beneficially own any Voting Stock of
CarbonLITE Holdings held by a parent entity, if such person or group “beneficially owns” (as defined
above), directly or indirectly, more than 35% of the voting power of the Voting Stock of such parent
entity); or

                (e)         the sale, lease, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all or substantially all of the
assets of Guarantor and Borrower taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than Guarantor or Borrower; or

                (f)         the adoption by the members or managers, as applicable, of Borrower or
Guarantor of a plan or proposal for the liquidation or dissolution of Borrower or Guarantor.

        “Change in Law” shall mean the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, order, rule, regulation, policy, or treaty by any
Governmental Authority, (b) any change in any law, order, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any Governmental Authority or
(c) the making or issuance of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.



                                                     6
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 14 of 117



        “Charges” shall have the meaning assigned to such term in Section 10.13.

         “Chief Restructuring Officer” means Brian Weiss of Force Ten Partners, LLC, as the chief
restructuring officer of the Loan Parties.

         “Claim” shall mean all claims, demands, rights, actions, causes of action, liabilities, duties,
damages, losses, obligations, diminution in value, judgments, decrees, suits, liens, undertakings, rights to
property or information, and controversies of any kind or nature whatsoever, whether absolute or
contingent, due or to become due, accrued or unaccrued, disclosed or undisclosed, foreseen or unforeseen,
apparent or not apparent, disputed or undisputed, liquidated or unliquidated, at law or in equity, or known
or unknown, and whether existing, accrued or arising on, before or after the Petition Date, including all
claims arising under state, federal or foreign laws, common law, statutes, rules, regulations or agreements.
Without limiting the generality of the foregoing, the term “Claim” shall include the items described in the
definition of "Claim" in 11 U.S.C. § 101(5), all claims or causes of action under Chapter 5 of the
Bankruptcy Code (including Sections 542, 544, 545, 546, 547, 548, 549 and 550 of the Bankruptcy
Code), all claims or causes of action under Sections 105 or 362 of the Bankruptcy Code, all claims or
causes of action under any other Bankruptcy Law, all claims or causes of action arising under the
Uniform Fraudulent Conveyance Act, Uniform Fraudulent Transfer Act, or Uniform Voidable
Transactions Act as in effect in any state, and all rights of contribution, subrogation, exoneration or
indemnity.

         “Closing Date” shall mean the first date on which all conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.02, which date shall not be later than two (2) Business
Days after the Interim Order Entry Date.

        “Code” shall mean the Internal Revenue Code of 1986, as amended.

         “Collateral” shall mean, all the “DIP Collateral” (or equivalent term, including “Collateral”) as
defined in the Interim Order (and, when entered, the Final Order) or in any Security Document and shall
include any and all amounts held in the Funding Account and all proceeds thereof. Without limitation of
the foregoing, subject to the terms of the Orders, the Collateral shall exclude all Avoidance Actions, but
shall include Avoidance Proceeds upon entry of the Final Order.

        “Collateral Agent” shall have the meaning assigned to such term in the preamble hereto.

      “Commitment” shall mean a New Money DIP Commitment. The aggregate amount of the
Commitments as of the Closing Date is $15,000,000, as set forth on Annex I.

        “Commitment Fee” shall have the meaning assigned to such term in Section 2.05(a).

        “Commitment Schedule” shall mean the Schedule attached hereto as Annex I.

      “Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

        “Communications” shall have the meaning assigned to such term in Section 10.01(b).

        “Compliance Certificate” shall mean a certificate of a Financial Officer of Borrower
substantially in the form of Exhibit C or such other form as may be approved by the Required Lenders
and Borrower.




                                                     7
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 15 of 117



         “Contingent Obligation” shall mean, as to any Person, any obligation, agreement, understanding
or arrangement of such Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation, agreement, understanding or arrangement of such
Person, whether or not contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth, net equity, liquidity, level of income, cash flow or
solvency of the primary obligor, (c) to purchase property, securities or services primarily for the purpose
of assuring the primary obligor of any such primary obligation of the ability of the primary obligor to
make payment of such primary obligation, (d) with respect to bankers’ acceptances, letters of credit and
similar credit arrangements, until a reimbursement or equivalent obligation arises (which reimbursement
obligation shall constitute a primary obligation), or (e) otherwise to assure or hold harmless the primary
obligor of any such primary obligation against loss (in whole or in part) in respect thereof; provided,
however, that the term “Contingent Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or any product warranties given in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the primary obligation, or portion thereof, in respect of which such Contingent
Obligation is made (or, if less, the maximum amount of such primary obligation for which such Person
may be liable, whether singly or jointly, pursuant to the terms of the instrument, agreements or other
documents or, if applicable, unwritten agreement, evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

         “Control” shall mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise, and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

        “Control Agreement” shall have the meaning assigned to such term in the Security Agreement.

        “Credit Extension” shall mean the making of a Loan by a Lender.

        “Debt Issuance” shall mean the incurrence by any Loan Party of any Indebtedness after the
Closing Date (other than as permitted by Section 6.01).

        “Debtor” and “Debtors” as defined in the Interim Order or the Final Order, as applicable.

        “Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

        “Default” shall mean any event, occurrence or condition which is, or upon notice, lapse of time
or both would constitute, an Event of Default.

        “Default Excess” shall have the meaning assigned to such term in Section 2.16(c).

        “Default Period” shall have the meaning assigned to such term in Section 2.16(c).

        “Default Rate” shall have the meaning assigned to such term in Section 2.06(c).



                                                     8
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 16 of 117



        “Defaulted Loan” shall have the meaning assigned to such term in Section 2.16(c).

         “Defaulting Lender” shall mean any Lender that (a) has failed (i) to fund all or any portion of its
Loans within two (2) Business Days of the date such Loans were required to be funded hereunder, unless
such Lender notifies the Administrative Agent and Borrower in good faith in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable Default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) to pay to the Administrative Agent, the Collateral Agent or any
Lender any other amount required to be paid by it hereunder within two (2) Business Days of the date
when due, (b) has notified Borrower and the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable Default, if any, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or Borrower, to confirm in writing to the Administrative
Agent and Borrower that it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Borrower), or (d) is, or a direct or indirect parent company
of such Lender is, (i) insolvent, or is generally unable to pay its debts as they become due, or admits in
writing its inability to pay its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a proceeding under any Debtor Relief Laws, or a receiver, trustee,
conservator, intervenor or sequestrator or the like (including the Federal Deposit Insurance Corporation or
any other state or federal regulatory authority acting in a like capacity with respect to such Lender) has
been appointed for such Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interests in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or agreements made
with such Lender. Any determination by the Administrative Agent or the Required Lenders that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination by the Administrative Agent or the Required Lenders to Borrower
and each Lender, and, if such determination is made by the Required Lenders, to the Administrative
Agent.

         “Delaware LLC” shall mean any limited liability company organized or formed under the laws
of the State of Delaware.

      “Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

       “Delaware LLC Division” shall mean the statutory division of any Delaware LLC into two or
more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited Liability Company Act.

        “DIP Orders” shall mean the Interim Order and the Final Order, as applicable, in each case upon
entry thereof by the Bankruptcy Court.




                                                     9
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 17 of 117



        “DIP Credit Facilities” shall mean, collectively, the DIP Term Facility, the Pennsylvania DIP
Credit Facility, the Orion DIP Term Loan Facility and the California DIP ABL Credit Facility.

        “DIP Term Facility” shall have the meaning specified in the Preliminary Statements.

         “disposition” shall mean, with respect to any property, any conveyance, sale, lease, sublease,
assignment, transfer or other disposition of such property (including (i) by way of merger or consolidation
or amalgamation, (ii) any Sale and Leaseback Transaction, (iii) any Synthetic Lease and (iv) any
disposition of property to a Delaware Divided LLC pursuant to a Delaware LLC Division).

        “Disqualified Capital Stock” shall mean any Equity Interest which, by its terms (or by the terms
of any security or instrument into which it is convertible or for which it is exchangeable or exercisable),
or upon the happening of any event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to the first
anniversary of the Maturity Date, (b) is convertible into or exchangeable or exercisable (unless at the sole
option of the issuer thereof) for (i) debt securities or other indebtedness or (ii) any Equity Interests
referred to in (a) above, in each case at any time on or prior to the first anniversary of the Maturity Date,
or (c) contains any repurchase or payment obligation which may come into effect prior to the first
anniversary of the Maturity Date.

         “Dividend” shall mean, with respect to any Person, that such Person has declared or paid a
dividend or returned any equity capital to the holders of its Equity Interests or authorized or made any
other distribution, payment or delivery of property (other than Qualified Capital Stock of such Person) or
cash to the holders of its Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests outstanding (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside or otherwise reserved, directly or
indirectly, any funds for any of the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for consideration any of the outstanding Equity Interests of such Person (or
any options or warrants issued by such Person with respect to its Equity Interests). Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of or otherwise reserving any funds for the foregoing purposes.

        “Dollars” or “$” shall mean lawful money of the United States.

        “Eligible Assignee” shall mean any Person that meets the requirements to be an assignee under
Section 10.04(b) (subject to such consents, if any, as may be required under Section 10.04(b)).

        “Embargoed Person” shall have the meaning assigned to such term in Section 6.19.

       “Employee Benefit Plan” shall mean any “employee benefit plan” as defined in Section 3(3) of
ERISA which is or was maintained, contributed to, or required to be maintained or contributed to by any
Loan Party or any of its ERISA Affiliates.

         “Environment” shall mean any surface or subsurface physical medium or natural resource,
including air, land, soil, surface waters, ground waters, stream and river sediments, biota and any indoor
area, surface or physical medium.

        “Environmental Claim” shall mean any claim, notice, demand, Order, action, suit, proceeding,
or other communication alleging or asserting liability or obligations under or relating to Environmental



                                                     10
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 18 of 117



Law, including liability or obligation for investigation, assessment, remediation, removal, cleanup,
response, corrective action, monitoring, post-remedial or post-closure studies, investigations, operations
and maintenance, injury, damage, destruction or loss to natural resources, personal injury, wrongful death,
property damage, fines, penalties or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release of Hazardous Material in, on, into or from the Environment at any location
or (ii) any violation of or non-compliance with Environmental Law, and shall include any claim, notice,
demand, Order, action, suit or proceeding seeking damages (including the costs of remediation),
contribution, indemnification, cost recovery, penalties, fines, indemnities, compensation or injunctive
relief resulting from, related to or arising out of the presence, Release or threatened Release of Hazardous
Material or alleged injury or threat of injury to human health, safety or the Environment.

         “Environmental Law” shall mean any and all applicable current and future Legal Requirements
relating to human health or safety or the Environment, the Release or threatened Release of Hazardous
Material, natural resources or natural resource damages, or, to the extent relating to exposure to
Hazardous Materials, occupational safety or health.

         “Environmental Permit” shall mean any permit, license, approval, consent, registration,
notification, exemption or other authorization required by or from a Governmental Authority under any
Environmental Law.

        “Equity Interest” shall mean, with respect to any Person, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents, including membership interests (however
designated, whether voting or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), or if such Person is a limited liability
company, membership interests and any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of property of, such partnership, whether
outstanding on the date hereof or issued on or after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

        “Equity Issuance” shall mean, without duplication, (i) any issuance or sale by Guarantor after
the Closing Date of any Equity Interests in Guarantor (including any Equity Interests issued upon exercise
of any warrant or option or equity-based derivative) or any warrants or options or equity-based
derivatives to purchase Equity Interests in Guarantor, (ii) any Preferred Stock Issuance or (iii) any
contribution to the capital of Guarantor.

         “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor statute.

         “ERISA Affiliate” shall mean, with respect to any Person, any trade or business (whether or not
incorporated) that, together with such Person, is treated as a single employer under Section 414(b) or (c)
of the Code, or solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code. Any former ERISA Affiliate of a Person or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of such Person or such Subsidiary within
the meaning of this definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Subsidiary and with respect to liabilities arising after such period for which such Person or
such Subsidiary could reasonably be expected to be liable under the Code or ERISA, but in no event for
more than six years after such period if no such liability has been asserted against such Person or such
Subsidiary; provided, however, that such Person or such Subsidiary shall continue to be an ERISA
Affiliate of such Person or such Subsidiary after the expiration of the six-year period solely with respect
to any liability asserted against such Person or such Subsidiary prior to the expiration of such six-year
period.



                                                      11
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 19 of 117



         “ERISA Event” shall mean (i) a “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Pension Plan; (ii) the failure to meet the
minimum funding standard of Section 412 of the Code with respect to any Pension Plan (whether or not
waived) or the failure to make by its due date a required installment of a material amount under Section
430(j) of the Code with respect to any Pension Plan or the failure to make any required contribution of a
material amount to a Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by any Loan Party or any of its
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability to any Loan Party pursuant to Section 4063 or 4064 of ERISA; (v)
the institution by the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any event
or condition which could reasonably be expected to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (vi) the imposition of liability of a
material amount on any Loan Party or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of any Loan
Party or any of its ERISA Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan, or the receipt by any Loan Party or any of its
ERISA Affiliates of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, if, in any such case, there is potential liability of a material amount of
any Loan Party therefor; (viii) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan, or the assets thereof, or against any Loan Party or any of its ERISA
Affiliates in connection with any Employee Benefit Plan; (ix) receipt from the Internal Revenue Service
of notice of the failure of any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; (x) the imposition of a Lien pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to
ERISA with respect to any Pension Plan; or (xi) the occurrence of a non-exempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability of a material amount to any Loan Party or any of its ERISA Affiliates.

        “Event of Default” shall have the meaning assigned to such term in Section 8.01, and shall
include any Default.

        “Exchange Act” shall mean the Securities Exchange Act of 1934.

        “Excluded Accounts” means the escrow accounts and deposit account listed on Schedule 1.01(a)
hereto, which in each only hold assets that are pledged or otherwise encumbered pursuant to Permitted
Liens; provided, that the aggregate daily maximum balance for all such accounts on any day does not
exceed $25,000.

         “Excluded Taxes” shall mean, with respect to the Administrative Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of Borrower hereunder, (a)
income or franchise taxes imposed on (or measured by) net income imposed as a result of such recipient
being organized under the laws of, or having its principal office located in, or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such tax, (b) in the case of a Foreign
Lender (other than an Eligible Assignee pursuant to a request by Borrower under Section 2.16), any
United States federal withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.15(f), except, in each case, to the extent that such Foreign Lender (or its assignor,



                                                    12
              Case 21-10527-JTD          Doc 11-3         Filed 03/08/21     Page 20 of 117



if any) was entitled, at the time of designation of a new lending office (or assignment), to receive
additional amounts from Borrower with respect to such withholding tax pursuant to Section 2.15(a) (it
being understood and agreed, for the avoidance of doubt, that any withholding tax imposed on a Foreign
Lender as a result of a Change in Law occurring after the time such Foreign Lender became a party to this
Agreement shall not be an Excluded Tax) and (c) any United States federal withholding tax imposed as a
result of FATCA.

          “Executive Order” shall have the meaning assigned to such term in Section 3.21(a).

          “Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

         “Facilities” means, individually and collectively, the Pennsylvania Facility, the PinnPack
Facility, the PinnPack P Facility, the Riverside Facility and the Texas Facility.

        “Fair Market Value” shall mean, with respect to any asset (including any Equity Interests of any
Person), the price at which a willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of Directors or a designated
senior executive officer, of Borrower, or of the Loan Party selling such asset.

        “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

         “Federal Funds Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System of the United States
arranged by federal funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that is a Business Day, the
average (rounded upwards, if necessary to the next 1/100th of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds brokers of recognized
standing selected by it.

          “Fee Letter” shall mean the Fee Letter, dated March [_], 2021, between Borrower and the
Agents.

        “Fees” shall mean the Commitment Fee, the Administrative Agent Fees and the other fees
referred to in Section 2.05(d).

         “Final Order” shall mean an order of the Bankruptcy Court authorizing and approving on a final
basis, among other things, the DIP Term Facility and the transactions contemplated by this Agreement in
the form of the Interim Order (with only such modifications thereto as are necessary to convert the
Interim Order to a final order and such other modifications as are satisfactory to the Required Lenders in
their sole discretion) (as the same may be amended, supplemented, or modified from time to time after
entry thereof with the consent of the Required Lenders in their sole discretion) as to which no stay has
been entered.

       “Final Order Entry Date” shall mean the date on which the Final Order is entered by the
Bankruptcy Court.




                                                     13
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 21 of 117



         “Financial Officer” of any Person shall mean the chief financial officer, principal accounting
officer, treasurer or controller of such Person or the Chief Restructuring Officer.

        “Foreign Lender” shall mean any Lender that is not, for United States federal income tax
purposes, (i) a citizen or resident of the United States, (ii) a corporation or entity treated as a corporation
created or organized in or under the laws of the United States, or any political subdivision thereof, (iii) an
estate whose income is subject to U.S. federal income taxation regardless of its source or (iv) a trust if a
court within the United States is able to exercise primary supervision over the administration of such trust
and one or more United States Persons have the authority to control all substantial decisions of such trust.

        “Foreign Plan” shall mean each “employee pension benefit plan” (within the meaning of Section
3(2) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law and is maintained,
contributed to, or required to be maintained or contributed to, by any Loan Party.

       “Funding Account” shall mean a blocked, non-interest bearing trust account maintained by the
Administrative Agent in which the proceeds of the Loans shall be deposited and held as provided in this
Agreement. None of Borrower or the other Loan Parties shall have any property interest of any kind in
the Funding Account or the funds held therein.

        “Funding Account Withdrawal Notice” shall have the meaning specified in Section 2.17.

         “Funding Authorization Letter” shall mean that certain letter agreement, dated as of the
Closing Date, made by Borrower in favor of the Administrative Agent, pursuant to which, among other
things, Borrower has authorized and directed the Administrative Agent to disburse or otherwise apply the
proceeds of the Loans on the Closing Date in accordance with a funds flow memorandum attached to
such letter.

        “GAAP” shall mean generally accepted accounting principles in the United States of America as
in effect from time to time, including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession.

         “Governmental Authority” shall mean any federal, state, local or foreign (whether civil,
criminal, military or otherwise) court, central bank or governmental agency, tribunal, authority,
instrumentality or regulatory body or any subdivision thereof or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central Bank).

         “Governmental Real Property Disclosure Requirements” shall mean any Legal Requirement
of any Governmental Authority requiring notification of the buyer, lessee, mortgagee, assignee or other
transferee of any Real Property, facility, establishment or business, or any notification, registration or
filing to or with any Governmental Authority, in connection with the disposition (including any transfer
of control) of any Real Property, facility, establishment or business, as may be required under any
applicable Environmental Law or of any actual or threatened presence or Release in, on, into or from the
Environment, or the use, disposal or handling of Hazardous Material on, at, under, from or near the Real
Property, facility, establishment or business to be sold, acquired, leased, mortgaged, assigned or
transferred.

        “Granting Lender” shall have the meaning assigned to such term in Section 10.04(h).




                                                      14
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 22 of 117



        “Guaranteed Obligations” shall have the meaning assigned to such term in Section 7.01.

        “Guarantee” shall mean the guarantees issued pursuant to Article VII by Guarantor.

        “Guarantor” shall have the meaning assigned to such term in the preamble hereto.

        “Hazardous Materials” shall mean hazardous substances, hazardous wastes, hazardous
materials, polychlorinated biphenyls (“PCBs”) or any substance or compound containing PCBs, asbestos
or any asbestos-containing materials in any form or condition, lead-based paint, urea formaldehyde,
pesticides, radon or any other radioactive materials including any source, special nuclear or by-product
material, petroleum, petroleum products, petroleum-derived substances, crude oil or any fraction thereof,
any toxic mold, microbial or fungal contamination that could pose a risk to human health or the
Environment or would negatively impact the condition of the Real Property in any material respect or any
other pollutants, contaminants, chemicals, wastes, materials, compounds, constituents or substances
subject to regulation under, or which can give rise to liability or obligations under, any Environmental
Laws.

        “Hedging Agreement” means any agreement with respect to any swap, cap, collar, forward,
future or derivative transaction or option or similar agreement involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

         “Indebtedness” of any Person shall mean, without duplication, (a) all obligations of such Person
for borrowed money or advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or similar instruments; (c) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default are limited to repossession or
sale of such property); (d) all obligations of such Person issued or assumed as part of the deferred
purchase price of property or services (excluding trade accounts payable and accrued obligations incurred
in the ordinary course of business on normal trade terms and not overdue by more than 90 days); (e) all
Indebtedness secured by any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited to the lower of (i) the Fair Market Value of
such property and (ii) the amount of the Indebtedness secured; (f) all Capital Lease Obligations, Purchase
Money Obligations and Synthetic Lease Obligations of such Person; (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person, valued, in the case of a redeemable preferred Equity Interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; (h) the Net Hedging Obligations
under interest rate or currency Hedging Agreements and all other agreements or arrangements designed to
protect against fluctuations in interest rates, commodity prices and currency exchange rates; (i) all
obligations of such Person for the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions, but excluding obligations with respect to
letters of credit (including trade letters of credit) securing obligations of such Person described in clause
(c) above or entered into in the ordinary course of business of such Person to the extent such letters of
credit are not drawn upon; and (j) all Contingent Obligations of such Person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except (other than in the case of general partner liability)
to the extent that terms of such Indebtedness expressly provide that such Person is not liable therefor.




                                                      15
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 23 of 117



        “Indemnified Liabilities” shall have the meaning specified in Section 10.03(b).

        “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

        “Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

        “Independent Auditor” means (i) RSM US LLP, (ii) any “big four” accounting firm selected by
Borrower and notified to the Administrative Agent or (iii) any other firm of independent public
accountants of recognized national standing in the United States selected by Borrower and reasonably
acceptable to the Administrative Agent.

        “Information” shall have the meaning assigned to such term in Section 10.12.

         “Initial Budget” shall mean the 17-week cash flow forecast delivered on or prior to the Closing
Date setting forth all forecasted receipts and disbursements of the Loan Parties and their Subsidiaries on a
weekly basis during the 17-week period commencing on the Petition Date, which shall include, among
other things, available cash, revenue, cash flow, trade payables, ordinary course expenses, total expenses,
capital expenditures, vendor disbursements, liquidity, net operating cash flow and net cash flow, fees and
expenses related to the DIP Term Facility and the Cases (including, for the avoidance of doubt,
professional fees), working capital and other general corporate financial needs.

        “Insolvency Laws” shall mean the Bankruptcy Code and all other insolvency, bankruptcy,
receivership, liquidation, conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, reorganization, or similar federal or state Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

         “Insolvency Proceeding” shall mean (i) any case, action or proceeding before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors, or (ii) any general assignment for the benefit of creditors,
formal or informal moratorium, composition, marshaling of assets for creditors or other, similar
arrangement in respect of its creditors generally or any substantial portion of its creditors, in each case,
undertaken under United States federal or state or non-United States Legal Requirements, including the
Bankruptcy Code of the United States.

       “Insurance Policies” shall mean the insurance policies and coverages required to be maintained
by each Loan Party that is an owner or lessee of Mortgaged Property with respect to the applicable
Mortgaged Property pursuant to Section 5.04 and all renewals and extensions thereof.

        “Insurance Requirements” shall mean, collectively, all provisions of the Insurance Policies, all
requirements of the issuer of any of the Insurance Policies and all Orders, rules, regulations and any other
requirements of the National Board of Fire Underwriters (or any other body exercising similar functions)
binding upon any Loan Party that is an owner of Mortgaged Property and applicable to the Mortgaged
Property or any use or condition thereof.

        “Intellectual Property” shall have the meaning assigned to such term in Section 3.06(a).

       “Interest Payment Date” shall mean, with respect to any Loan, the last Business Day of each
month, commencing April 30, 2021, and the Maturity Date.

        “Interim Order” shall mean an order of the Bankruptcy Court, in the form set forth in Exhibit E,
authorizing on an interim basis, among other things, the DIP Term Facility and the transactions



                                                    16
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 24 of 117



contemplated by this Agreement, with only such modifications as are satisfactory to Borrower and the
Required Lenders in their sole discretion (as the same may be amended, supplemented, or modified from
time to time after entry thereof with the consent of the Required Lenders in their sole discretion) as to
which no stay has been entered.

       “Interim Order Entry Date” shall mean the date on which the Interim Order is entered by the
Bankruptcy Court.

        “Investment Banker” shall mean Jefferies LLC.

        “Investment Banker Report” shall have the meaning assigned to such term in Section 5.20(b).

        “Investments” shall have the meaning assigned to such term in Section 6.04.

        “Leases” shall mean any and all leases, subleases, tenancies, options, concession agreements,
rental agreements, occupancy agreements, franchise agreements, access agreements and any other
agreements (including all amendments, extensions, replacements, renewals, modifications and/or
guarantees thereof), whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

        “Legal Requirements” shall mean, as to any Person, the Organizational Documents of such
Person, and any treaty, law (including the common law), statute, ordinance, code, rule, regulation,
guidelines, license, permit requirement, Order or determination of an arbitrator or a court or other
Governmental Authority, and any interpretation thereof published by the applicable Governmental
Authority or administrative procedures relating thereto established by the applicable Governmental
Authority, in each case applicable to or binding upon such Person or any of its property or to which such
Person or any of its property is subject, in each case whether or not having the force of law. For purposes
of Section 2.15, the term “applicable Legal Requirements” shall include FATCA.

       “Lender Advisors” shall mean Arnold & Porter Kaye Scholer LLP and Ankura, as advisors to
the Lenders or certain members thereof.

        “Lender Group” shall mean the ad hoc group of Lenders represented by Arnold & Porter Kaye
Scholer LLP.

        “Lenders” shall mean (a) the financial institutions and other Persons party hereto as “Lenders”
on the date hereof, and (b) each financial institution or other Person that becomes a party hereto pursuant
to an Assignment and Assumption, other than, in each case, any such financial institution or Person that
has ceased to be a party hereto pursuant to an Assignment and Assumption.

         “Lien” shall mean, with respect to any property, (a) any mortgage, deed of trust, lien (statutory or
other), judgment liens, pledge, encumbrance, claim, charge, assignment, hypothecation, deposit
arrangement, security interest or encumbrance of any kind or any arrangement to provide priority or
preference, including, without limitation, all “liens” as defined by Section 101(37) of the Bankruptcy
Code, or any filing of any financing statement under the UCC or any other similar notice of Lien under
any similar notice or recording statute of any Governmental Authority, including any easement, servitude,
right-of-way or other encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed or arising by operation of law, and any agreement to give any of the foregoing,
(b) the interest of a vendor or a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect as any of the foregoing)




                                                      17
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 25 of 117



relating to such property, and (c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

         “Liquidity” shall mean, as of any date of determination, sum of (x) Qualified Cash on such date
plus (y) the aggregate amount of cash on deposit in the Funding Account on such date.

        “Loan” shall mean a loan made by a Lender to Borrower under Article II.

        “Loan Documents” shall mean this Agreement, the Notes (if any), the Security Documents, the
Fee Letter, the DIP Orders, any other document executed in connection with this Agreement.

        “Loan Parties” shall mean, collectively, Borrower and Guarantor.

        “Margin Stock” shall have the meaning assigned to such term in Regulation U.

         “Material Additional Agreements” means each Material Agreement (or series of related
Material Agreements) entered into by, or assigned to any Loan Party subsequent to the Closing Date that
(i) provides for the payment by any Loan Party, or the provision to any Loan Party, of goods, inventory or
services equal to or in excess of $100,000 in the aggregate thereunder, (ii) provides revenue or income to
any Loan Party equal to or in excess of $100,000 in the aggregate thereunder or (iii) provides for a deposit
or prepayment of revenue equal to or in excess of $100,000 in the aggregate thereunder.

         “Material Adverse Effect” shall mean (a) a material adverse effect on, or material adverse
change in, the condition (financial or otherwise), results of operations, assets, liabilities (contingent or
otherwise), properties, solvency, business or value of the Loan Parties, taken as a whole, or the Loan
Parties, taken as a whole, (b) material impairment of the ability of the Loan Parties to fully and timely
perform any of their obligations under any Loan Document, (c) a material impairment of the rights of or
benefits or remedies available to the Lenders or any Agent under any Loan Document, or (d) a material
adverse effect on the Collateral (or any portion thereof) or the Liens in favor of the Collateral Agent (for
its benefit and for the benefit of the other Secured Parties) on the Collateral or the validity, enforceability,
perfection or priority of such Liens. For the avoidance of doubt, solely for purposes of clause (a) hereof,
“Material Adverse Effect” shall expressly exclude (x) any matters disclosed in any “first day” pleadings
or declarations and (y) the effect of filing the Cases, the events and conditions related to, resulting from
and/or leading up to the effects thereon and any action required to be taken under the Loan Documents or
the DIP Orders.

         “Material Agreements” means, individually and collectively, (1)(a) any contracts or agreements
related to (a) the acquisition of and/or the sale to other converters of post-consumer plastic waste (“Post-
Consumer Materials”) or any derivative products thereof, (b) the recycling and/or conversion of Post-
Consumer Materials into food-grade post-consumer recycled polyethylene terephthalate resins
(“pcrPET”) and other finished products, (c) the acquisition, construction, servicing (including ancillary
services), maintenance, repair or operation of recycling facilities and any associated equipment or (d) any
other agreement or contract, in each case, entered into by any Loan Party and any other Person, or
assigned to any Loan Party, in each case that (i) provides for the payment by any Loan Party, or the
provision to any Loan Party, of goods, inventory or services equal to or in excess of $100,000 in the
aggregate thereunder, (ii) provides revenue or income to any Loan Party equal to or in excess of $100,000
in the aggregate thereunder or (iii) provides for a deposit or prepayment of revenue equal to or in excess
of $100,000 in the aggregate thereunder; (2) any Material Additional Agreement and (3) any Material
Agreement entered into by a Loan Party in replacement of any of the foregoing.




                                                      18
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 26 of 117



        “Material Counterparty” means each Person (other than any Agent, Lender, or Debtor)
from time to time party to any Material Agreement.

         “Maturity Date” shall mean the earliest of (a) thirty-five (35) days following the Interim Order
Entry Date (or such later date as may be agreed to by the Required Lenders) if the Final Order shall not
have been entered by such date, (b) the effective date of any Chapter 11 plan for the reorganization of
Borrower or any other Loan Parties, (c) one hundred eighty (180) days following the Petition Date, (d) the
date that all Loans shall become due and payable in full in accordance with the terms of the DIP Term
Facility, including due to acceleration, (e) the consummation of a sale pursuant to Section 363 of the
Bankruptcy Code of all or substantially all of the assets of the Loan Parties and (f) the date on which the
Loan Parties (or any of the other Debtors) seek approval of a disclosure statement for a plan of
reorganization or liquidation, other than a plan acceptable to the Required Lenders.

        “Maximum Rate” shall have the meaning assigned to such term in Section 10.13.

        “Milestone” shall have the meaning assigned to such term in Section 5.16.

        “Mortgage” shall mean an agreement, including a mortgage, deed of trust or any other document,
creating and evidencing a first priority Lien (subject to Permitted Collateral Liens) on a Mortgaged
Property, which shall be in form reasonably satisfactory to the Collateral Agent and Required Lenders, in
each case, with such schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under applicable local or foreign
Legal Requirements.

       “Mortgaged Property” shall mean each Real Property, if any, which shall be subject to a
Mortgage pursuant to Section 5.11 or Section 5.12.

         “Multiemployer Plan” shall mean a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA, (a) to which any Loan Party or any of its ERISA Affiliates is then
making or accruing an obligation to make contributions, (b) to which any Loan Party or any of its ERISA
Affiliates has within the preceding six plan years made or been obligated to make contributions, or (c)
with respect to which any Loan Party could incur liability.

        “New Money DIP Commitment” means, with respect to each Lender, the commitment of such
Lender to make a New Money DIP Loan to Borrower hereunder in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on the Commitment Schedule under the
heading “New Money DIP Commitment”, as such commitment may be (a) reduced from time to time
pursuant to Section 2.01(c) and (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to an Assignment and Assumption. The aggregate amount of the Lenders’ New
Money DIP Commitments on the Closing Date is $15,000,000.

        “New Money DIP Loan” means a Loan made pursuant to Section 2.01(a).

        “Net Cash Proceeds” shall mean:

                  (a)         with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the proceeds thereof in the form of cash, cash equivalents and marketable securities (including
any such proceeds received by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable, or by the sale, transfer or other disposition of any non-
cash consideration received in connection therewith or otherwise, but only as and when received)
received by any Loan Party (including cash proceeds subsequently received (as and when received by any



                                                     19
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 27 of 117



Loan Party) in respect of non-cash consideration initially received) net of (i) reasonable and customary
selling expenses (including reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes (but excluding any such amounts payable to
any Affiliate of Borrower) and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale (after taking into account any available tax credits or deductions and any tax
sharing arrangements)), (ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by any Loan Party associated with the properties sold in such Asset Sale (provided that,
to the extent and at the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), and (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness for borrowed money that is secured by a Lien on the properties sold in
such Asset Sale (so long as such Lien was permitted to encumber such properties under the Loan
Documents at the time of such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);

                (b)          with respect to any (i) Debt Issuance, (ii) Equity Issuance or (iii) other
issuance or sale of Equity Interests by Borrower, the cash proceeds thereof received by any Loan Party,
net of reasonable and customary fees (including legal, accounting and other professional and transaction
fees and brokers’ fees), commissions, costs and other expenses incurred in connection therewith;

                 (c)         with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received by any Loan Party in respect thereof, net of all
reasonable costs and expenses (including legal, accounting and other professional and transaction fees and
brokers’ fees) incurred in connection with the collection of such proceeds, awards or other compensation
in respect of such Casualty Event (including legal, accounting and other professional and transaction fees
and brokers’ fees); and

                (d)          with respect to any receipt of termination payments, liquidated damages,
indemnity payments or other extraordinary payments under the Material Agreements or the Texas Lease,
the aggregate amount of payments received by the Loan Parties (including, as an Investment from a
Debtor other than a Loan Party) in respect of such event, net of all reasonable costs and expenses incurred
in connection with the collection of such proceeds.

      “Net Hedging Obligations” means, as of any date, the Termination Value of any Hedging
Agreement on such date.

        “Non-Public Information” shall mean (i) material non-public information (within the meaning
of United States federal, state or other applicable securities laws) with respect to Borrower or its
Subsidiaries or their securities and (ii) information of a type that would be material non-public
information (within the meaning of United States federal, state or other applicable securities laws)
relating to Borrower if Borrower were a public reporting company with respect to Borrower or its
Subsidiaries or their respective securities.

        “Notes” shall mean any notes evidencing the Loans pursuant to Section 2.04(e), if any,
substantially in the form of Exhibit G.

        “Obligations” shall mean (a) all obligations of Borrower and the other Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for prepayment or otherwise, and



                                                     20
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 28 of 117



(ii) all other monetary obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary obligations incurred during the
pendency of any Insolvency Proceeding, regardless of whether allowed or allowable in such Insolvency
Proceeding), of Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants, agreements, obligations and
liabilities of Borrower and the other Loan Parties under or pursuant to this Agreement and the other Loan
Documents, in each case, whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising.

        “OFAC” shall have the meaning assigned to such term in Section 3.21(b).

         “Officer’s Certificate” shall mean a certificate executed by the chairman of the Board of
Directors (if an officer), the chief executive officer, the president or one of the Financial Officers, each in
his or her official (and not individual) capacity.

        “Order” shall mean any judgment, decree, verdict, order, consent order, consent decree, writ,
declaration or injunction.

        “Organizational Documents” shall mean, with respect to any Person, (i) in the case of any
corporation, the certificate of incorporation or deed of incorporation and by-laws (or similar documents)
of such Person, (ii) in the case of any limited liability company, the certificate or articles of formation or
organization and operating agreement or memorandum and articles of association (or similar constitutive
documents) of such Person, (iii) in the case of any limited partnership, the certificate of formation and
limited partnership agreement (or similar constitutive documents) of such Person (and, where applicable,
the equityholders or shareholders registry of such Person), (iv) in the case of any general partnership, the
partnership agreement (or similar constitutive document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust or similar agreement
between or among any holders of Equity Interests of such Person.

        “Orion DIP Term Loan Facility” shall mean the Senior Secured Super-Priority Debtor-in-
Possession Term Loan Credit Agreement, dated as of March [●], 2121, among CarbonLITE Holdings, a
Debtor, certain Subsidiaries of CarbonLITE Holdings, the lenders named therein and Orion Energy
Partners Investment Agent, LLC, as DIP term loan agent and DIP collateral agent.

        “Outstanding Amount” means, with respect to the Loans, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date.

         “Other Taxes” shall mean any and all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes or any excise or property Taxes, charges (including fees and expenses to
the extent incurred with respect to any such Taxes or charges) or similar levies (including interest, fines,
penalties and additions with respect to any of the foregoing) arising from any payment made or required
to be made under any Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or otherwise with respect to, any
Loan Document.

        “Participant” shall have the meaning assigned to such term in Section 10.04(e).

        “Participant Register” shall have the meaning assigned to such term in Section 10.04(e).

        “Patriot Act” shall have the meaning assigned to such term in Section 3.21(a).



                                                      21
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 29 of 117



        “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and defined in ERISA.

      “pcrPET” shall have the meaning assigned to such term in the definition of “Material
Agreements”.

        “Pension Plan” shall mean any Employee Benefit Plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA which is
maintained, contributed to, or required to be maintained or contributed to by any Loan Party or any of its
ERISA Affiliates or with respect to which any Loan Party could reasonably be expected to incur liability,
contingent or otherwise, under ERISA (including under Section 4069 of ERISA).

         “Pennsylvania DIP Credit Facility” shall mean the Superpriority Secured Debtor-in-Possession
Credit Agreement, dated as of March [●], 2021 among CarbonLite P, LLC, a Debtor, CarbonLite P
Holdings, LLC, a Debtor, the lenders party thereto and UMB Bank, N.A., as administrative agent and
collateral agent.

       “Pennsylvania Facility” shall mean the pcrPET processing facility in Reading, Pennsylvania
owned and operated by Borrower.

        “Petition Date” shall have the meaning specified in the Preliminary Statements.

       “Permitted Accounts” means the accounts listed on Schedule 1.01(b) hereto, which shall include
each Excluded Account.

         “Permitted Collateral Liens” shall mean (a) in the case of Collateral other than Mortgaged
Property, Permitted Liens and (b) in the case of Mortgaged Property, “Permitted Collateral Liens” shall
mean the Liens described in clauses (a), (b), (d), (e), (g) and (l) of Section 6.02; provided, however, upon
the date of delivery of each Mortgage under Section 5.10 or 5.11, Permitted Collateral Liens shall mean
only those Liens that are (i) identified on a schedule to the applicable Mortgage, (ii) excepted as being
prior to the Lien of such Mortgage as set forth in the title insurance policy (or commitment) relating to
such Mortgaged Property issued by the applicable Title Company and (iii) otherwise Permitted Liens.

        “Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

        “Permitted Third Party Liens” shall have the meaning assigned to such term in Section 3.22(k).

         “Permitted Variances” shall mean (i) all variances that are favorable to the financial condition
and the interests of the Loan Parties and the interests of the Lenders, and (ii) any variance that is
unfavorable to the financial condition and the interests of the Loan Parties or the interests of the Lenders
and does not exceed (x) with respect to operating disbursements (excluding professional fees and
expenses and adequate protection claims), 10%, tested every week on a cumulative basis since the
Petition Date (or, in the event an Updated Budget is provided and becomes the Approved Budget pursuant
to Section 5.01(c), since the date of such Updated Budget), (y) with respect to receipts, 15%, tested every
week on a cumulative basis since the Petition Date (or, in the event an Updated Budget is provided and
becomes the Approved Budget pursuant to Section 5.01(c), since the date of such Updated Budget) and
(z) with respect to shipments of pellet pounds sold, 10%, tested every week on a non-cumulative basis, in
each case based upon the most recent Approved Budget, and as reflected in the Budget Variance Report.

        “Person” shall mean any natural person, corporation, business trust, joint venture, trust,
association, company (whether limited in liability or otherwise), partnership (whether limited in liability




                                                    22
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21    Page 30 of 117



or otherwise) or Governmental Authority, or any other entity, in any case, whether acting in a personal,
fiduciary or other capacity.

         “Petition Date” shall have the meaning specified in the Preliminary Statements.

         “PinnPack” shall mean PinnPack Packaging, LLC, a Delaware limited liability company.

       “PinnPack Facility” shall mean the PET thermoforming and processing facility located in
Oxnard, California, directly owned by PinnPack P.

         “PinnPack P” shall mean Pinnpack P, LLC, a Delaware limited liability company.

        “PinnPack P Facility” shall mean the PET thermoforming and processing facility contemplated
in Eastern Pennsylvania, directly owned by PinnPack P.

         “Platform” shall have the meaning assigned to such term in Section 10.01(d).

       “Post-Consumer Materials” shall have the meaning assigned to such term in the definition of
“Material Agreements”.

         “Post-Petition” shall mean the time period commencing immediately upon the filing of the
Cases.

        “Preferred Stock” shall mean, with respect to any Person, any and all preferred or preference
Equity Interests (however designated) of such Person whether now outstanding or issued after the Closing
Date.

        “Preferred Stock Issuance” shall mean the issuance or sale by any Loan Party of any Preferred
Stock after the Closing Date.

         “Projections” shall have the meaning assigned to such term in Section 3.14(b).

         “Premises” shall have the meaning assigned thereto in the applicable Mortgage.

        “Prepetition Bond Documents” shall mean (i) the Prepetition Indenture, (ii) the Prepetition
Loan Agreement and (iii) all documents, instruments and agreements (including all pledge, collateral,
security and guarantee documents and agreements) entered into in connection therewith.

       “Prepetition Indenture” shall mean the Indenture, dated as of October 1, 2016, by and between
The Mission Economic Development Corporation, as issuer and UMB Bank, N.A., as trustee.

       “Prepetition Loan Agreement” shall mean the Loan Agreement, dated as of October 1, 2016, by
and between The Mission Economic Development Corporation and Borrower.

         “Prepetition Obligations” as defined in the Interim Order or Final Order, as applicable.

         “Prepetition Secured Parties” as defined in the Interim Order or Final Order, as applicable.

         “property” shall mean any right, title or interest in or to property or assets of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible and including Equity
Interests of any Person and whether now in existence or owned or hereafter entered into or acquired,
including all Real Property, cash, securities, accounts, revenues and contract rights.



                                                    23
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 31 of 117



         “Public Lenders” shall mean Lenders that do not wish to receive Non-Public Information with
respect to Borrower or its Subsidiaries.

         “Purchase Money Obligation” shall mean, for any Person, the obligations of such Person in
respect of Indebtedness (including Capital Lease Obligations) incurred for the purpose of financing all or
any part of the purchase price of any fixed or capital assets (including Equity Interests of any Person
owning fixed or capital assets) or the cost of installation, construction or improvement of any fixed or
capital assets.

        “Qualified Capital Stock” of any Person shall mean any Equity Interests of such Person that are
not Disqualified Capital Stock.

         “Qualified Cash” shall mean, as of any date of determination, the amount of unrestricted (other
than restrictions imposed pursuant to the Loan Documents) cash and Cash Equivalents of Borrower that is
in a deposit account or in a securities account, or any combination thereof, and which deposit account and
securities account, as the case may be, and all cash and Cash Equivalents are subject to a perfected
security interest in favor of the Collateral Agent prior to all Liens. For the avoidance of doubt, cash in the
Funding Account shall not constitute Qualified Cash.

        “Real Property” shall mean, collectively, all right, title and interest (including any leasehold, fee,
mineral or other estate) in and to any and all parcels of or interests in real property owned, leased or
operated by any Person, whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements and appurtenant fixtures
and equipment, all general intangibles and contract rights and other property and rights incidental to the
ownership, lease or operation thereof.

        “Register” shall have the meaning assigned to such term in Section 10.04(c).

         “Regulation D” shall mean Regulation D of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

         “Regulation T” shall mean Regulation T of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

         “Regulation U” shall mean Regulation U of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

         “Regulation X” shall mean Regulation X of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

        “Related Person” shall mean, with respect to any Person, (a) each Affiliate of such Person and
each of the officers, directors, partners, trustees, employees, affiliates, shareholders, investors, potential
investors, Advisors, agents, attorneys-in-fact and Controlling Persons of each of the foregoing, and (b) if
such Person is an Agent, each other Person designated, nominated or otherwise mandated by or assisting
such Agent pursuant to Section 9.05 or any comparable provision of any Loan Document.

        “Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing, dispersing, emanating or
migrating of any Hazardous Materials in, into, onto, from or through the Environment or any Real
Property (including the abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Materials).



                                                     24
             Case 21-10527-JTD          Doc 11-3         Filed 03/08/21    Page 32 of 117



        “Remedies Notice Period” shall have the meaning assigned to such term in Section 8.01.

         “Required Lenders” shall mean, at any date of determination, Lenders holding more than 50.0%
of the sum of (a) the Outstanding Amount of the Loans and (b) the aggregate unused Commitments as of
such date. For purposes of this definition, the Outstanding Amount of the Loans and the aggregate unused
Commitments shall be determined by excluding the sum of the Outstanding Amount of the Loans of each
Defaulting Lender and the aggregate unused Commitments of each Defaulting Lender at such time.

         “Response” shall mean (a) “response” as such term is defined in CERCLA, 42 U.S.C. §
9601(25) or any other applicable Environmental Law, or (b) all other actions required by any
Governmental Authority or voluntarily undertaken to (i) clean up, remove, treat, remediate, contain,
assess, abate, monitor or in any other way address any Hazardous Materials at, in, on, under or from any
Real Property, or otherwise in the Environment, (ii) prevent, stop, control or minimize the Release or
threat of Release, or minimize the further Release, of any Hazardous Material, or (iii) perform studies,
investigations, maintenance or monitoring in connection with, following, or as a precondition to or to
determine the necessity of, the actions set forth in clause (i) or (ii) above.

       “Restricted Indebtedness” shall mean Indebtedness of any Loan Party, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is restricted under Section 6.11.

       “Responsible Officer” of any Person shall mean any executive officer or Financial Officer of
such Person and any other officer or similar official thereof with significant responsibility for the
administration of the obligations of such Person in respect of this Agreement.

        “Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

        “Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as amended
from time to time, and any successor statute.

       “SEC” shall mean the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

        “Secured Obligations” shall mean the Obligations.

       “Secured Parties” shall mean, collectively, the Administrative Agent, the Collateral Agent and
the Lenders.

        “Securities Act” shall mean the Securities Act of 1933, as amended from time to time, and any
successor statute.

        “Securities Collateral” shall have the meaning assigned to such term in the Security Agreement.

        “Security Agreement” shall mean the Debtor-In-Possession Security Agreement, dated as of the
date hereof, among the Loan Parties and the Collateral Agent for the benefit of the Secured Parties, as the
same may be amended, restated, modified or supplemented from time to time.

         “Security Documents” shall mean the Security Agreement, the Mortgages, each Control
Agreement, each other security document or pledge agreement delivered in accordance with applicable
local or foreign Legal Requirements to grant a valid, enforceable, perfected security interest (with the
priority required under the DIP Orders) in any property as collateral for the Secured Obligations, all UCC



                                                    25
               Case 21-10527-JTD          Doc 11-3        Filed 03/08/21    Page 33 of 117



or other financing statements (including fixture filings) or instruments of perfection required by this
Agreement, the Security Agreement, any Mortgage, any Control Agreement or any other such security
document or pledge agreement to be filed or registered with respect to the security interests in property
created pursuant to the Security Agreement, any Mortgage, any Control Agreement, the DIP Orders and
any other document or instrument utilized to pledge any property as collateral for the Secured
Obligations.

           “SPC” shall have the meaning assigned to such term in Section 10.04(h).

           “Specified Material Agreements” shall have the meaning assigned to such term in Section
3.09(a).

        “Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that is by its terms
subordinated in right of payment to all or any portion of the Secured Obligations.

         “Subsidiary” shall mean, with respect to any Person (the “parent”) at any date, (i) any Person
the accounts of which would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance with GAAP as of such date,
(ii) any other corporation, limited liability company, association or other business entity of which
securities or other ownership interests representing more than 50% of the voting power of all Equity
Interests entitled (without regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by the parent and/or one or
more subsidiaries of the parent, (iii) any partnership (a) the sole general partner or the managing general
partner of which is the parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of the parent. Unless the
context requires otherwise, “Subsidiary” refers to a Subsidiary of Borrower.

         “Superpriority Claim” shall mean any administrative expense claim in the Case of any Loan
Party having priority under Section 364(c)(1) of the Bankruptcy Code over any and all other
administrative expenses, diminution claims and all other priority claims against the Loan Parties, subject
only to the Carve-Out, now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all administrative expenses of the kind specified in Sections 503(b) and 507(b) of the
Bankruptcy Code, and over any and all administrative expenses or other claims arising under Sections
105, 326, 328, 330, 331, 365, 503(b), 506(c) (subject only to and effective upon the Final Entry Order
Date), 507(a), 507(b), 726, 1113, 1114 or any other provisions of the Bankruptcy Code in favor of the
Collateral Agent for the benefit of the Secured Parties.

         “Synthetic Lease” shall mean, as to any Person, (a) any lease (including leases that may be
terminated by the lessee at any time) of any property (i) that is accounted for as an operating lease under
GAAP and (ii) in respect of which the lessee retains or obtains ownership of the property so leased for
U.S. federal income tax purposes, other than any such lease under which such Person is the lessor or (b)
(i) a synthetic, off-balance sheet or tax retention lease, or (ii) an agreement for the use or possession of
property (including a Sale and Leaseback Transaction), in each case under this clause (b), creating
obligations that do not appear on the balance sheet of such Person but which, upon the application of any
Insolvency Laws to such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

       “Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to the capitalized
amount of the remaining lease payments under any Synthetic Lease that would appear on a balance sheet




                                                     26
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 34 of 117



of such Person in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations.

        “Synthetic Purchase Agreement” shall mean any swap, derivative or other agreement or
combination of agreements pursuant to which any Loan Party is or may become obligated to make (a) any
payment in connection with a purchase by any third party from a Person other than a Loan Party of any
Equity Interest or Restricted Indebtedness or (b) any payment (other than on account of a permitted
purchase by it of any Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted Indebtedness.

         “Tax Returns” shall mean all returns, statements, filings, attachments and other documents or
certifications filed or required to be filed in respect of Taxes.

         “Taxes” shall mean (i) any and all present or future taxes, duties, levies, imposts, assessments,
fees, deductions, withholdings or other similar charges, whether computed on a separate, consolidated,
unitary, combined or other basis and any and all liabilities (including interest, fines, penalties or additions
with respect to any of the foregoing) with respect to the foregoing, and (ii) solely for purposes of Sections
3.13 and 5.05, any transferee, successor, joint and several, contractual or other liability (including liability
pursuant to Treasury Regulation § 1.1502-6 (or any similar provision of state, local or non-U.S. law)) in
respect of any item described in clause (i).

         “Termination Value” means, in respect of any one or more Hedging Agreement, after taking
into account the effect of any legally enforceable netting agreement relating to such Hedging Agreements,
(a) for any date on or after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b) or any date prior to the
date referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Hedging
Agreements, as determined based upon one or more mid-market or other readily available quotations
provided by any recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

       “Texas Facility” shall mean the perPET processing facility located in Dallas, Texas, directly
owned by Borrower.

      “Texas Lease” shall mean the Lease Agreement, dated as of October 17, 2016, by and between
PIHV Mountain Creek, LLC, as landlord, and Borrower, as tenant.

        “Transactions” shall mean collectively, (a) the execution and delivery of, and the performance
under, the Loan Documents, in each case by the Loan Parties party thereto, (b) the making (or deemed
making) of the Loans hereunder, and (c) the payment of fees, costs and expenses related to the foregoing.

         “Treasury Rate” shall mean the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year.

        “TX Debtor” shall have the meaning assigned to such term in the preamble hereto.

        “UCC” shall mean the Uniform Commercial Code as in effect from time to time (except as
otherwise specified) in any applicable state or jurisdiction.

        “Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit liabilities under
Section 4001(a)(16) of ERISA, over the current value of that Pension Plan’s assets, determined in




                                                      27
             Case 21-10527-JTD          Doc 11-3         Filed 03/08/21    Page 35 of 117



accordance with the actuarial assumptions used for funding the Pension Plan pursuant to Section 412 of
the Code for the applicable plan year.

        “United States” and “U.S.” shall mean the United States of America.

         “Updated Budget” shall mean a 13-week cash flow forecast covering the 13-week period
commencing on the first day of the week in which such 13-week cash flow forecast is required to be
delivered pursuant to Section 5.01(c), setting forth all forecasted receipts and disbursements of the Loan
Parties and their Subsidiaries on a weekly basis during such 13-week period, which shall include, among
other things, available cash, revenue, cash flow, trade payables, ordinary course expenses, total expenses,
capital expenditures, vendor disbursements, liquidity, net operating cash flow and net cash flow, fees and
expenses related to the DIP Term Facility and the Cases (including, for the avoidance of doubt,
professional fees), working capital and other general corporate financial needs.

         “Variance Testing Date” shall mean the last Business Day of (i) the first full calendar week after
the Petition Date and (ii) every week thereafter.

        “Variance Testing Period” shall mean, with respect to any Variance Testing Date, the one week
period ending on such Variance Testing Date.

         “Voting Stock” shall mean, with respect to any Person, any class or classes of Equity Interests
pursuant to which the holders thereof have the general voting power under ordinary circumstances to elect
at least a majority of the Board of Directors of such Person.

      “Withdrawal” shall mean a disbursement of funds from the Funding Account. “Withdraw” and
“Withdrawn” shall have correlative meanings thereto.

        “Withdrawal Date” shall have the meaning assigned to such term in Section 2.17.

        “Withdrawal Termination Instruction” shall have the meaning assigned to such term in
Section 2.17.

        Section 1.02    [Reserved].

         Section 1.03 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. The phrase “Material
Adverse Effect” shall be deemed to be followed by the phrase “, individually or in the aggregate”. The
words “asset” and “property” shall be construed to have the same meaning and effect. The word “will”
shall be construed to have the same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any definition of or reference to any Loan Document, agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document), (b) any reference herein to
any Person shall be construed to include such Person’s successors and assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, unless otherwise indicated and (e) any reference to any law or regulation shall (i)
include all statutory and regulatory provisions consolidating, amending, replacing or interpreting or



                                                    28
             Case 21-10527-JTD             Doc 11-3        Filed 03/08/21   Page 36 of 117



supplementing such law or regulation, and (ii) unless otherwise specified, refer to such law or regulation
as amended, modified or supplemented from time to time. This Section 1.03 shall apply, mutatis
mutandis, to all Loan Documents.

         Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
financial statements to be delivered pursuant to this Agreement shall be prepared in accordance with and
all terms of an accounting or financial nature shall be construed and interpreted in accordance with GAAP
as in effect from time to time. If Borrower notifies the Administrative Agent that Borrower wishes to
amend any provision hereof to eliminate the effect of any change occurring after the date hereof in GAAP
or in the application thereof on the operation of such provision, regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then Borrower’s compliance
with such provision shall be determined on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been withdrawn or such
provision amended in a manner satisfactory to Borrower and Administrative Agent; provided that any
obligations under a Synthetic Lease shall be construed in accordance with GAAP as in effect on the
Closing Date, notwithstanding any changes to GAAP occurring after the Closing Date. Notwithstanding
any provision contained herein or in any other Loan Document, any lease (or similar arrangement) that
would have been characterized, classified or reclassified as an operating lease in accordance with GAAP
prior to the date of Borrower’s adoption of ASC 842 (or any other ASC having a similar result or effect)
(and related interpretations) (whether or not such lease was in effect on such date) shall not constitute an
obligation under a Synthetic Lease, and any such lease shall be, for all purposes of this Agreement and the
other Loan Documents, treated as though it were reflected on Borrower’s consolidated financial
statements in the same manner as an operating lease would have been reflected prior to Borrower’s
adoption of ASC 842.

        Section 1.05    [Reserved].

        Section 1.06 Resolution of Drafting Ambiguities. Each Loan Party acknowledges and
agrees that it was represented by counsel in connection with the execution and delivery of the Loan
Documents to which it is a party, that it and its counsel reviewed and participated in the preparation and
negotiation hereof or thereof and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation hereof or thereof.

                                    ARTICLE II
                       THE COMMITMENTS AND CREDIT EXTENSIONS

        Section 2.01    The Loans.

                 (a)         New Money DIP Loans. Subject to the terms and conditions hereof and in
the DIP Orders, each Lender agrees, following the Interim Order Entry Date and the satisfaction (or
waiver) of the conditions to Borrowing set forth in Sections 4.01 and 4.02, to make term loans to
Borrower in no more than two (2) Borrowings from time to time during the period commencing on the
Closing Date and ending on the Maturity Date, in an aggregate principal amount in Dollars for each such
Borrowing not to exceed such Lender’s unused New Money DIP Commitment (the “New Money DIP
Loans”) at such time; provided that the total outstanding New Money DIP Loans of all Lenders shall not
exceed (A) prior to the Final Order Entry Date, $7,000,000 and (B) following the Final Order Entry Date,
the aggregate amount of the New Money DIP Commitments in effect on the Closing Date (immediately
prior to any funding thereof).

                (b)          [Reserved].




                                                      29
            Case 21-10527-JTD           Doc 11-3        Filed 03/08/21    Page 37 of 117



                (c)         Loans Generally. Following the making of any New Money DIP Loan by a
Lender, the New Money DIP Commitment of such Lender shall be automatically and permanently
reduced by the amount of such New Money DIP Loan so made by such Lender, and shall automatically
and permanently terminate when reduced to $0. Once funded, each New Money DIP Loan shall be a
“Loan” for all purposes under this Agreement and the other Loan Documents. Amounts borrowed
under Section 2.01 and repaid or prepaid may not be reborrowed.

        Section 2.02 Borrowings of Loans. (a) Each New Money DIP Loan shall be made as part of
a Borrowing consisting of New Money DIP Loans made by the Lenders ratably in accordance with their
applicable Commitments. Each Borrowing of New Money DIP Loans shall me made upon Borrower’s
irrevocable notice to the Administrative Agent, which shall be given in writing by delivering to the
Administrative Agent a written Borrowing Request appropriately completed and signed by a Responsible
Officer of Borrower. Each such notice must be received by the Administrative Agent not later than 11:00
a.m. New York City time (i) one Business Day prior to the requested date of any Borrowing of Loans (in
the case of the Borrowing on the Closing Date) or (ii) three (3) Business Days prior to the requested date
of any Borrowing of New Money DIP Loans (in the case of the Borrowing to occur on or after the Final
Order Entry Date. Any Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $500,000 and not less than $1,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

               (b)          Following receipt of a Borrowing Request in accordance with Section
2.02(a), the Administrative Agent shall promptly notify each Lender of such Borrowing Request, of its
New Money DIP Loan to be made as part of the requested Borrowing.

                (c)         Each Lender shall make each New Money DIP Loan to be made by it
hereunder on the proposed date thereof by not later than 11:00 a.m., New York City time by wire transfer
of immediately available funds to such account as the Administrative Agent may designate from time to
time, and upon satisfaction or waiver of the applicable conditions precedent specified herein and receipt
by the Administrative Agent of all of the proceeds of the New Money DIP Loans, the Administrative
Agent will remit the amounts so received, in like funds, to the Funding Account except, in the case of the
New Money DIP Loans being made on the Closing Date, as provided in the Funding Authorization Letter
(which, for the avoidance of doubt, may provide that a portion of such funds be remitted to the Funding
Account).

                 (d)         Unless the Administrative Agent shall have received written notice from a
Lender prior to the date of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such Borrowing in accordance
with Section 2.02(c), and the Administrative Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such Lender and Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made available to Borrower until
the date such amount is repaid to the Administrative Agent at, for each such day, the Federal Funds
Effective Rate plus any standard administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non-payment. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.




                                                   30
             Case 21-10527-JTD          Doc 11-3         Filed 03/08/21    Page 38 of 117



                (e)         The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any, hereunder to make its Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of any other Lender to make the
Loan to be made by such other Lender on the date of any Borrowing.

        Section 2.03    [Reserved].

        Section 2.04 Evidence of Debt; Repayment of Loans. (a) Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender, the unpaid principal amount
of each Loan of such Lender on the Maturity Date.

                (b)         Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

                (c)        The Administrative Agent shall maintain an account in which it will record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder, and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders and each Lender’s share
thereof.

                  (d)         The entries made in the accounts maintained pursuant to Sections 2.04(b) and
(c) shall be prima facie evidence of the existence and amounts of the obligations therein recorded;
provided that the failure of any Lender or the Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligations of Borrower and the other Loan Parties to pay,
and perform, the Obligations in accordance with the Loan Documents. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such entries, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

                 (e)        Any Lender by written notice to Borrower (with a copy to the Administrative
Agent) may request that Loans made by it be evidenced by a promissory note. In such event, Borrower
shall promptly (and, in all events, within five (5) Business Days of receipt of such request) prepare,
execute and deliver to such Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in the form of Exhibit G. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in such form payable to the
order of the payee named therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

        Section 2.05    Fees.

                 (a)         On the Closing Date, Borrower shall pay to each Lender party to this
Agreement on the Closing Date, as fee compensation for such Lender’s New Money DIP Commitments
on the Closing Date, a commitment fee (the “Commitment Fee”) in an amount equal to 3.00% of such
Lender’s New Money DIP Commitments on the Closing Date. The Commitment Fee shall be fully and
irrevocably due and payable in cash on the Closing Date and shall be paid as original issue discount as
indicated below in this clause (a). The Commitment Fee shall be earned by the Lenders on the Closing
Date as a fee in consideration of the New Money DIP Commitments and the making of the New Money
DIP Loans and for the time and costs expended in extending the New Money DIP Commitments and the



                                                    31
             Case 21-10527-JTD             Doc 11-3        Filed 03/08/21   Page 39 of 117



making of the New Money DIP Loans. Such Commitment Fee shall be fully earned when paid and shall
not be refundable for any reason whatsoever. The Commitment Fee shall, to the extent permitted by
applicable law, be paid as original issue discount such that the advance of the New Money DIP Loans on
the Closing Date shall be advanced net of such original issue discount (which original issue discount will
be retained by the applicable Lenders according to their respective shares thereof). For all purposes other
than funding of the New Money DIP Loans on the Closing Date, the aggregate outstanding principal
balance of the New Money DIP Loans funded on the Closing Date immediately after giving effect to the
borrowing of the New Money DIP Loans on the Closing Date and the amount of the New Money DIP
Loans to be repaid hereunder shall be the aggregate amount borrowed under Section 2.01(a). For all
purposes other than funding of the New Money DIP Loans on the Closing Date, the aggregate outstanding
principal balance of the New Money DIP Loans funded on the Closing Date immediately after giving
effect to the borrowing of the New Money DIP Loans on the Closing Date and the amount of the New
Money DIP Loans to be repaid hereunder shall be the aggregate amount borrowed under Section 2.1(a).

                 (b)         Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the fees set forth in the Fee Letter in the amounts and at the times set forth in
the Fee Letter (the “Administrative Agent Fees”). Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever. Such fees will be in addition to the payment of the
Administrative Agents’ fees, costs and expenses pursuant to the terms hereof.

       Section 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.06(c), each New
Money DIP Loan shall bear interest on the outstanding principal amount therefrom from the date made or
deemed made (including through funding of New Money DIP Loans into the Funding Account) through
repayment (whether by acceleration or otherwise) at a rate per annum equal to the Applicable Rate for
New Money DIP Loans.

                (b)          [Reserved].

                  (c)         Upon the occurrence and during the continuance of an Event of Default,
upon notification by the Administrative Agent (acting at the direction of the Required Lenders) to
Borrower, all outstanding Obligations shall bear interest at a per annum rate equal to (i) with respect to
principal and interest of any Loan, the Applicable Rate applicable to such Loan plus 2.00% and (ii) with
respect to other Obligations, the Applicable Rate plus 2.00% (clauses (i) and (ii) being referred to herein
collectively as the “Default Rate”) and thereafter such Obligations shall bear interest at the Default Rate
to the fullest extent permitted by applicable laws and without further notice, motion or application to, or
hearing before, or order from, the Bankruptcy Court.

                 (d)          All interest hereunder shall be computed on the basis of a year of 360 days,
and shall be payable for the actual number of days elapsed (including the first day but excluding the last
day); provided that any Loan that is repaid on the same day on which it is made shall, subject to Section
2.14, bear interest for one day. Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made shall, subject to Section
2.14, bear interest for one day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest error.

        Section 2.07 Termination of Commitments. To the extent not terminated earlier, the New
Money DIP Commitments of each Lender shall terminate immediately and without further action on the
Maturity Date.

        Section 2.08     [Reserved].



                                                      32
             Case 21-10527-JTD             Doc 11-3        Filed 03/08/21   Page 40 of 117



        Section 2.09 Repayment of Loans. Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders on the Maturity Date the aggregate principal amount of all Loans
outstanding on such date, together with all accrued and unpaid interest thereon. On the Maturity Date, all
funds in the Funding Account shall be applied by the Administrative Agent on behalf of Borrower in
accordance with the priorities of payment set forth in Section 8.04.

         Section 2.10 Optional and Mandatory Prepayments of Loans. (a) Optional Prepayments.
Borrower shall have the right at any time and from time to time to prepay any Borrowing, in whole or in
part, without premium or penalty, subject to the requirements of this Section 2.10; provided that each
partial prepayment shall be in an amount that is an integral multiple of $100,000 and not less than
$250,000 or, if less, the outstanding principal amount of such Borrowing.

                (b)        Material Agreements. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds of any termination payments, damages (including liquidated damages),
indemnity payments or other extraordinary payments under or in respect of any Material Agreement of
any Loan Party, in excess of $50,000 individually or $100,000 in the aggregate per calendar year,
Borrower shall apply 100% of such Net Cash Proceeds to make prepayments in accordance with Section
2.10(g).

               (c)        Asset Sales. Not later than three (3) Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale by any Loan Party, Borrower shall apply 100% of such Net
Cash Proceeds to make prepayments in accordance with Section 2.10(g).

                (d)         Debt Issuance or Equity Issuance. Not later than three (3) Business Days
following the receipt of any Net Cash Proceeds of any Debt Issuance or Equity Issuance by any Loan
Party, Borrower shall make prepayments in accordance with Section 2.10(g) in an aggregate principal
amount equal to 100% of such Net Cash Proceeds.

               (e)         Casualty Events. Not later than three (3) Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event by any Loan Party, unless otherwise agreed to in writing
by the Required Lenders, Borrower shall apply an amount equal to 100% of such Net Cash Proceeds to
make prepayments in accordance with Section 2.10(g)

                (f)          [Reserved].

                 (g)         Application of Prepayments. Any prepayments made pursuant to this
 Section 2.10 shall be applied ratably to the Loans then outstanding: (i) first, towards payment of interest
 then due to the Lenders with respect to such Loans, ratably among the Lenders in accordance with their
 respective pro rata shares of such prepayment and (ii) second, towards payment of principal of such
 Loans, ratably among the Lenders in accordance with their respective pro rata shares of such
 prepayment.

                  (h)       Notice of Prepayment. Borrower shall notify the Administrative Agent by
 written notice of any prepayment hereunder not later than 11:00 a.m., New York City time, three (3)
 Business Days before the date of prepayment. Each such notice shall be irrevocable. Each such notice
 shall specify the prepayment date, the principal amount of the Loans to be prepaid, and, in the case of a
 mandatory prepayment, a reasonably detailed calculation of the amount of such prepayment. Promptly
 following receipt of any such notice, the Administrative Agent shall advise the Lenders of the contents
 thereof. Such notice to the Lenders may be by electronic communication. Each partial prepayment of
 Loans shall be in an amount that would be permitted in the case of a Borrowing of New Money DIP
 Loans as provided in Section 2.02, except as necessary to apply fully the required amount of a



                                                      33
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 41 of 117



 mandatory prepayment. Prepayments shall be accompanied by accrued interest to the extent required by
 Section 2.06.

        Section 2.11     [Reserved].

        Section 2.12     [Reserved].

        Section 2.13     [Reserved].

         Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) Borrower
shall make each payment required to be made by it hereunder or under any other Loan Document
(whether of principal, interest or fees, or of amounts payable under Section 2.15, or otherwise) on or
before the time expressly required hereunder or under such other Loan Document for such payment (or, if
no such time is expressly required, prior to 1:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. All such payments shall be
made to the Administrative Agent at its account most recently designated by it for such purpose by notice
to Borrower and the Lenders except that payments pursuant to Sections 2.15 and 10.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly following receipt thereof.
Except as otherwise provided herein, if any payment under any Loan Document shall be due on a day that
is not a Business Day, unless specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document shall be made in
Dollars.

                  (b)         If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees then due to such parties,
(ii) second, towards payment of principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties, and (iii) third, towards the payment of
all other Obligations then due hereunder, ratably among the parties entitled thereto in accordance with the
amount of such amounts then due to such parties.

                 (c)         If any Lender shall, by exercising any right of setoff or counterclaim
(including pursuant to Section 10.08) or otherwise (including by exercise of its rights under the Security
Documents), obtain payment in respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their respective Loans; provided that (i)
if any such participations are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 2.14(c) shall not be construed to apply to
any payment made by Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any Eligible Assignee or participant. Each Loan Party consents to the foregoing and



                                                     34
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 42 of 117



agrees, to the extent it may effectively do so under applicable Legal Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as if such Lender were a direct
creditor of such Loan Party in the amount of such participation. If under applicable Insolvency Law any
Secured Party receives a secured claim in lieu of a setoff or counterclaim to which this Section 2.14(c)
applies, such Secured Party shall to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights to which the Secured Party is entitled under this Section
2.14(c) to share in the benefits of the recovery of such secured claim.

                (d)         Unless the Administrative Agent shall have received written notice from
Borrower prior to the date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that Borrower will not make such payment, the Administrative Agent may assume
that Borrower has made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on interbank compensation.

                 (e)          If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.14(d), or 10.03(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

        Section 2.15 Taxes. (a) Any and all payments by or on account of any obligation of the
Loan Parties hereunder or under any other Loan Document shall be made without setoff, counterclaim or
other defense and free and clear of and without deduction, reduction or withholding for any and all Taxes,
except as required by applicable Legal Requirements; provided that if any Taxes shall be required by
applicable Legal Requirements (as determined in the good faith discretion of an applicable withholding
agent) to be deducted or withheld from such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable by the relevant Loan Party shall be increased as necessary so that after
making all required deductions, reductions or withholdings (including deductions, reductions or
withholdings applicable to additional sums payable under this Section 2.15) the Administrative Agent or
any Lender, as the case may be, receives an amount equal to the sum it would have received had no such
deductions, reductions or withholdings been made, (ii) the applicable withholding agent shall be entitled
to make such deductions, reductions or withholdings and (iii) the applicable withholding agent shall
timely pay the full amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Legal Requirements.In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at the option of the
Administrative Agent timely reimburse it for payment of, any Other Taxes.

                (c)         The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid or payable by the Administrative Agent or such Lender, as
the case may be, on or with respect to any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document or required to be withheld or deducted from a payment to
such recipient (including Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) and any penalties, interest and expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or legally



                                                     35
             Case 21-10527-JTD          Doc 11-3         Filed 03/08/21    Page 43 of 117



imposed or asserted by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability a delivered to Borrower by a Lender (in each case, with a copy delivered concurrently
to the Administrative Agent), or by the Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

                 (d)         Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to such Lender
(but only to the extent that a Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of Section 10.04(e) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (d).

                (e)         As soon as practicable after any payment of Taxes and in any event within
twenty (20) Business Days following any such payment being due, by any Loan Party to a Governmental
Authority, Borrower shall deliver to the Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the Tax Return reporting
such payment or other evidence of such payment reasonably satisfactory to the Administrative Agent. If
any Loan Party fails to pay any Indemnified Taxes or Other Taxes when due to the appropriate
Governmental Authority or Borrower fails to remit to the Administrative Agent the required receipts or
other documentary evidence, the Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Lender for any incremental Taxes or expenses that may become payable by the
Administrative Agent or such Lender, as the case may be, as a result of any such failure.

                 (f)         Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is resident for tax purposes, or under
any treaty to which such jurisdiction is a party, with respect to payments under any Loan Document shall
deliver to Borrower (with a copy to the Administrative Agent), at the time or times reasonably requested
by Borrower or the Administrative Agent and at the time or times prescribed by applicable Legal
Requirements, such properly completed and executed documentation prescribed by applicable Legal
Requirements or reasonably requested by Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. Notwithstanding anything
to the contrary in the preceding sentence, the completion, execution, and submission of such
documentation (other than such documentation set forth in part (i) of the following sentence or in Section
2.15(g)) shall not be required if in the Foreign Lender’s reasonable judgment such completion, execution
or submission would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without limiting the generality of
the foregoing, each Foreign Lender shall, to the extent it is legally entitled to do so, (i) furnish to
Borrower and the Administrative Agent whichever of the following is applicable: (a) two accurate and
complete executed copies of U.S. Internal Revenue Service Form W-8BEN (or successor form), provided
that any Foreign Lender that is relying on the so-called “portfolio interest exemption” within the meaning
of Section 881(c) of the Code shall also furnish a “Non-Bank Certificate” in the form of Exhibit H, (b)
two accurate and complete executed copies of U.S. Internal Revenue Service Form W-8ECI (or
successor form), (c) two accurate and complete executed copies of U.S. Internal Revenue Service Form



                                                    36
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 44 of 117



W-8EXP (or successor form), or (d) two accurate and complete executed copies of U.S. Internal Revenue
Service Form W-8IMY (or successor form) (with any required attachments), certifying, in each case, to
such Foreign Lender’s legal entitlement to an exemption or reduction from U.S. federal withholding tax
with respect to all withholdable payments under any Loan Document, and (ii) to the extent it may
lawfully do so at such times, upon reasonable request by Borrower or the Administrative Agent, provide a
new Form W-8BEN (or successor form), Form W-8ECI (or successor form), Form W-8EXP (or successor
form), Form W-8IMY (or successor form), and/or certification upon the expiration or obsolescence of any
previously delivered form or certification to reconfirm any complete exemption from, or any entitlement
to a reduction in, U.S. federal withholding tax with respect to any withholdable payment under any Loan
Document. Any Lender that is not a Foreign Lender shall (i) furnish to Borrower and the Administrative
Agent two accurate and complete executed copies of U.S. Internal Revenue Service Form W-9 (or
successor form), or shall otherwise establish an exemption from U.S. backup withholding and (ii) to the
extent it may lawfully do so at such times, upon reasonable request by Borrower or the Administrative
Agent, provide a new Form W-9 (or successor form) upon the expiration or obsolescence of any
previously delivered form.

                (g)         If a payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax under FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or the Administrative
Agent, such documentation prescribed by applicable Legal Requirements (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably requested by
Borrower or the Administrative Agent as may be necessary for Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.15(g), the term “FATCA” shall include any amendments
to FATCA after the date hereof.

                 (h)          If the Administrative Agent or a Lender (or an assignee) determines in its
sole discretion exercised in good faith, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay over an amount equal to such refund to
Borrower (but only to the extent of indemnity payments made, or additional amounts paid, by Borrower
under this Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of the Administrative Agent or such Lender (or
assignee) and without interest (other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that if the Administrative Agent or such Lender (or assignee)
is required to repay all or a portion of such refund to the relevant Governmental Authority, Borrower,
upon the request of the Administrative Agent or such Lender (or assignee), shall repay the amount paid
over to Borrower that is required to be repaid (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender (or assignee) within five
(5) Business Days after receipt of written notice that the Administrative Agent or such Lender (or
assignee) is required to repay such refund (or a portion thereof) to such Governmental Authority.
Nothing contained in this Section 2.15(h) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it deems confidential or
privileged to Borrower or any other Person. Notwithstanding anything to the contrary, in no event will
the Administrative Agent or any Lender (or assignee) be required to pay any amount to Borrower the
payment of which would place the Administrative Agent or such Lender (or assignee) in a less favorable
net after-tax position than the Administrative Agent or such Lender (or assignee) would have been in if
the Indemnified Taxes or Other Taxes subject to indemnification and giving rise to such refund had not



                                                    37
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 45 of 117



been deducted, withheld, or otherwise imposed and the indemnification payments or additional amounts
with respect to such Taxes had never been paid.

                 (i)        Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

         Section 2.16 Mitigation Obligations; Replacement of Lenders.                     (a) Mitigation of
Obligations. If Borrower is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or reduce materially
amounts payable pursuant to Section 2.15, as the case may be, in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense, (iii) would not require such Lender to take any action
inconsistent with its internal policies or legal or regulatory restrictions, and (iv) would not otherwise be
disadvantageous to such Lender. Borrower shall pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment. A certificate setting forth
such costs and expenses submitted by such Lender to the Administrative Agent shall be conclusive and
binding absent manifest error.

                 (b)          Replacement of Lenders. In the event (i) Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any Lender pursuant to
Section 2.15, (ii) any Lender fails to consent to any amendment, waiver or other modification of any Loan
Document requested by Borrower that requires the consent of 100% of the Lenders or 100% of all
affected Lenders and, which, in each case, has been consented to by all other Lenders or all other affected
Lenders, as the case may be, or (iii) any Lender defaults in its obligations to make Loans, Borrower may,
at its sole expense and effort (including with respect to the processing and recordation fee referred to in
Section 10.04(b)), upon notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all of its interests, rights and obligations under this Agreement to an Eligible Assignee
which shall assume such assigned obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment); provided that (w) except in the case of clause (ii) above if the effect of
such amendment, waiver or other modification of the applicable Loan Document would cure any Default
or event of Default then ongoing, no such Default or Event of Default shall have occurred and be
continuing, (x) such assignment shall not conflict with any applicable Legal Requirement, (y) Borrower
shall have received the prior written consent of the Administrative Agent (at the direction of the Required
Lenders), which consent shall not unreasonably be withheld or delayed, and (z) Borrower or such
assignee shall have paid to the affected Lender in immediately available funds an amount equal to the
sum of the principal of and interest and any prepayment premium or penalty (if any) accrued to the date
of such payment on the outstanding Loans of such Lender affected by such assignment plus all Fees and
other amounts owing to or accrued for the account of such Lender hereunder; provided further that, if
prior to any such transfer and assignment the circumstances or event that resulted in the amounts paid
pursuant to Section 2.15 cease to result in amounts being payable under Section 2.15, as the case may be
(including as a result of any action taken by such Lender pursuant to Section 2.16(a)), or if such Lender
shall waive its right to further payments under Section 2.15 in respect of such circumstances or event, as
the case may be, then such Lender shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on behalf of such Lender as




                                                    38
             Case 21-10527-JTD          Doc 11-3         Filed 03/08/21    Page 46 of 117



assignor, any Assignment and Assumption necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this Section 2.16(b).

                 (c)         Defaulting Lenders.       Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then (i) during any Default
Period (as defined below) with respect to such Defaulting Lender, such Defaulting Lender shall be
deemed not to be a “Lender”, and the amount of such Defaulting Lender’s Commitments and Loans shall
be excluded for purposes of voting, and the calculation of voting, on any matters (including the granting
of any consents or waivers) with respect to any of the Loan Documents; provided, however, that such
Defaulting Lender shall continue to be deemed a Lender for purposes of Section 10.02(b)(i), (ii) and (iii);
and (ii) to the extent permitted by applicable Legal Requirements, until such time as the Default Excess
(as defined below) with respect to such Defaulting Lender shall have been reduced to zero, (A) any
voluntary prepayment of the Loans pursuant to Section 2.10(a) shall, if Borrower so directs at the time of
making such voluntary prepayment, be applied to the Loans of other Lenders in accordance with Section
2.10(a) as if such Defaulting Lender had no Loans outstanding, and (B) any mandatory prepayment of the
Loans pursuant to Section 2.10 shall, if Borrower so directs at the time of making such mandatory
prepayment, be applied to the Loans of other Lenders (but not to the Loans of such Defaulting Lender) in
accordance with Section 2.10 as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender, it being understood and agreed that Borrower shall be entitled to retain any portion of
any mandatory prepayment of the Loans that is not paid to such Defaulting Lender solely as a result of the
operation of the provisions of this clause (B).

         For purposes of this Agreement, (i) “Funding Default” means, with respect to any Defaulting
Lender, the occurrence of any of the events set forth in the definition of “Defaulting Lender,”
(ii) “Defaulted Loan” means the Loans of a Defaulting Lender, (iii) “Default Period” means, with
respect to any Defaulting Lender, the period commencing on the date of the applicable Funding Default
and ending on the earliest of the following dates: (a) the date on which all Commitments are cancelled or
terminated and/or the Secured Obligations are declared or become immediately due and payable, (b) with
respect to any Funding Default (other than any such Funding Default arising pursuant to clause (e) of the
definition of “Defaulting Lender”), the date on which (1) the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero (whether by the funding by such Defaulting Lender of
any Defaulted Loans of such Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any combination thereof)
and (2) such Defaulting Lender shall have delivered to Borrower and the Administrative Agent a written
reaffirmation of its intention to honor its obligations under this Agreement with respect to its
Commitment(s), and (c) the date on which Borrower, the Administrative Agent and the Required Lenders
waive all Funding Defaults of such Defaulting Lender in writing, and (iv) “Default Excess” means, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting Lender’s Pro Rata Percentage of
the aggregate outstanding principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective Defaulted Loans) over the
aggregate outstanding principal amount of Loans of such Defaulting Lender.

        No amount of the Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in Section 2.16(c), performance by Borrower of its obligations
under this Agreement and the other Loan Documents shall not be excused or otherwise modified, as a
result of any Funding Default or the operation of Section 2.16(c). The rights and remedies against a
Defaulting Lender under Section 2.16(c) are in addition to other rights and remedies that Borrower may
have against such Defaulting Lender with respect to any Funding Default and that the Administrative
Agent or any Lender may have against such Defaulting Lender with respect to any Funding Default.




                                                    39
              Case 21-10527-JTD         Doc 11-3        Filed 03/08/21    Page 47 of 117



         Section 2.17 Withdrawal of Funds from the Funding Account. Borrower shall have the
right, no more than one (1) time each calendar week, to withdraw the funds on deposit in the Funding
Account by delivering written notice to the Administrative Agent in the form attached as Exhibit F hereto
(each such notice, a “Funding Account Withdrawal Notice”) not later than 12:00 (noon), two (2)
Business Days before the proposed Withdrawal Date; provided that (i) Borrower shall concurrently
provide a forecast of its Qualified Cash immediately after giving effect to the disbursements to be made
with such requested withdrawal and all other cash disbursements and all cash receipts to be made or
received, as applicable, during the one week period following the applicable Withdrawal Date, in a form
substantially consistent with the Approved Budget, certified by the Chief Restructuring Officer,
demonstrating, to the satisfaction of the Required Lenders or their advisors, that the aggregate amount of
Qualified Cash at the end of such one-week period will not exceed $500,000 and (ii) all conditions set
forth in this Section 2.17 and Section 4.02 shall be satisfied prior to and after giving effect to such
withdrawal. Each Funding Account Withdrawal Notice shall specify the following information:

        (a)     the amount of such withdrawal;

        (b)     the date of such proposed withdrawal (which shall be on the second Business Day
following the delivery of a Funding Account Withdrawal Notice) (the “Withdrawal Date”);

       (c)    specifying, in reasonable detail with reference to applicable lines items in the Approved
Budget, all amounts to be Withdrawn on the applicable Withdrawal Date in accordance with the
Approved Budget for the applicable week;

        (d)     that as of the date of such withdrawal, the conditions set forth in Section 4.02 and this
Section 2.17 are satisfied; and

       (e)      the wiring instructions of the account of Borrower to which the proceeds of such
withdrawal are to be disbursed.

        On the Withdrawal Date specified in the Funding Account Withdrawal Notice, the Administrative
Agent shall disburse funds from the Funding Account in an aggregate principal amount equal to the
amount specified in such Funding Account Withdrawal Notice to the account of Borrower specified in
such Funding Account Withdrawal Notice, unless the Administrative Agent has received a Withdrawal
Termination Instruction from the Required Lenders prior to 10:00 a.m., New York City time, on such
Withdrawal Date (and such Withdrawal Termination Instruction has not been withdrawn by the Required
Lenders in writing prior to 10:00 a.m., New York City time on such Withdrawal Date). All proceeds of
the Loans (except to the extent otherwise applied on the Closing Date in accordance with the Borrowing
Request) shall be held in the Funding Account at all times until such proceeds are disbursed or otherwise
applied in accordance with this Section 2.17.

                For the avoidance of doubt, funds withdrawn or applied from the Funding Account shall
be used solely to pay (x) one or more disbursements set forth in the then effective Approved Budget
(subject to Permitted Variances thereto), (y) any fees or other amounts due and payable to the Lenders or
Agents or (z) such other amounts that are due and payable under the Loan Documents.

                On and after the date of receipt by the Administrative Agent of a written direction from
the Required Lenders instructing the Administrative Agent that it may no longer honor instructions from
Borrower with respect to the Funding Account due to any of the conditions set forth in this Section 2.17
or in Section 4.02 being unsatisfied or incapable of satisfaction (a “Withdrawal Termination
Instruction”), Borrower shall have no right to request withdrawals from the Funding Account and the
Administrative Agent shall not honor any such request; provided, however, that the Administrative Agent



                                                   40
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 48 of 117



shall not be liable for (i) any disbursements pursuant to instructions from Borrower or (ii) irrevocable
electronic funds transfers or wire transfers that are subject to cut-off times, in each case, that were
processed or initiated prior to receipt of such Withdrawal Termination Instruction. Any Withdrawal
Termination Instruction received by the Administrative Agent from the Required Lenders shall remain in
effect until such time, if any, as the Administrative Agent shall have received a written termination of
such Withdrawal Termination Instruction from the Required Lenders.

                 Each submission by Borrower to the Administrative Agent of a Funding Account
Withdrawal Notice shall be deemed to constitute a representation and warranty by Borrower that the
conditions set forth in Section 4.02 and this Section 2.17 have been satisfied as of the applicable
Withdrawal Date (both before and after giving effect to the proposed withdrawal). With respect to any
disbursement, withdrawal, transfer, or application of funds from the Funding Account hereunder, the
Administrative Agent shall be entitled to conclusively rely upon, and shall be fully protected in relying
upon, (i) any Funding Account Withdrawal Notice submitted by Borrower as evidence that all conditions
precedent to a withdrawal and disbursement from the Funding Account to Borrower have been satisfied
(including, without limitation, those set forth in this Section 2.17 and Section 4.02), unless the
Administrative Agent has received a Withdrawal Termination Instruction from the Required Lenders
prior to 10:00 a.m., New York City time, on the applicable Withdrawal Date (and such Withdrawal
Termination Instruction has not been subsequently withdrawn by the Required Lenders in writing prior to
10:00 a.m., New York City time, on such Withdrawal Date), and (ii) any Withdrawal Termination
Instruction received by it. Notwithstanding anything herein to the contrary, the Administrative Agent
shall have no obligation to disburse any amount from the Funding Account in excess of the amounts then
held in the Funding Account. The Agents shall have no duty to inquire or investigate whether any
condition precedent to a withdrawal from the Funding Account has been satisfied, and shall not be
deemed to have any knowledge that a condition is not satisfied unless it has received a Withdrawal
Termination Instruction.

        For the avoidance of doubt, all proceeds of Loans held in the Funding Account shall be Loans for
all purposes hereunder and, notwithstanding that the proceeds of such Loans are held in the Funding
Account, shall bear interest in accordance with this Agreement and shall be subject to all other terms and
provisions of this Agreement and the other Loan Documents to the same extent as all other Loans.

         Notwithstanding anything to the contrary contained herein, the Administrative Agent shall be
entitled to apply funds held in the Funding Account to the payment of the fees owing under the Fee Letter
and all expenses and indemnities payable to the Collateral Agent, the Administrative Agent or the
Lenders hereunder or under any other Loan Document, regardless of whether any condition precedent in
Article IV has been satisfied and regardless of whether a Withdrawal Termination Instruction has been
delivered to the Administrative Agent; provided that notice of such application is provided to Borrower
and the Lenders.

                                       ARTICLE III
                             REPRESENTATIONS AND WARRANTIES

        Each Loan Party represents and warrants to the Administrative Agent and each of the Lenders on
the Closing Date and on the date of each Credit Extension and on each Withdrawal Date that:

        Section 3.01 Organization; Powers. Each Loan Party (a) is duly organized and validly
existing under the laws of the jurisdiction of its incorporation or organization, (b) subject to the entry of
the DIP Orders and any other orders of the Bankruptcy Court, if applicable, has all requisite power and
authority to carry on its business as now conducted and (c) is qualified, licensed and in good standing (to
the extent such concept is legally recognized in the applicable jurisdiction) to do business in every



                                                     41
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 49 of 117



jurisdiction where such qualification is required, except in such jurisdictions where the failure to so
qualify, be licensed or be in good standing could not reasonably be expected to result in a Material
Adverse Effect.

         Section 3.02 Authorization; Enforceability. Subject to the entry of the DIP Orders and the
terms thereof, the Transactions to be entered into by each Loan Party are within such Loan Party’s powers
and have been duly authorized by all necessary corporate or other organizational action on the part of
each such Loan Party. Subject to the entry of the DIP Orders and the terms thereof, this Agreement has
been duly executed and delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan Party, will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law.

         Section 3.03 No Conflicts; No Default. Subject to the entry of the DIP Orders and the terms
thereof, the Transactions (a) do not require any consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority, except (i) such as have
been obtained or made and are in full force and effect and (ii) consents, approvals, exemptions,
authorizations, registrations, filings, permits or actions the failure of which to obtain or perform could not
reasonably be expected to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Loan Party, (c) will not violate or result in a default or require any consent or approval
(other than such as have been obtained and are in full force and effect) under (x) any Post-Petition
indenture, instrument, agreement, or other document binding upon any Loan Party or its property or to
which any Loan Party or its property is subject, or give rise to a right thereunder to require any payment
to be made by any Loan Party or (y) any Organizational Document, (d) will not violate any Legal
Requirement in any material respect (other than violations arising as a result of the commencement of the
Cases and except as otherwise excused by the Bankruptcy Code), and (e) will not result in the creation or
imposition of any Lien on any property of any Loan Party, except Liens created by the Security
Documents and the DIP Orders. No Default or Event of Default has occurred and is continuing.

        Section 3.04     Financial Condition; No Material Adverse Effect.

                 (a)         All financial statements relating to any Loan Party prepared on or after
December 10, 2020 which have been or may hereafter be delivered by any Loan Party to the
Administrative Agent and the Lenders pursuant to the terms of the Agreement have been prepared in
accordance with GAAP and present fairly, in all material respects, the financial position and results of
operations and cash flows of Guarantor and its consolidated Subsidiaries as of such dates and for such
periods. The representations in this ‎Section 3.04(a), as applicable, are subject, in the case of unaudited
financial statements, to normal year-end audit adjustments and accruals and the absence of notes. The
representations in this ‎Section 3.04(a), as applicable, are subject, in the case of unaudited financial
statements, to normal year-end audit adjustments and accruals and the absence of notes.

                 (b)         Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected to have a Material Adverse
Effect (it being understood that the commencement of the Cases and any defaults under agreements that
have no material adverse effect on the Loan Parties under the terms of the Bankruptcy Code as a result of
the commencement of the Cases). As of the Closing Date, no Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions of credit requested to be
made on such date.




                                                     42
             Case 21-10527-JTD             Doc 11-3        Filed 03/08/21    Page 50 of 117



         Section 3.05 Properties. (a) Each Loan Party has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens and irregularities, deficiencies and
defects in title except for Permitted Liens (or, in the case of Collateral, Permitted Collateral Liens) and
minor irregularities, deficiencies and defects in title that, individually or in the aggregate, do not, and
could not reasonably be expected to, interfere in any material respect with its ability to conduct its
business as currently conducted or to utilize such property for its intended purpose.

                 (b)         The property of the Loan Parties, taken as a whole, (i) is in good operating
order, condition and repair (ordinary wear and tear excepted), and (ii) constitutes all the property which is
required for the business and operations of the Loan Parties as presently conducted.

                 (c)         Schedule 3.05(c) contains a true and complete list of each ownership and
leasehold interest in Real Property (i) owned by any Loan Party as of the Closing Date and describes the
type of interest therein held by such Loan Party and (ii) leased, subleased or otherwise occupied or
utilized by any Loan Party, as lessee, sublessee, franchisee or licensee, as of the Closing Date and
describes the type of interest therein held by such Loan Party. As of the Closing Date, no Loan Party
owns Real Property in fee.

                (d)          [Reserved].

                 (e)          Each Loan Party owns or has rights to use all of its property and all rights
with respect to any of the foregoing used in or necessary for each Loan Party’s business as currently
conducted, except for those the failure to own or have rights to use which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse Effect. The use by each Loan
Party of its property and all such rights with respect to the foregoing do not infringe on the rights or other
interests of any Person, other than any infringement that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been made and remains
outstanding that any Loan Party’s use of any of its property does or may violate the rights of any third
party that, individually or in the aggregate, has had, or could reasonably be expected to result in, a
Material Adverse Effect. The Real Property is zoned in all material respects to permit the uses for which
such Real Property is currently being used. The present uses of the Real Property and the current
operations of each Loan Party’s business do not violate in any material respect any provision of any
applicable building codes, subdivision regulations, fire regulations, health regulations or building and
zoning by-laws.

        Section 3.06 Intellectual Property. (a) Each Loan Party owns or is licensed to use, free and
clear of all Liens (other than Permitted Liens), all patents and patent applications, trademarks, trade
names, service marks, copyrights, domain names and applications for registration thereof, and
technology, trade secrets, proprietary information, inventions, know-how and processes, in each case
necessary for the conduct of its business as currently conducted (the “Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and the use thereof by such Loan Party does not, to the
knowledge of any Loan Party infringe in any material respect upon the rights of any other Person.

                (b)         Each Loan Party has obtained the necessary intellectual property licenses that
such Loan Party reasonably believes are required for the conduct of its business as currently conducted,
the absence of any of which could reasonably be expected to have a Material Adverse Effect.

               (c)          With respect to each material license in or to Intellectual Property held by
each Loan Party: (i) such license is valid and bind and in full force and effect and represents the entire
agreement between the respective licensor and licensee and with respect to the subject matter of such



                                                      43
             Case 21-10527-JTD             Doc 11-3         Filed 03/08/21     Page 51 of 117



license and (ii) such license will not cease to be valid and binding and in full force and effect on terms
identical to those currently in effect as a result of the rights and interests granted herein, nor will the grant
of such rights and interests constitute a breach or default under such license or otherwise give the licensor
or sublicensor a right to terminate such license.

         Section 3.07 Equity Interests and Subsidiaries. (a) Guarantor has no Subsidiaries other
than Borrower. Borrower has no Subsidiaries. All Equity Interests of each Loan Party are duly and
validly issued and are fully paid and non-assessable. All Equity Interests of Borrower are owned directly
by Guarantor. Each Loan Party is the record and beneficial owner of, and has good and marketable title
to, the Equity Interests pledged by (or purporting to be pledged by) it under the Security Documents, free
of any and all Liens, rights or claims of other Persons, except the security interest created by the Security
Documents and any Permitted Liens that arise by operation of applicable Legal Requirements and are not
voluntarily granted, and, as of the Closing Date, there are no outstanding warrants, options or other rights
(including derivatives) to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance or sale of, any such Equity
Interests (or any economic or voting interests therein).

                 (b)          An accurate organizational chart, showing CarbonLITE Holdings and each of
its Subsidiaries as of the Closing Date, and after giving effect to the Transactions, is set forth on Schedule
3.07(b).

        Section 3.08 Litigation; Compliance with Legal Requirements. (a) Except for the Cases,
there are no actions, suits, claims, disputes or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the best of the knowledge of any Loan Party, threatened
against or affecting any Loan Party or any business, property or rights of any Loan Party (i) that purport
to affect or involve any Loan Document or any of the Transactions or (ii) that have resulted, or as to
which there is a reasonable possibility of an adverse determination and that, if adversely determined,
could reasonably be expected, individually or in the aggregate, to result in a Material Adverse Effect.

        Section 3.09 Material Agreements. To the knowledge of any Responsible Officer of any
Loan Party, each Material Agreement with liabilities of, or revenues to, the Loan Parties in excess of
$500,000 (the “Specified Material Agreements”) in existence on the Closing Date is listed on Schedule
3.09. The copies of each of the Specified Material Agreements, and any amendments thereto provided or
to be provided by any Loan Party to the Administrative Agent are, or when delivered will be, true and
complete copies of such agreements and documents. Except as permitted under Section 6.11 or disclosed
on Schedule 3.09, as of the Closing Date, to the knowledge of any Responsible Officer of any Loan Party,
no termination event has occurred under any Specified Material Agreement, each Specified Material
Agreement is in full force and effect, and no Loan Party has received any written notice of a material
default, expiration, breach or termination pursuant to any Specified Material Agreement. To the
knowledge of any Responsible Officer of any Loan Party, except as disclosed on Schedule 3.09, each
Loan Party is in compliance in all material respects with the terms of the Specified Material Agreements
to which it is a party, excluding any effects arising from the filing of the Cases or from any action
required to be taken under the Loan Documents under the DIP Orders. To the knowledge of any
Responsible Officer of any Loan Party, no Material Counterparty is in default of any of its obligations
under any Specified Material Agreement other than defaults which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

         Section 3.10 Federal Reserve Regulations. (a) No Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the purpose of purchasing, buying or
carrying Margin Stock.




                                                       44
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 52 of 117



                 (b)          No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Securities Collateral pursuant to the Security Agreement does
not violate such regulations.

        Section 3.11 Investment Company Act, etc. No Loan Party is (a) an “investment company”
or a company “controlled” by an “investment company,” as defined in, or subject to regulation under, or
required to be registered pursuant to, the Investment Company Act of 1940, as amended, or (b) subject to
regulation under any Legal Requirement (other than Regulation X) that limits its ability to incur, create,
assume or permit to exist Indebtedness or grant any Contingent Obligation in respect of Indebtedness.

       Section 3.12 Use of Proceeds. Borrower will use the proceeds of any Borrowing and
Withdrawal solely in accordance with Section 5.08.

         Section 3.13 Taxes. (a) Except for Taxes that need not be paid pursuant to an order of the
Bankruptcy Court or pursuant to the Bankruptcy Code and are listed on Schedule 3.13 and Taxes that are
being contested in good faith by appropriate proceedings and for which such Loan Party has set aside on
it its books adequate reserves in accordance with GAAP, duly and timely paid or caused to be duly and
timely paid all material Taxes (whether or not shown on any Tax Return) due and payable by it and all
assessments received by it and (b) each Loan Party has timely filed or caused to be timely filed all
material federal, state, local and foreign Tax Returns required to have been filed by it and all such Tax
Returns are true and correct in all material respects. Each Loan Party has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable. No Loan Party has knowledge of any
proposed or pending tax assessments, deficiencies, audits or other proceedings and no proposed or
pending tax assessments, deficiencies, audits or other proceedings have resulted, or could, individually or
in the aggregate, reasonably be expected to result, in a Material Adverse Effect. No Loan Party has ever
“participated” in a “reportable transaction” within the meaning of Treasury Regulation Section 1.6011-4.
No Loan Party is party to any tax sharing or similar agreement. Property owned by any Loan Party is not
subject of any temporary abatement or any other temporary tax reduction. Each Loan Party has been
properly treated as a disregarded entity or a partnership for U.S. federal income tax purposes.

        Section 3.14 No Material Misstatements. Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or Guarantor is subject, and all
other matters known to it, that, individually or in the aggregate, could reasonably be expected to result in
a Material Adverse Effect. None of the reports, financial statements, certificates or other information
furnished by or on behalf of Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered pursuant thereto (as modified or supplemented by other
information so furnished) contained or contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the circumstances under which they
were made, not misleading as of the date such information is dated or certified; provided that, with
respect to projected financial information, Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. The Initial Budget and each
Updated Budget and cash flow forecast delivered thereafter are prepared in good faith based upon
estimates and assumptions believed by management of Borrower to be reasonable in light of the current
conditions and facts known to Borrower at the time delivered.

        Section 3.15 Labor Matters. There are no strikes, lockouts or slowdowns against any Loan
Party pending or, to the best of the knowledge of the Loan Parties, threatened that have resulted in, or
could reasonably be expected to result in, a Material Adverse Effect. The hours worked by and payments
made to employees of any Loan Party have not been in violation of the Fair Labor Standards Act of 1938,



                                                    45
            Case 21-10527-JTD           Doc 11-3        Filed 03/08/21    Page 53 of 117



as amended, or any other applicable Legal Requirement dealing with such matters in any manner that has
resulted in, or could reasonably be expected to result in, a Material Adverse Effect.

         Section 3.16 Agreements with Affiliates. Schedule 3.16 sets forth any and all agreements,
transactions or series of related transactions among, on the one hand, one or more Loan Parties, and on
the other hand, one or more Affiliates of a Loan Party (other than the Loan Parties), in each case, that
involve payment of more than $250,000 and that are in existence as of the Closing Date.

         Section 3.17 Employee Benefit Plans. (a) Except to the extent the failure to comply could
reasonably be expected to result in a Material Adverse Effect, each Loan Party and each of its ERISA
Affiliates is in compliance with all applicable Legal Requirements, including all applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder, with respect to all
Employee Benefit Plans. Each Employee Benefit Plan complies in all material respects, and is operated
and maintained in compliance in all material respects, with all applicable Legal Requirements, including
all applicable provisions of ERISA and the Code and the regulations and published interpretations
thereunder. Each Employee Benefit Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination from the Internal Revenue Service for all required amendments and
nothing has occurred which could reasonably be expected to prevent, or cause the loss of, such
qualification.

                  (b)         No ERISA Event has occurred or is expected to occur. No Pension Plan has
any Unfunded Pension Liability. Except as could not reasonably be expected to result in a Material
Adverse Effect (either individually or in the aggregate), within the last six years, no Pension Plan has
been terminated, whether or not in a “standard termination” as that term is used in Section 4041 of
ERISA, nor has any Pension Plan (determined at any time within the last six years) with an Unfunded
Pension Liability been transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Loan Party or any of its ERISA Affiliates. Using actuarial assumptions
and computation methods consistent with subpart I of subtitle E of Title IV of ERISA, the aggregate
liabilities of any Loan Party or any of its ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of each such Multiemployer
Plan, have not resulted in, and could not reasonably be expected to result in, a Material Adverse Effect.

                 (c)          All Foreign Plans are in material compliance with, and have been
established, administered and operated in accordance with, the terms of such Foreign Plans and applicable
law. All contributions or other payments which are due with respect to each Foreign Plan have been
made in full and there are no funding deficiencies thereunder, except as would not reasonably be expected
to result in a material liability to any Loan Party. All amounts payable under any Foreign Plan are
properly reflected on the financial statements of the applicable Loan Party.

        Section 3.18    Environmental Matters.

                (a)         Except as set forth on Schedule 3.18:

                          (i)     the Loan Parties and their businesses, operations and Real Property are
 and have at all times during the Loan Parties’ ownership or lease thereof been in compliance in all
 material respects with, and the Loan Parties have no liability under, any applicable Environmental Law;

                         (ii)    the Loan Parties (x) have obtained all Environmental Permits required
 for the conduct of their businesses and operations, and the ownership, operation and use of their Real
 Property, under all applicable Environmental Laws and (y) are in compliance with the terms and




                                                   46
             Case 21-10527-JTD            Doc 11-3          Filed 03/08/21     Page 54 of 117



 conditions of such Environmental Permits, and all such Environmental Permits are valid and in good
 standing;

                          (iii)    there has been no Release or threatened Release or any handling,
 management, generation, treatment, storage or disposal of Hazardous Materials on, at, under or from any
 Real Property or facility presently or formerly owned, leased or operated by any of the Loan Parties or
 their predecessors in interest that has resulted in, or is reasonably likely to result in, material liability or
 obligations by any of the Loan Parties under Environmental Law or in an Environmental Claim;

                         (iv)    there is no Environmental Claim pending or, to the knowledge of the
 Loan Parties, threatened against any of the Loan Parties, or relating to the Real Property currently or
 formerly owned, leased or operated by any of the Loan Parties or relating to the operations of the Loan
 Parties, and, to the knowledge of the Loan Parties, there are no actions, activities, circumstances,
 conditions, events or incidents that are reasonably likely to form the basis of such an Environmental
 Claim;

                        (v)     no Loan Party is obligated to perform any action or otherwise incur any
 expense under Environmental Law, including pursuant to any Order or agreement by which it is bound
 or has assumed by contract or agreement, and no Loan Party is conducting or financing any Response
 pursuant to any Environmental Law with respect to any Real Property or any other location;

                          (vi)      to the best knowledge of the Loan Parties, no Real Property or facility
 owned, operated or leased by the Loan Parties and, to the knowledge of the Loan Parties, no Real
 Property or facility formerly owned, operated or leased by any of the Loan Parties or any of their
 predecessors in interest is (i) listed or proposed for listing on the National Priorities List as defined in
 and promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental Response,
 Compensation and Liability Information System promulgated pursuant to CERCLA or (iii) included on
 any similar list maintained by any Governmental Authority that indicates that any Loan Party has or is
 reasonably likely to have an obligation to undertake investigatory or remediation obligations under
 applicable Environmental Laws;

                        (vii)  there are no underground or aboveground storage tanks, whether empty
 or containing any Hazardous Material, located on any Real Property; and

                         (viii) the execution, delivery and performance of this Agreement and the
 other Loan Documents and the consummation of the Transactions and the other transactions
 contemplated hereby and thereby will not require any notification, registration, filing, reporting,
 disclosure, investigation, remediation or cleanup obligations pursuant to any Governmental Real
 Property Disclosure Requirements or any other Environmental Law.

        Section 3.19 Insurance. Schedule 3.19 sets forth a true, complete and accurate description in
reasonable detail of all insurance maintained by each Loan Party as of the Closing Date. Each Loan Party
has insurance in such amounts and covering such risks and liabilities as are customary for companies of a
similar size engaged in similar businesses in similar locations or as are otherwise deemed prudent by
Borrower, in the exercise of its reasonable business judgment. All material insurance maintained by the
Loan Parties is in full force and effect, all premiums have been duly paid and, except as set forth on
Schedule 3.19, no Loan Party has received notice of violation, invalidity or cancellation thereof. The
Premises, and the use, occupancy and operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no default under any Insurance Requirement.




                                                       47
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 55 of 117



       Section 3.20      No Bank Accounts. No Loan Party maintains any accounts other than Permitted
Accounts.

        Section 3.21 Anti-Terrorism Law; Foreign Corrupt Practices Act. (a) No Loan Party and,
to the knowledge of each Loan Party, none of its Affiliates is in violation of, or shall use any proceeds of
the Loans in violation of, any Legal Requirements relating to terrorism or money laundering (“Anti-
Terrorism Laws”), including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).

                 (b)          No Loan Party and to the knowledge of each Loan Party, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in connection with the Credit
Extensions, is currently subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions administered by OFAC.

                 (c)          No Loan Party and, to the knowledge of each Loan Party, no Affiliate or
broker or other agent of any Loan Party acting in any capacity in connection with the Loans (i) conducts
any business or engages in making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 3.21(b), (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked or frozen pursuant to the Executive Order, or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law.

                 (d)        No Loan Party nor any director or officer, nor to the knowledge of any Loan
Party, any agent, employee or other Person acting, directly or indirectly, on behalf of any Loan Party, has,
in the course of its actions for, or on behalf of, any Loan Party, directly or indirectly (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic government official or
employee.

        Section 3.22     Cases; DIP Orders; Secured Super-Priority Obligations.

                 (a)          The Cases were commenced on the Petition Date in accordance with
applicable Laws and notice thereof was given for (i) the motion seeking approval of the Loan Documents
and the Interim Order and, when applicable, Final Order, (ii) the hearing for the entry of the Interim
Order, and (iii) the hearing for the entry of the Final Order (provided that notice of the final hearing will
be given as soon as reasonably practicable after such hearing has been scheduled).

                  (b)         The provisions of the Loan Documents and the Interim Order (with respect to
the period prior to the Final Order Entry Date) or the Final Order (with respect to the period on and after
the Final Order Entry Date), as the case may be are effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, legal, valid and perfected Liens on and security interests in all right,
title and interest in the Collateral, having the priority provided for herein and in the Interim Order (with
respect to the period prior to the Final Order Entry Date) or the Final Order (with respect to the period on
and after the Final Order Entry Date), as the case may be, and enforceable against the Loan Parties.




                                                     48
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 56 of 117



                 (c)          After the Interim Order Entry Date, and pursuant to and to the extent
permitted in the Interim Order and the Final Order, the Obligations will constitute allowed administrative
expense claims in the Cases having priority over all other costs and expenses of the kinds specified in, or
ordered pursuant to, Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any
other provision of the Bankruptcy Code or otherwise, as provided under Section 364(c)(1) of the
Bankruptcy Code, subject only to payment of the Carve-Out in accordance with the Orders, and any
Claims secured by valid, enforceable, and non-avoidable Liens that (A) are in existence on the Petition
Date and (B) are either perfected as of the Petition Date or perfected subsequent to the Petition Date
solely to the extent permitted by Section 546(b) of the Bankruptcy Code.

                (d)          After the Interim Order Entry Date and pursuant to and to the extent provided
in the Interim Order and the Final Order, the Secured Obligations will be secured by a valid and perfected
Lien on all of the Collateral of the Loan Parties subject, as to priority, to the Carve-Out in accordance
with the DIP Orders.

                 (e)         The Interim Order (with respect to the period on and after the Interim Order
Entry Date and prior to the Final Order Entry Date) or the Final Order (with respect to the period on and
after the Final Order Entry Date), as the case may be, is in full force and effect and has not been reversed,
stayed (whether by statutory stay or otherwise), vacated, or, without the Administrative Agent’s consent,
modified or amended. The Loan Parties are in compliance in all material respects with the Interim Order
(with respect to the period on and after he Interim Order Entry Date and prior to the Final Order Entry
Date) or the Final Order (with respect to the period on and after the Final Order Entry Date).

                 (f)         Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Interim Order or the Final Order, as the case may be, upon the
Maturity Date (whether by acceleration or otherwise) of any of the Obligations, the Administrative Agent
and Lenders shall be entitled to immediate payment of such Obligations and to enforce the remedies
provided for hereunder or under applicable Laws, without further notice, motion or application to, hearing
before, or order from, the Bankruptcy Court.

                 (g)         To the best of the Loan Parties’ knowledge, the stipulations of the Loan
Parties in each of the DIP Orders are true, accurate and correct in all material respects.

                 (h)          Subject to the applicable provisions of the Interim Order or the Final Order,
as the case may be, neither the Obligations nor the obligations under the Prepetition Bond Documents
shall be subject to setoff or recoupment or any such rights under Section 553 of the Bankruptcy Code or
otherwise with respect to any claim the Loan Parties may have against the Lenders arising on or before
the Petition Date.

                (i)          Pursuant to Section 364(c)(1) of the Bankruptcy Code and the DIP Order, all
Obligations and all other obligations of the Loan Parties under the Loan Documents at all times shall
constitute allowed Superpriority Claims, and shall at all times be senior to the rights of Loan Parties, the
estates of Loan Parties, and any successor trustee or estate representative in the Cases or any subsequent
proceeding or case under the Bankruptcy Code, subject only to the Carve-Out.

                (j)         Pursuant to Section 364(c)(2) of the Bankruptcy Code and the DIP Orders,
all Obligations are secured by a first priority perfected Lien on all unencumbered assets of the Loan
Parties (now existing or hereafter acquired) and all proceeds thereof that were not subject to a perfected,
non-avoidable Lien as of the Petition Date, subject only to the Carve-Out.




                                                     49
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 57 of 117



                 (k)         Pursuant to Section 364(c)(3) of the Bankruptcy Code and the DIP Orders,
and subject and subordinate in all respects to the Carve-Out, all Obligations are secured by valid, binding,
continuing, fully-perfected junior Lien on and security interests in all Collateral that, on or as of the
Petition Date, is subject to a valid, perfected and unavoidable senior Liens or valid and non-avoidable
senior Liens in existence immediately prior to the Petition Date that are perfected subsequent to the
Petition Date as permitted by Section 546(c) of the Bankruptcy Code (“Permitted Third Party Liens”),
in each case other than the Prepetition Liens.

                 (l)          Pursuant to Section 364(d)(1) of the Bankruptcy Code, and subject in all
respects to the Carve-Out, all Obligations are secured by a perfected first priority senior priming Lien on
and security interest in all Collateral, subject and junior to Permitted Third Party Liens.

        Section 3.23 Commercial Activity; Absence of Immunity. Each Loan Party is subject to
civil and commercial law with respect to its obligations under the Loan Documents, and the making and
performance of the Loan Documents by the Loan Parties constitute private and commercial acts rather
than public or governmental acts. The Loan Parties are not entitled to any immunity on the ground of
sovereignty or the like from the jurisdiction of any court or from any action, suit, setoff or proceeding, or
the service of process in connection therewith, arising under the Loan Documents.

                                        ARTICLE IV
                              CONDITIONS TO CREDIT EXTENSIONS

         Section 4.01 Conditions to Initial Credit Extension. The obligation of each Lender to fund
the initial Credit Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction (or waiver) of each of the conditions precedent set forth in this Section 4.01.

                (a)         Loan Documents. The Credit Extensions hereunder and the other Loan
Documents shall be satisfactory to the Lenders and there shall have been delivered to the Administrative
Agent a properly executed counterpart of each of the Loan Documents.

                (b)          Corporate Documents. The Administrative Agent shall have received:

                          (i)      a certificate of the secretary or assistant secretary of each Loan Party
 dated the Closing Date, certifying (A) that attached thereto is a true and complete copy of each
 Organizational Document of such Loan Party certified (to the extent applicable) as of a recent date by
 the Secretary of State of the state of its organization, (B) that attached thereto is a true and complete
 copy of resolutions duly adopted by the Board of Directors of such Loan Party authorizing the execution,
 delivery and performance of the Loan Documents to which such Person is a party and, in the case of
 Borrower, the Credit Extensions hereunder, and that such resolutions have not been modified, rescinded
 or amended and are in full force and effect and (C) as to the incumbency and specimen signature of each
 officer executing any Loan Document or any other document delivered in connection herewith on behalf
 of such Loan Party (together with a certificate of another officer as to the incumbency and specimen
 signature of the secretary or assistant secretary executing the certificate required by this clause (i)); and

                         (ii)     a certificate as to the good standing (to the extent such concept is legally
 recognized in the applicable jurisdiction) of each Loan Party as of a recent date, from such Secretary of
 State.

                  (c)         Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer or the chief financial officer




                                                     50
             Case 21-10527-JTD            Doc 11-3        Filed 03/08/21   Page 58 of 117



of Borrower, confirming compliance with the conditions precedent set forth in this Section 4.01 and
Sections 4.02(b), (c) and (d).

                (d)         [Reserved].

                (e)         [Reserved].

                (f)         [Reserved].

                 (g)         Bank Regulatory Documentation. To the extent requested two (2) Business
Days prior to the Closing Date, the Administrative Agent and the Lenders shall have received, in form
and substance satisfactory to them, all documentation and other information required by bank regulatory
authorities or reasonably requested by the Administrative Agent or any Lender under or in respect of
applicable Anti-Terrorism Laws or “know-your-customer” Legal Requirements, including the Executive
Order.

               (h)        Occurrence of Petition Date. The Petition Date shall have occurred, and
Borrower and each Guarantor shall be a debtor and debtor-in-possession in the Cases.

                (i)         Fees and Expenses. The Commitment Fee and all fees and expenses required
to be paid hereunder and invoiced at least one (1) business day prior to the Closing Date shall have been
paid in full in cash or will be paid on the Closing Date out of the initial Credit Extension. The
Administrative Agent shall have received a fully executed copy of the Fee Letter.

                (j)        Initial Budget. The Administrative Agent shall have received the Initial
Budget, in form and substance satisfactory to the Required Lenders.

                (k)          No Material Adverse Effect. No change in the business, assets, management,
operations, financial condition or prospects of the Loan Parties, other than the filing of the Cases, shall
have occurred since the Petition Date, which change has had or would reasonably be expected to have a
Material Adverse Effect.

                  (l)          No Action. Except for the Cases, there shall exist no unstayed action, suit,
investigation, litigation or proceeding pending or (to the knowledge of the Loan Parties) threatened in any
court or before any arbitrator or governmental instrumentality (other than the Cases) that would
reasonably be expected to have a Material Adverse Effect.

               (m)         Material Agreements. To the extent not previously delivered to the
Administrative Agent, a copy of each of the Material Agreements executed prior to the Closing Date and
any amendments thereto shall have been made available to the Administrative Agent and the Lenders for
their review.

                (n)         [Reserved].

                (o)         DIP Credit Facilities. The Administrative Agent shall have received copies
of the loan documentation evidencing the other DIP Credit Facilities.

                (p)         Bankruptcy Related Items.

                         (i)    The Cases of any of the Loan Parties shall have not been dismissed or
 converted to cases under Chapter 7 of the Bankruptcy Code.



                                                     51
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 59 of 117



                          (ii)    A motion, in form and substance satisfactory to the Required Lenders
 and the Administrative Agent, seeking approval of the DIP Term Facility, shall have been filed in each
 of the Cases on the Petition Date.

                          (iii)  All “first day” orders and all related pleadings intended to be entered on
 or prior to the Interim Order Entry Date shall have been entered by the Bankruptcy Court and shall be
 reasonably acceptable in form and substance to the Required Lenders and the Administrative Agent.

                         (iv)    Borrower shall have made no payments after the Petition Date on
 account of any Indebtedness arising prior to the Petition Date unless such payment is made (x) with the
 consent of the Required Lenders or (y) pursuant to “first day” orders acceptable to the Required Lenders.

                         (v)     No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
 examiner (other than a fee examiner) shall have been appointed in any of the Cases.

                         (vi)    The Interim Order Entry Date shall have occurred not later than three
 (3) calendar days following the Petition Date, and the Interim Order shall be in full force and effect and
 shall not have been vacated or reversed, shall not be subject to a stay, and shall not have been modified
 or amended in any respect without the prior written consent of the Required Lenders.

        Each Lender, by delivering its signature page to this Agreement, and funding its Loans on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to and approved or
accepted or to be satisfied with, each Loan Document and each other document required to be approved
by, acceptable or satisfactory to any Agent, the Required Lenders or any Lenders, as applicable, on the
Closing Date.

         Section 4.02 Conditions to All Credit Extensions and Withdrawals. The obligation of each
Lender to make any Credit Extension (including the initial Credit Extension on the Closing Date) and
Borrower’s right to make a Withdrawal from the Funding Date on each Withdrawal Date, shall be subject
to, and to the satisfaction of, each of the conditions precedent set forth below.

                 (a)         Notice. The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 if Loans are being requested or a Funding Account Withdrawal Notice (and
all other required deliveries under Section 2.17) if a Withdrawal from the Funding Account is being
requested.

                 (b)          No Default. Borrower and each other Loan Party shall be in compliance in
all material respects with all the terms and provisions set forth herein and in each other Loan Document
on its part to be observed or performed, and, at the time of and immediately after giving effect to such
Credit Extension or Withdrawal and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing on such date.

                  (c)          Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III or in any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension or Withdrawal with the same effect as
though made on and as of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date); provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective dates.




                                                     52
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 60 of 117



                 (d)          DIP Orders. The Interim Order or the Final Order, as the case may be, shall
be in full force and effect, and shall not (in whole or in part) have been reversed, modified, amended,
stayed, vacated or subject to a stay pending appeal.

                (e)         Second Day Orders. With regard to any Credit Extension after the Closing
Date, all “second day orders” approving on a final basis any “first day orders” intended to be entered on
or prior to the Final Order Entry Date shall have been entered by the Bankruptcy Court, shall be
acceptable to the Required Lenders, shall be in full force and effect, shall not have been vacated or
reversed, shall not be subject to a stay and shall not have been modified or amended other than as
reasonably acceptable to the Required Lenders (or the Administrative Agent at the direction of the
Required Lenders).

                (f)           Entry of Final Order. With respect to any Withdrawal Date that is on or after
the date which is thirty-five (35) days following the Interim Order Entry Date, the Final Order shall have
been signed and entered by the Bankruptcy Court, and such order shall be in full force and effect and shall
not have been reversed, modified, amended, stayed or vacated absent the prior written consent of the
Required Lenders.

                 (g)          DIP Credit Facilities. The “Interim DIP Order” (as defined in the Orion DIP
Term Loan Facility), the “Interim Financing Order” (as defined in the California DIP ABL Credit
Facility), the “Final DIP Order” (as defined in the Orion DIP Term Loan Facility) and the “Final
Financing Order” (as defined in the California DIP ABL Credit Facility), as the case may be, shall be
acceptable in form and substance to the Required Lenders and the Administrative Agent and shall be in
full force and effect, and shall not (in whole or in part) have been reversed, modified, amended, stayed,
vacated or subject to a stay pending appeal.

        Each Borrowing Request or Funding Account Withdrawal Notice submitted by Borrower after
the Closing Date shall be deemed to be a representation and warranty that the conditions specified in
Section 4.02(b), (c), (d), (e), (f) and (g) have been satisfied on and as of the date of the applicable Credit
Extension.

                                           ARTICLE V
                                     AFFIRMATIVE COVENANTS

         Each Loan Party warrants, covenants and agrees with the Administrative Agent, the Collateral
Agent and each Lender that so long as this Agreement shall remain in effect and until the Commitments
have been terminated and the principal of and interest and premium (if any) on each Loan and all Fees
and all other expenses or amounts payable under any Loan Document shall have been paid in full in cash,
each Loan Party will, and will cause each of its Subsidiaries to, at their sole cost and expense:

       Section 5.01 Financial Statements, Reports, etc. Furnish to the Administrative Agent (for
prompt distribution to each Lender):

                 (a)          Quarterly Reports. As soon as available and in any event within forty-five
(45) days after the end of each fiscal quarter of each fiscal year, the consolidated balance sheet of
Guarantor as of the end of such fiscal quarter and related consolidated statements of income and cash
flows for such fiscal quarter and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods in the previous fiscal
year (if any)], all prepared in accordance with GAAP and accompanied by a certificate of a Financial
Officer stating that such financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Borrower as of the date and for the periods



                                                     53
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 61 of 117



specified in accordance with GAAP consistently applied, subject to normal year-end audit adjustments
and the absence of footnotes;

                  (b)          Monthly Reports. As soon as available and in any event within thirty (30)
days after the end of each fiscal month, the consolidated balance sheet of Guarantor as of the end of such
fiscal month and related consolidated statements of income and cash flows for such fiscal month and for
the then elapsed portion of the fiscal year, in comparative form with the consolidated statements of
income and cash flows for the comparable periods in the previous fiscal year, all prepared in accordance
with GAAP and accompanied by a certificate of a Financial Officer stating that such financial statements
fairly present, in all material respects, the consolidated financial condition, results of operations and cash
flows of Borrower as of the date and for the periods specified in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of footnotes;

                 (c)        Updated Budget. Following a request by the Administrative Agent (acting at
the direction of the Required Lenders) for an Updated Budget, by no later than by 5:00 p.m. (New York
City time) on the first Wednesday after such request of the Administrative Agent (or, to the extent such
Wednesday is not a Business Day, the next Business Day thereafter), an Updated Budget covering the 13-
week period beginning on the first day of the week in which it is delivered. Each Updated Budget
delivered after the Closing Date shall be subject to the consent of the Required Lenders and no such
Updated Budget shall be effective as the Approved Budget until so approved; provided, that in the event
the Required Lenders have not approved an Updated Budget as being the “Approved Budget” within five
(5) Business Days after delivery thereof, the then-existing Approved Budget shall continue to constitute
the Approved Budget and shall continue to be effective, including for testing purposes, until such time as
an Updated Budget is approved by the Required Lenders; provided, further that Administrative Agent and
the Lenders (i) may assume that the Loan Parties will comply with the Approved Budget, (ii) shall have
no duty to monitor such compliance, (iii) shall not be obligated to pay (directly or indirectly from the
Collateral) any unpaid expenses incurred or authorized to be incurred pursuant to any Approved Budget,
(iv) the line items in the Approved Budget for payment of interest, expenses and other amounts to the
Administrative Agent and the Lenders shall be estimates only, and the Loan Parties remain obligated to
pay any and all Obligations in accordance with the terms of the Loan Documents and the applicable DIP
Order regardless of whether such amounts exceed such estimates, and (v) nothing in any Approved
Budget shall constitute an amendment or other modification of any Loan Document, and (vi) for the
avoidance of doubt, Approved Budgets will be the only basis for measuring Budget variance covenants;

                 (d)         13-Week Cash Flow Forecast, Liquidity Certificate and Flash Revenue
Report. No later than 5:00 p.m. (New York City time) on the Wednesday of the fourth (4th) full week after
the Closing Date, and on each four (4) week anniversary thereof, to the extent an Updated Budget is not
required to be delivered on such day pursuant to Section 5.01(c), a 13-week cash flow forecast for the
Loan Parties prepared in a manner consistent with the most recent Budget and otherwise in form and
substance satisfactory to, the Required Lenders. No later than 5:00 p.m. (New York City time) on the
first Wednesday after the Closing Date and each Wednesday thereafter (or, to the extent any such
Wednesday is not a Business Day, the next Business Day thereafter), (x) a certificate of a Responsible
Officer of Borrower reporting Liquidity as of the last Business Day of the immediately preceding week
and (y) a flash revenue report, including details in respect of shipments and sales by customer during the
immediately preceding week, in form and substance reasonably satisfactory to the Lenders;

                 (e)         Compliance Certificate. Concurrently with any delivery of financial
statements under Section 5.01(a) or (b) above, a Compliance Certificate certifying that no Default has
occurred or, if such a Default has occurred, specifying in reasonable detail the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto;




                                                     54
             Case 21-10527-JTD          Doc 11-3         Filed 03/08/21    Page 62 of 117



                (f)         [Reserved].;

                (g)         Budget Variance Report. Together with the delivery of each Updated Budget
pursuant to Section 5.01(c) and each 13-week cash flow forecast pursuant to Section 5.01(d), a Budget
Variance Report;

                 (h)         Operating Metrics. No later than 5:00 p.m. (New York City time) on March
17, 2021 (with respect to the weeks ended March 7, 2021 and March 14, 2021) and each Tuesday
thereafter, in each case, with respect to the immediately preceding week (ending on Sunday of such
immediately preceding week), schedules detailing certain operating metrics, including, without limitation,
shipments by customer, bale consumed, flake production, flake purchases, pellet production, bale
inventory, pellet inventory and utilization, such schedules to be in form and substance satisfactory to the
Lenders.

                 (i)        Certification of Public Information. Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices required to be delivered
pursuant to this Section 5.01 or otherwise are being distributed through a Platform, any document or
notice that Borrower has not specifically labeled “Public—Contains Only Public Information” shall not
be posted on that portion of the Platform designated for such Public Lenders. If Borrower has not so
labeled a document or notice delivered pursuant to this Section 5.01, the Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material Non-Public Information with respect to Borrower, its Subsidiaries and their
securities. Notwithstanding anything in any Loan Document to the contrary, documents required to be
delivered pursuant to Section 5.01(b) may be posted on that portion of the Platform designated for Public
Lenders regardless of whether Borrower has or has not specifically labeled any such document “Public—
Contains Only Public Information”;

                (j)         Bank Accounts. Within five (5) Business Days of the end of each calendar
month, in electronic format, an itemized summary of all withdrawals from the Permitted Accounts made
during such calendar month; and

                 (k)         Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of CarbonLITE Holdings or any of its
Subsidiaries (including, without limitation, balance sheets and related statements of income and cash flow
for CarbonLite Industries LLC and PinnPack), or compliance with the terms of any Loan Document, or
the environmental condition of any Real Property, or the 363 sale process as the Administrative Agent or
any Lender may reasonably request.

        Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent and each
Lender written notice of the following promptly (and, in any event, within five (5) Business Days
following the date on which a Responsible Officer obtains knowledge thereof):

                 (a)          any Default or Event of Default, specifying the nature and extent thereof and
the corrective action (if any) taken or proposed to be taken with respect thereto;

                 (b)            the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit, litigation or proceeding (other than before the Bankruptcy
Court), whether at law or in equity or otherwise by or before any Governmental Authority, (i) against
CarbonLITE Holdings or any Subsidiary or Affiliate thereof that has had, or could reasonably be expected
to result in, a Material Adverse Effect, (ii) with respect to any Loan Document or any of the other DIP
Credit Facilities or (iii) with respect to any of the other Transactions;



                                                    55
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 63 of 117



                (c)         any development that has resulted, or could reasonably be expected to result,
in a Material Adverse Effect after the Petition Date;

                (d)          the occurrence of a Casualty Event in excess of $500,000 (whether or not
covered by insurance);

                 (e)         the occurrence of any ERISA Event or any event with respect to a Foreign
Plan, that, alone or together with any other ERISA Events or any other events with respect to a Foreign
Plan that have occurred, could reasonably be expected to result in liability of the Loan Parties in an
aggregate amount exceeding $100,000;

                 (f)            the receipt by any Loan Party of any notice of any Environmental Claim or
violation of or potential liability under, or knowledge by any Loan Party that there exists a condition that
has resulted, or could reasonably be expected to result, in an Environmental Claim or a violation of or
liability under, any Environmental Law, except for Environmental Claims, violations and liabilities the
consequence of which, in the aggregate, have not and could not be reasonably likely to subject the Loan
Parties collectively to liabilities exceeding $100,000;

                 (g)         (i) the incurrence of any Lien (other than Permitted Collateral Liens) on, or
claim asserted against, all or any substantial portion of the Collateral or (ii) the occurrence of any other
event which could reasonably be expected to materially and adversely affect the value of the Collateral
(other than the commencement of the Cases and related matters);

                (h)        no later than five (5) Business Days prior to the execution and delivery
thereof (which period may be shortened in any instance at the Administrative Agent’s discretion), notice
of any amendment to any Material Agreement;

                 (i)        within ten (10) Business Days of any documents becoming available, true
and complete copies of any amendment of any Material Agreement and of any Material Agreements
executed after the Closing Date;

                 (j)          within three (3) days of delivery or receipt, copies of all notices (including
but not limited to all formal correspondence and all correspondence relating to any potential or
anticipated litigation) received from, or delivered to, any counterparty to a Material Agreement or any
other vendor or customer agreement that could reasonably be expected to require payments by, or to, the
Loan Parties in excess of $50,000, outside the ordinary course of business;

                 (k)        within five (5) Business Days after the earlier of (i) a Responsible Officer of
any Loan Party obtaining knowledge thereof and (ii) receipt of any notice thereof, the occurrence of any
material default under any Material Agreements;

                 (l)         as soon as practicable, and in any event within three (3) days of any
documents becoming available, true and complete copies of any Amendment to any DIP Credit Facility
(other than this DIP Credit Facility); and

                 (m)          within three (3) days of delivery or receipt by CarbonLITE Holdings or any
of its Subsidiaries, copies of (x) all notices (including but not limited to all formal correspondence and all
correspondence relating to any default or potential or anticipated litigation) delivered or received in
connection with any of the DIP Credit Facilities (other than this DIP Term Facility) and (y) financial or
other periodic reporting provided under any of the DIP Credit Facilities (other than this DIP Term
Facility).



                                                     56
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 64 of 117



        Section 5.03 Existence; Businesses and Properties. (a) Do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal existence and all rights and
franchises, licenses and permits material to the conduct of its business, except as otherwise expressly
permitted under Section 6.05 or Section 6.06.

                 (b)         Do or cause to be done all things necessary to maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear excepted, all properties
material to the conduct of the business of Borrower and from time to time will make or cause to be made
all appropriate repairs, renewals and replacements thereof necessary in order that the business carried on
in connection therewith may be properly conducted at all times; provided that nothing in this Section
5.03(b) shall prevent any abandonment or other disposition of property or assets permitted to be made
pursuant to Section 6.06.

         Section 5.04 Insurance. (a) Maintain such insurance, to such extent and against such risks as
is customary with companies in the same or similar businesses operating in the same or similar locations
or as is otherwise deemed prudent by Borrower in the exercise of its reasonable business judgment,
including (i) physical hazard insurance on an “all risk” basis, (ii) commercial general liability against
claims for bodily injury, death or property damage covering any and all insurable claims, (iii) business
interruption insurance, (v) worker’s compensation insurance and such other insurance as may be required
by any Legal Requirement and (vi) such other insurance against risks (including “key-man” life
insurance) as the Required Lenders may from time to time require (in each case, such policies to be in
such form and amounts and having such coverage as may be reasonably satisfactory to the Required
Lenders); provided that with respect to physical hazard insurance, (x) neither the Required Lenders nor
the applicable Loan Party shall agree to the adjustment of any claim thereunder without the consent of the
other (such consent not to be unreasonably conditioned, withheld or delayed), and (y) no consent of any
Loan Party shall be required during an Event of Default. Each such policy of insurance maintained by or
on behalf of the Loan Parties shall (a) in the case of liability insurance policies, name the Collateral
Agent, for the benefit of the Secured Parties, as an additional insured thereunder and (b) in the case of
business interruption and casualty insurance policies, contain a lender’s loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Requisite Lenders, that names the
Collateral Agent, for the benefit of the Secured Parties, as the lender’s loss payee thereunder, and shall
provide that it shall not be canceled or not renewed (i) by reason of nonpayment of premium upon not less
than ten (10) days’ prior written notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any other reason upon not less
than thirty (30) days’ (or such shorter number of days as may be agreed to by the Collateral Agent or as
may be the maximum number of days permitted by applicable law) prior written notice thereof by the
insurer to the Collateral Agent.

                 (b)         Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event of loss with that required
to be maintained under this Section 5.04 is taken out by any Loan Party; and promptly (and, in any event,
within five (5) Business Days) deliver to the Administrative Agent and the Collateral Agent a duplicate
original copy of such policy or policies.

                 (c)         With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Required Lenders may from time to time reasonably require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973.




                                                     57
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 65 of 117



                 (d)         No Loan Party that is an owner of any Mortgaged Property shall take any
action that is reasonably likely to be the basis for termination, revocation or denial of any insurance
coverage required to be maintained under such Loan Party’s respective Mortgage or that could reasonably
be the basis for a defense to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all Insurance Requirements in
respect of the Premises; provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or enforceability of any such
Insurance Requirements by appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under this Section 5.04 or (ii)
cause the Insurance Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.

         Section 5.05 Obligations and Taxes. (a) In accordance with the Bankruptcy Code and
subject to any required approval by the Bankruptcy Court (it being understood that no Debtor shall be
obligated to make any payments hereunder that may, in its reasonable judgment, result in a violation of
any applicable law, including the Bankruptcy Code, without an order of the Bankruptcy Court authorizing
such payments), pay its material postpetition obligations promptly and in accordance with their terms and
pay and discharge promptly when due all material postpetition Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings timely instituted and diligently conducted and
the applicable Loan Party shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP, and (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and enforcement of a Lien other than a
Permitted Lien.

         Section 5.06 Employee Benefits. (a) Comply in all material respects with all applicable
Legal Requirements, including the applicable provisions of ERISA and the Code with respect to all
Employee Benefit Plans and Foreign Plans and (b) furnish to the Administrative Agent (x) as soon as
possible after, and in any event within five (5) Business Days after any Responsible Officer of any Loan
Party or any ERISA Affiliate of any Loan Party knows or has reason to know that, any ERISA Event or
other event with respect to an Employee Benefit Plan or Foreign Plan has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability of the Loan Parties or any
of their ERISA Affiliates in an aggregate amount exceeding $1,000,000 or the imposition of a Lien, a
statement of a Financial Officer of Borrower setting forth details as to such ERISA Event and the action,
if any, that the Loan Parties propose to take with respect thereto, and (y) upon request by the
Administrative Agent, copies of (i) annual report (Form 5500 Series) filed by any Loan Party or any of its
ERISA Affiliates with the Employee Benefits Security Administration with respect to each Employee
Benefit Plan; (ii) the most recent actuarial valuation report for each Pension Plan; (iii) all notices received
by any Loan Party or any of its ERISA Affiliates from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other information, documents or
governmental reports or filings relating to any Employee Benefit Plan or Foreign Plan as the
Administrative Agent shall reasonably request.

       Section 5.07 Maintaining Records; Access to Properties and Inspections;. Keep proper
books of record and account in which full, true and correct entries in conformity with GAAP and all
Legal Requirements are made of all dealings and transactions in relation to its business and activities.
Each Loan Party will permit any representatives designated by the Administrative Agent or any Lender (i)



                                                      58
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 66 of 117



to visit and inspect the financial records and the property of such Loan Party upon reasonable prior notice
and at reasonable times, and (ii) to make extracts from and copies of such financial records, and permit
any representatives designated by the Administrative Agent (or, upon the occurrence and during the
continuation of any Event of Default, any Lender) to discuss the affairs, finances, accounts and condition
of any Loan Party with the officers and employees thereof, advisors therefor (including independent
accountants) and the Chief Restructuring Officer.

         Section 5.08 Use of Proceeds. Use the proceeds of the Initial Term Loans solely in
accordance with the DIP Orders and the Approved Budget, (i) to pay fees and expenses in connection
with the Loan Documents, (ii) for working capital of the Loan Parties following the commencement of
the Cases, and (iii) to make payments in respect of Adequate Protection Obligations provided to the
trustee and bondholders under the Prepetition Bond Documents as authorized by the Bankruptcy Court in
the applicable DIP Order. Except to the extent set forth in the DIP Orders, no proceeds of the DIP Term
Facility, any Collateral or any Cash Collateral may be used (i) to finance any investigation (including
discovery proceedings), initiation or prosecution of any adversary action, suit, arbitration, proceeding,
application, motion or other litigation of any type adverse to the Agents or Lenders, the trustee and
bondholders under the Prepetition Bond Documents, or their respective rights and remedies under or in
respect of the Loan Documents, the Prepetition Bond Documents, any DIP Order, or any Adequate
Protection Obligations provided to the trustee and bondholders under the Prepetition Bond Documents,
(ii) in connection with challenging, invalidating, disallowing, recharacterizing, setting aside, avoiding,
subordinating, in whole or in part, or taking or attempting to take any other action to render
unenforceable, the liens, claims, interests and Adequate Protection Obligations of the Agents and the
Lenders or the trustee, lenders and bondholders under the Prepetition Bond Documents, including for the
avoidance of doubt, (A) objecting to or contesting the validity, extent, amount, perfection, priority, or
enforceability of the obligations under the Loan Documents or the Prepetition Bond Documents or the
Liens securing the Loan or the Prepetition Obligations outstanding under the Prepetition Bond
Documents, or (B) objecting to or contesting the validity, extent, amount, perfection, priority, or
enforceability of the Obligations or the Prepetition Obligations and Liens under the Loan Documents or
Prepetition Bond Documents, (iii) for any purpose that is prohibited under the Bankruptcy Code or the
DIP Orders, (iv) repayment of existing Indebtedness (other than Adequate Protection Obligations owing
to the Prepetition Secured Parties), (v) to make payments or transfers to any Affiliate of a Loan Party that
is not a Loan Party, which payment is not provided for in the Approved Budget and (v) to make any
payment in settlement of any claim, action or proceeding, before any court, arbitrator or other
governmental body, which payment is not provided for in the Approved Budget, without the prior written
consent of the Required Lenders.

        Section 5.09 Compliance with Environmental Laws; Environmental Reports. (a) Comply,
and use commercially reasonable efforts to cause all lessees and other Persons occupying its properties to
comply, in all material respects with all Environmental Laws applicable to its operations and properties;
obtain and renew all material environmental permits necessary for its operations and properties; and
conduct any remedial action in accordance with Environmental Laws; provided, however, that none of
Borrower shall be required to undertake any remedial action required by Environmental Laws to the
extent that its obligation to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in accordance with GAAP.

         Section 5.10 Additional Collateral. Subject to this Section 5.10, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject to the Lien created by any
of the Security Documents but is not so subject, promptly (and in any event within fifteen (15) Business
Days after the acquisition thereof, unless extended by the Required Lenders in writing in their sole
discretion) (i) execute and deliver to the Administrative Agent and the Collateral Agent such amendments
or supplements to the relevant Security Documents or such other documents as the Administrative Agent



                                                    59
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 67 of 117



or the Required Lenders shall deem necessary or advisable to grant to the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties, a Lien on such property subject to no Liens other than
Permitted Collateral Liens, (ii) [reserved], and (iii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Documents in accordance with all applicable Legal
Requirements, including, if requested by the Administrative Agent, the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent. Borrower and the other
Loan Parties shall otherwise take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Required Lenders shall require to confirm the validity,
perfection and priority of the Lien of the Security Documents against such after-acquired properties.

        Section 5.11 Security Interests; Further Assurances. (a) Promptly, upon the reasonable
request of the Administrative Agent, the Collateral Agent or any Lender, at the Loan Parties’ expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory of the Security
Documents or otherwise deemed by the Administrative Agent, the Collateral Agent or Required Lenders
reasonably necessary or desirable for the continued validity, enforceability, perfection and priority of the
Liens on the Collateral covered thereby subject to no other Liens except Permitted Liens, or obtain any
consents or waivers as may be necessary or appropriate in connection therewith.

                 (b)         Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, instruments, consents, authorizations,
approvals and Orders in form and substance reasonably satisfactory to the Required Lenders as the
Required Lenders shall reasonably deem necessary or advisable to perfect or maintain the validity,
enforceability, perfection and priority of the Liens on the Collateral pursuant to the Security Documents.

        Section 5.12 Post-Closing Matters. (a) Mortgage The Loan Parties shall use commercially
reasonable efforts to obtain a Mortgage in respect of Borrower’s leasehold interest in the Texas Facility,
together with the deliverables set forth on Schedule 5.12(a).

                 (b)         Insurance. No later than five (5) Business Days after the Closing Date, the
Administrative Agent shall have received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.04 and the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable) and shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, in form and substance satisfactory to the Administrative Agent and the
Collateral Agent.

       Section 5.13 Maintenance of Corporate Separateness. Satisfy in all material respects,
customary corporate, limited liability company or other like formalities, including the accurate
maintenance of separate organizational and business records.

        Section 5.14    [Reserved].

         Section 5.15 Priority of Liens. Each Loan Party hereby covenants, represents and warrants
that, upon entry of the Interim Order (and when applicable, the Final Order) and to the extent provided for
in such Order, its Obligations hereunder and under the other Loan Documents:

                 (a)       pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
constitute an allowed Superpriority Claim payable from and have recourse to all pre- and post-petition




                                                    60
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 68 of 117



property of the Debtors and all proceeds thereof (including Avoidance Proceeds), having the priority of
the Liens in respect of the DIP Term Facility as set forth in the DIP Order;

                  (b)         pursuant to Sections 364(c)(2), (c)(3) and (d)(1) of the Bankruptcy Code and
subject to the Carve-Out to the extent provided in the Orders, shall be secured by a Lien on all Collateral
of the Loan Parties, which Lien shall have the priority of the Liens in respect of the DIP Term Facility as
set forth in the DIP Orders; and

                (c)          shall not be subject or subordinate to (i) any lien or security interest that is
avoided and preserved for the benefit of the Loan Parties and their estates under Section 551 of the
Bankruptcy Code or (ii) unless otherwise provided for in the Loan Documents, any liens arising after the
Petition Date including, without limitation, any liens or security interests granted in favor of any federal,
state, municipal or other domestic or foreign governmental unit (including any regulatory body),
commission, board or court for any liability of the Loan Parties.

For the avoidance of doubt, the Collateral shall exclude Avoidance Actions, but shall include Avoidance
Proceeds upon entry of the Final Order.

         Subject to and effective only upon the Final Order Entry Date and the terms of the Final Order,
except to the extent of the Carve-Out, no costs or expenses of administration of the Cases or any future
proceeding that may result therefrom, including a case under Chapter 7 of the Bankruptcy Code, shall be
charged against or recovered from the Collateral pursuant to Sections 105 or 506(c) of the Bankruptcy
Code, the enhancement of collateral provisions of Section 552 of the Bankruptcy Code, or any other legal
or equitable doctrine (including, without limitation, unjust enrichment) or any similar principle of law,
without the prior written consent of the Administrative Agent and the Required Lenders, with respect to
their respective interests, and no consent shall be implied from any action, inaction or acquiescence by the
Administrative Agent or the Lenders. In no event shall the Administrative Agent or the Lenders be
subject to (i) the “equities of the case” exception contained in Section 552(b) of the Bankruptcy Code
(subject only to and effective upon entry the Final Order Entry Date), or (ii) the equitable doctrine of
“marshaling” or any other similar doctrine with respect to the Collateral.

        Except for the Carve-Out, subject to the entry of the DIP Orders and the terms thereof, the
Superpriority Claims shall at all times be senior to the rights of Borrower, any Chapter 11 trustee and,
subject to Section 726 of the Bankruptcy Code, any Chapter 7 trustee, or any other creditor (including,
without limitation, post-petition counterparties and other post-petition creditors) in the Cases or any
subsequent proceedings under the Bankruptcy Code, including, without limitation, any Chapter 7 cases (if
any of the Cases are converted to cases under Chapter 7 of the Bankruptcy Code).

        Each Loan Party hereby confirms and acknowledges that, pursuant to the Interim Order (and,
when entered, the Final Order), the Liens on the Collateral of the Loan Parties in favor of the Collateral
Agent on behalf of and for the benefit of the Secured Parties in all of the assets of the Loan Parties shall
be created and (to the extent the Interim Order (and, when entered, the Final Order) is effective to perfect
under local law) perfected, without the necessity of the execution, recordation of filings by any Loan
Party of mortgages, security agreements, control agreements, pledge agreements, financing statements or
other similar documents, or the possession or control by the Collateral Agent of, or over, any Collateral of
the Loan Parties, as set forth in the Interim Order and the Final Order, as applicable.

        Section 5.16 Milestones. The Loan Parties shall ensure the satisfaction of the following
milestones (collectively, the “Milestones” and each a “Milestone”), unless waived or extended with the
consent of the Required Lenders or the Administrative Agent (with the written consent of the Required
Lenders):



                                                     61
             Case 21-10527-JTD             Doc 11-3         Filed 03/08/21      Page 69 of 117



                  (a)        No later than three (3) days after the Petition Date, the Bankruptcy Court
shall enter the Interim Order;

                 (b)         No later than thirty-five (35) days after the Petition Date, the Bankruptcy
Court shall enter the Final Order;

                (c)          The Debtors shall have filed a motion with the Bankruptcy Court, in form
and substance satisfactory to the Required Lenders, no later than ten (10) days after the Petition Date,
seeking approval of bid procedures for a sale pursuant to Section 363 of the Bankruptcy Code of all or a
portion of the Loan Parties’ assets (the “Bidding Procedures”);

                 (d)        No later than thirty (30) days after the Petition Date, the Bankruptcy Court
shall have entered the order approving the Bidding Procedures (the “Bidding Procedures Order”),
acceptable to the Required Lenders;

                (e)          If qualifying bids are received in accordance with the Bidding Procedures
Order, no later than sixty (60) days after entry of the Bidding Procedures Order, an auction shall have
been conducted;

                  (f)          No later than sixty-five (65) days after the Petition Date, the Bankruptcy
Court shall have entered an order approving the sale of all or substantially all of the Loan Parties’ assets
that either (i) pays all Obligations and all Prepetition Obligations in full, in cash or (ii) is acceptable to the
Required Lenders in their sole discretion (an “Acceptable Sale”) to a successful bidder in accordance
with the Bidding Procedures Order, in form and substance acceptable to the Required Lenders; and

                 (g)          The closing of an Acceptable Sale shall have occurred no later than seventy-
five (75) days after the Petition Date, provided that if regulatory approvals associated with an Acceptable
Sale remain pending as of such date, such date shall be automatically extended to the date that is the third
Business Day following receipt of all necessary regulatory approvals.

               Notwithstanding the foregoing, if the Loan Parties decide to pursue the consummation a
Chapter 11 plan of reorganization in lieu of a sale of all or substantially of their assets pursuant to Section
363 of the Bankruptcy Code, then in lieu of the Milestones set forth in clauses (c) through (g) above, the
following Milestones shall apply:

                (a)         The Loan Parties shall file with the Bankruptcy Court by no later than April
8, 2021, an Acceptable Plan and Acceptable Disclosure Statement;

                 (b)        The Bankruptcy Court shall enter an Acceptable Disclosure Statement Order
by no later than May 23, 2021;

                  (c)        The Bankruptcy Court shall enter an Acceptable Confirmation Order by no
later than July 6, 2021; and

                 (d)          The effective date for the Acceptable Plan shall occur by no later than July
21 2021.

        Section 5.17      Bankruptcy Related Matters. Borrower and Guarantor will:

               (a)         cause all proposed (i) “first day” orders, (ii) “second day” orders, (iii) orders
related to or affecting the Obligations, the Prepetition Obligations, the Loan Documents and the



                                                       62
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 70 of 117



Prepetition Bond Documents, any other financing or use of Cash Collateral, any sale or other disposition
of Collateral outside the ordinary course, cash management, adequate protection, any plan of
reorganization and/or any disclosure statement related thereto, (iv) orders concerning the financial
condition of Borrower or other Indebtedness of the Loan Parties or seeking relief under Section 363, 365,
1113 or 1114 of the Bankruptcy Code or Section 9019 of the Federal Rules of Bankruptcy Procedure, and
(v) orders establishing procedures for administration of the Cases or approving significant transactions
submitted to the Bankruptcy Court, in each case, proposed by the Loan Parties to be in accordance with
and permitted by the terms of this Agreement and reasonably acceptable to the Required Lenders in all
respects, it being understood and agreed that the forms of orders approved by the Required Lenders prior
to the Petition Date are in accordance with and permitted by the terms of this Agreement and are
reasonably acceptable in all respects;

                (b)          comply with each Order entered by the Bankruptcy Court in connection with
the Cases;

                (c)          comply in a timely manner with their obligations and responsibilities as
debtors-in-possession under the Bankruptcy Code, the Bankruptcy Rules, the Interim Order and the Final
Order, as applicable, and any other order of the Bankruptcy Court;

                (d)          provide the Administrative Agent and the Lenders with reasonable access to
non-privileged information (including historical information) and relevant personnel regarding strategic
planning, cash and liquidity management, operational and restructuring activities, in each case subject to
customary confidentiality restrictions;

                 (e)          (i) deliver to the Administrative Agent (for distribution to the Lenders) and to
counsel to the Administrative Agent promptly as soon as available but not later than two (2) Business
Days prior to filing, copies of pleadings, motions, applications, orders, financial information and other
documents to be filed by or on behalf of the Debtors with the Bankruptcy Court in the Cases, or
distributed by or on behalf of the Debtors to any official or unofficial committee appointed or appearing
in the Cases or any other party in interest related to a plan, a disclosure statement, plan exclusivity,
assumption or rejection of executory contracts and unexpired leases, key employee incentive or retention
plans, and each such pleading motion and (ii) use reasonable best efforts to deliver any other pleading,
motion, application, order, financial information or other document as set forth in, and with the timing set
forth in, preceding clause (i) to the Administrative Agent (for distribution to the Lenders) and to counsel
to the Administrative Agent and Lenders; and

                (f)          if not otherwise provided through the Bankruptcy Court’s electronic
docketing system, as soon as available, deliver to the Administrative Agent (for distribution to the
Lenders) and to counsel to the Administrative Agent promptly as soon as available, copies of all final
pleadings, motions, applications, orders, financial information and other documents filed by or on behalf
of the Loan Parties with the Bankruptcy Court in the Cases.

        Section 5.18 Budget Compliance. The Loan Parties shall comply with, and the proceeds of
the Loans and all Withdrawals shall be used by the Loan Parties in accordance with, the Approved
Budget, subject to Permitted Variances.

         Section 5.19 Lender Calls. Upon advance written request of the Lender Advisors, Borrower
shall, at its own expense, facilitate and hold calls between the Lender Advisors, on the one hand, and
members of Borrower’s executive management team and, to the extent appropriate, their advisors, on the
other hand, not less than once every week, which calls may also be attended by any Lenders who are not
Public Lenders.



                                                     63
      Case 21-10527-JTD         Doc 11-3         Filed 03/08/21    Page 71 of 117



Section 5.20    Chief Restructuring Officer; Investment Banker.

(a)     Chief Restructuring Officer.

         (i)     Borrower shall retain, at all times during which this Agreement remains in effect,
on terms and conditions acceptable to the Lenders and at the sole cost and expense of Borrower,
Force 10 Partners LLC as represented by Brian Weiss, or such other Person acceptable to the
Lenders, in their sole discretion, as its Chief Restructuring Officer. The Chief Restructuring
Officer shall assume in all respects the management of the businesses, accounts and properties of
Borrower and shall, among other things, assist in the preparation of the Budget and compliance
with the terms and conditions set forth in the Loan Documents. The Chief Restructuring Officer
shall report directly to the Board of Directors or Members, as applicable, of Borrower. Borrower
hereby irrevocably authorizes and directs the Chief Restructuring Officer to consult with the
Lenders and to share with the Lenders all budgets, records, projections, financial information,
reports and other information prepared by or in the possession of the Chief Restructuring Officer
relating to the Collateral, or the financial condition or operations of the business of Borrower and
respond fully to any inquiries of the Lenders regarding the assets, prospects, business and
operations of Loan Parties and communicate and fully cooperate with the Lenders. Promptly
following any request therefor, each Loan Party shall provide, and cause the Chief Restructuring
Officer to provide, the Lenders with such information regarding the operations, business affairs
and financial condition of Borrower as the Lenders may request. Borrower agrees to provide the
Chief Restructuring Officer with complete access to and supervision over all of the books and
records of Borrower, all of the premises of Borrower and to all management and employees of
Borrower as and when deemed necessary by the Chief Restructuring Officer. Borrower shall not
amend or modify, or terminate, the retention agreement with the Chief Restructuring Officer
without the prior written consent of the Lenders. If the Chief Restructuring Officer resigns,
Borrower shall immediately notify the Lenders in writing and provide the Lenders with a copy of
any notice of resignation immediately upon the sending of such notice by such Chief
Restructuring Officer. Any replacement or successor Chief Restructuring Officer shall be
acceptable to the Lenders, in their sole discretion, and shall be retained pursuant to a new
retention agreement on terms and conditions acceptable to the Lenders within five (5) Business
Days immediately following the notice of resignation of the resigning Chief Restructuring
Officer, or within such longer period of time as the Lenders may agree in writing. Failure to
comply with the terms and conditions of this Section shall constitute an Event of Default.

         (ii)    On [Thursday] of each week, the Loan Parties and Chief Restructuring Officer or
his support staff shall have a call with Ankura to give Ankura an update as to the business of the
Loan Parties, including without limitation, updates on operations, production volumes, sales,
collections, vendor management, employee matters, recent cash disbursements, budget variances,
and upcoming expected spending;

(b)     Sales Process.

        (i)      On [Thursday] of each week, Borrower shall furnish to Ankura a report
acceptable to Ankura (the “Investment Banker Report”) which shall include: (i) updates on the
process of securing potential investors and/or purchasers, (ii) a list of contacted and target
potential investors and/or purchasers, (iii) material feedback from such potential investors and/or
purchasers, (iv) upcoming process and discussion in respect of Milestones, (v) copies of all final
marketing materials associated with a potential sale of the business, and (vi) copies of any term
sheets, bona fide proposals or other relevant information and materials relating to any debtor-in-
possession financing proposals from any party for the Loan Parties;



                                            64
            Case 21-10527-JTD             Doc 11-3        Filed 03/08/21   Page 72 of 117




                (ii)     On [Thursday] of each week, the Loan Parties and the Investment Banker shall
        have a call with Ankura to give Ankura an update as to the current marketing process, along with
        a follow-up email on such date with any requested marketing materials, correspondence and other
        material information regarding the sales process; and

                (iii) On [Thursday] of each week, a report in form acceptable to Ankura with respect
        to the immediately prior week ended the last Business Day of such week, setting forth (1)
        discussion of any and all communications regarding the sales process with critical vendors and
        customers and (2) to the extent not covered by the Investment Banker Report, copies of any draft
        terms sheets, proposals or other relevant information and materials relating to the sale process.

          Section 5.21 Material Agreements. Other than as consented to by the Administrative Agent
(such consent not to be unreasonably withheld, conditioned or delayed), as excused as a consequence of
the Cases, or as authorized by an order of the Bankruptcy Court, but without limiting the rights of the
Administrative Agent in Section 6.11, each Loan Party shall (a) duly and punctually perform and observe
all of its material covenants and obligations contained in each Material Agreement to which it is a party
and (b) enforce against the relevant Material Counterparty each material covenant or obligation of such
Material Agreement, as applicable, in accordance with its terms.

                                          ARTICLE VI
                                      NEGATIVE COVENANTS

        Each Loan Party warrants, covenants and agrees with the Administrative Agent, the Collateral
Agent and each Lender that, so long as this Agreement shall remain in effect and until the Commitments
have been terminated and the principal of and interest and premium (if any) on each Loan. and all Fees
and all other expenses or amounts payable under any Loan Document have been paid in full, no Loan
Party will, nor will they cause or permit any Subsidiaries to:

        Section 6.01    Indebtedness. Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except:

                (a)         Indebtedness incurred under this Agreement and the other Loan Documents;

                (b)         Indebtedness outstanding on the Closing Date and listed on Schedule 6.01(b);

                 (c)        Indebtedness created under the Prepetition Bond Documents in an aggregate
principal amount not to exceed the aggregate principal amount thereunder as of the Petition Date (plus
any interest or other amounts capitalized and added thereto in accordance with the DIP Orders) (less any
amounts rolled up pursuant to the terms hereof);

                (d)         [reserved];

                 (e)           Indebtedness of Borrower in respect of Purchase Money Obligations and
Capital Lease Obligations in an aggregate amount not to exceed $100,000 at any time outstanding;
provided, however, that in the case of Purchase Money Obligations, (i) such Indebtedness is incurred
within ninety (90) days after such acquisition, installation, construction or improvement of such fixed or
capital assets by such Person and (ii) the amount of such Indebtedness does not exceed 100% of the cost
of such acquisition, installation, construction or improvement, as the case may be;

                (f)         Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances and bid, performance or surety bonds issued for the account of any



                                                     65
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 73 of 117



Loan Party in the ordinary course of business, including guarantees or obligations of any Loan Party with
respect to letters of credit supporting such workers’ compensation claims, self-insurance obligations,
bankers’ acceptances and bid, performance or surety obligations (in each case other than for an obligation
for money borrowed), in each case consistent with the Approved Budget;

                 (g)        Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01; provided, that in the event that such Indebtedness in respect
of which such Contingent Obligation relates is Subordinated Indebtedness, then the related Contingent
Obligation shall be subordinated to the Obligations on the same terms;

                  (h)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the case of daylight overdrafts)
drawn against insufficient funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of incurrence;

                 (i)         Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business and consistent with the Approved Budget; and

                (j)          in each case consistent with the Approved Budget, Indebtedness owed to any
Person providing property, casualty, liability, or other insurance to Borrower that is incurred in the
ordinary course of business, so long as the amount of such Indebtedness is not in excess of the amount of
the unpaid cost of, and shall be incurred only to defer the cost of, such insurance for the period in which
such Indebtedness is incurred and such Indebtedness is outstanding only during the period covered by
such insurance.

        Section 6.02 Liens. Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except the following (collectively, the “Permitted Liens”):

                 (a)          inchoate Liens for taxes, assessments or governmental charges or levies, in
each case arising Post-Petition, not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted for which adequate reserves have been established in
accordance with GAAP, which proceedings (or Orders entered in connection with such proceedings) have
the effect of preventing the forfeiture or sale of the property subject to any such Lien, and (i) which do not
in the aggregate materially detract from the value of the property of the Loan Parties, taken as a whole, or
the Loan Parties, taken as a whole, and do not materially impair the use thereof in the operation of the
business of the Loan Parties, taken as a whole, or the Loan Parties, taken as a whole, and (ii) which, if
they secure obligations that are then due and unpaid, are being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted for which adequate reserves have been
established in accordance with GAAP, which proceedings (or Orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the property subject to any such Lien;

                 (b)        Liens in respect of property of any Loan Party imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business;

                (c)         any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
(any such Lien, an “Existing Lien”);




                                                     66
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 74 of 117



                 (d)           easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions, servitudes and other similar charges or encumbrances,
and minor title deficiencies, in each case, on or with respect to any Real Property, whether now or
hereafter in existence, not (i) securing Indebtedness, (ii) in the aggregate materially impairing the value of
such Real Property or (iii) in the aggregate materially interfering with the ordinary conduct of the
business of the Loan Parties at or otherwise with respect to such Real Property;

                 (e)          Liens arising Post-Petition out of judgments, attachments or awards not
resulting in a Default and in respect of which such Loan Party shall in good faith be diligently prosecuting
an appeal or proceedings for review in respect of which there shall be secured a subsisting stay of
execution pending such appeal or proceedings;

                 (f)          Liens (other than any Lien imposed by ERISA) (x) imposed by law or
deposits made in connection therewith in the ordinary course of business and subject to the DIP Orders
and the terms thereof in connection with workers’ compensation, unemployment insurance and other
types of social security legislation, (y) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety, stay, customs and appeal
bonds, statutory bonds, bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (in each case, exclusive of obligations for the payment of
Indebtedness) or (z) arising by virtue of deposits made, subject to the DIP Orders and the terms thereof, in
the ordinary course of business to secure liability for premiums to insurance carriers; provided that (i)
with respect to clauses (x), (y) and (z) of this Section 6.02(f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable, such amounts are being
contested in good faith by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or Orders entered in connection with such proceedings) have
the effect of preventing the forfeiture or sale of the property subject to any such Lien, and (ii) to the extent
such Liens are not imposed by Legal Requirements, such Liens shall in no event encumber any property
other than cash and Cash Equivalents;

                  (g)          Leases of the properties of any Loan Party, in each case entered into in the
ordinary course of such Loan Party’s business so long as such Leases do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of the business of any Loan Party
or (ii) materially impair the use (for its intended purposes) or the value of the property subject thereto;

               (h)          Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by any Loan Party in the ordinary course of business in
accordance with the past practices of such Loan Party;

                 (i)        bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts maintained by any Loan Party,
in each case granted in the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and netting arrangements;
provided that, unless such Liens are non-consensual and arise by operation of applicable Legal
Requirements, in no case shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

                 (j)          Liens securing the Secured Obligations;




                                                      67
               Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 75 of 117



                (k)          licenses of Intellectual Property granted by any Loan Party in the ordinary
course of business and not interfering in any material respect with the ordinary conduct of business of the
Loan Parties;

               (l)         the filing of UCC financing statements prior to the Petition Date solely as a
precautionary measure in connection with operating leases or consignment of goods;

                (m)     Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC (or any equivalent provision of the UCC) covering only the items being
collected upon;

                (n)         Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with Borrower in the ordinary course of business; and

                 (o)         Liens created under the Prepetition Bond Documents securing the Prepetition
Obligations.

         Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Leaseback Transaction”).

         Section 6.04 Investments, Loans and Advances. Directly or indirectly, lend money or credit
(by way of guarantee, assumption of debt or otherwise) or make advances to any Person, or purchase or
acquire any stock, bonds, notes, debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or create, purchase or other acquisition of the Equity
Interests of any Subsidiary (or other Person that following such creation, purchase or other acquisition
would be a Subsidiary) or purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be permitted:

                 (a)         Investments outstanding on the Closing Date and identified on Schedule
6.04(a);

                 (b)          the Loan Parties may (i) acquire and hold accounts receivables owing to any
of them if created or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary terms, (ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

                 (c)         Investments by Guarantor in Borrower;

                (d)         Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Loan Party’s past practices that are received in settlement of
bona fide disputes or pursuant to any plan of reorganization or liquidation or similar arrangement upon
the bankruptcy or insolvency of such trade creditors or customers;

                 (e)         [reserved];

                 (f)         [reserved];



                                                      68
                Case 21-10527-JTD          Doc 11-3        Filed 03/08/21   Page 76 of 117



                  (g)        acquisitions of property in compliance with Section 6.07 (other than Section
6.07(a)); and

                  (h)        Dividends in compliance with Section 6.08.

         Section 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its affairs, change
its legal form to liquidate or dissolve, or enter into any transaction of merger or consolidation (including,
in each case, pursuant to a Delaware LLC Division), or agree to do any of the foregoing at any time,
except for dispositions of assets in compliance with Section 6.06 (other than Section 6.06(d) and Section
6.06(e)).

        Section 6.06 Asset Sales. Effect any Asset Sale, or agree to effect any disposition of any
property, except that the following shall be permitted:

                  (a)         dispositions consistent with the Approved Budget of obsolete property by
Borrower in the ordinary course of business and the abandonment or other disposition of Intellectual
Property that is, in the reasonable good faith judgment of Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of the Loan Parties taken as a whole;

                  (b)        [reserved];

                  (c)        [reserved];

                  (d)        Investments in compliance with Section 6.04;

                  (e)        mergers and consolidations in compliance with Section 6.05;

                  (f)        Dividends in compliance with Section 6.08;

              (g)          sales of inventory in the ordinary course of business and dispositions of cash
and Cash Equivalents consistent with the Approved Budget and in the ordinary course of business;

                  (h)        any disposition of property that constitutes a Casualty Event;

                  (i)        [reserved];

                (j)         dispositions of Investments or receivables in connection with the
compromise, settlement or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

                (k)         the non-exclusive licensing or sublicensing of intellectual property or other
general intangibles and non-exclusive licenses, sublicenses, leases or subleases of other property in the
ordinary course of business which do not materially interfere with the business of Borrower.

         Section 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of related
transactions) any part of the property of any Person (including through the creation, purchase or other
acquisition of the Equity Interests of any Subsidiary (or other Person that following such creation,
purchase or other acquisition would be a Subsidiary)) (or agree to do any of the foregoing at any time),
except that the following shall be permitted:

                  (a)        Investments in compliance with Section 6.04;




                                                      69
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 77 of 117



                 (b)         Capital Expenditures by Borrower to the extent reflected in the Approved
Budget;

                (c)          purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business and consistent with the Approved Budget;

                (d)        leases or licenses of real or personal property in the ordinary course of
business and in accordance with this Agreement and the applicable Security Documents and consistent
with the Approved Budget;

                 (e)         mergers and consolidations in compliance with Section 6.05; and

                 (f)         Dividends in compliance with Section 6.08.

provided that the Lien on and security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained or created in accordance with the
provisions of Section 5.10 or Section 5.11, as applicable.

        Section 6.08 Dividends. Authorize, declare or pay, directly or indirectly, any Dividends with
respect to any Loan Party (including pursuant to any Synthetic Purchase Agreement) or incur any
obligation (contingent or otherwise) to do so.

        Section 6.09 Transactions with Affiliates. Enter into, directly or indirectly, any transaction
or series of related transactions, whether or not in the ordinary course of business, except that the
following shall be permitted:

                 (a)         Dividends permitted by Section 6.08;

                 (b)         Investments permitted by Section 6.04(g);

                (c)         transactions set forth on Schedule 3.16 hereto and reasonable modifications,
renewals or extensions thereto as contemplated by the Approved Budget;

                 (d)         transactions between or among the Loan Parties not involving any other
Affiliate; and

                 (e)        transactions consented to in writing by the Administrative Agent (at the
direction of the Required Lenders).

                 Notwithstanding the foregoing Section 6.09 or anything else contained in this Agreement
to the contrary, on and after the Closing Date, no Loan Party directly or indirectly enter into any
transaction or series of related transactions with an Affiliate of such Loan Party without the prior written
consent of the Administrative Agent (at the direction of the Required Lenders), other than (i) sales of
inventory or assets between Debtors (A) in the ordinary course of such Loan Party’s (and such Affiliate’s)
business and upon fair and reasonable terms no less favorable to such Debtor than it would obtain in
comparable arm’s-length transactions with a Person acting in good faith which is not an Affiliate, (B) for
which the party making payment actually makes full payment in cash upon delivery and (C) expressly
referenced in, and permitted by, the Approved Budget, (ii) transactions among the Loan Parties in the
ordinary course of business, and (iii) transactions expressly referenced in, and permitted by, by the
Approved Budget (it being acknowledged and agreed that no Loan Party shall pay any costs in respect of
any non-Loan Party).



                                                    70
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 78 of 117



                For the avoidance of doubt, in no event shall any Loan Party make any voluntary or
optional payment or prepayment on or redemption, retirement, defeasance, or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or similar event of, any
Indebtedness of an Affiliate (other than a Loan Party).

                 Notwithstanding anything to the contrary contained herein, the Loan Parties shall not
make any payment to (or make any Withdrawal for a payment to be made to) HPC Industries LLC or any
Affiliate thereof (including Leon Farahnik) in respect of the real property located at 10250 Constellation
Blvd., Suite 2820, Los Angeles, California, regardless of whether or not such payment is included in the
Approved Budget (including to the extent reflected in the Approved Budget as part of any management
fee to be paid to HPC Industries LLC), unless Borrower has provided the Administrative Agent with a
written request for such payment signed by the Chief Restructuring Officer and such payment is approved
by the Required Lenders.

        Section 6.10     Minimum Liquidity. Permit Liquidity at any time to be less than $1,000,000.

     Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents, Acquisition and Certain Other Documents, etc. Directly or indirectly:

                 (a)         amend, modify, supplement or grant a consent, approval or waiver under, or
permit or consent to the amendment, modification, supplement, consent, approval or waiver of
(collectively, an “Amendment”), (i) the Texas Lease, (ii) any Material Agreement or (iii) the
Pennsylvania DIP Credit Facility or the Prepetition Bond Documents, in each case, except to the extent
the Chief Restructuring Officer has provided written notice of such request along with a final draft copy
of such Amendment to the Administrative Agent as soon as reasonably practicable (and in any event at
least five (5) days advance notice) of any such Amendment and has used commercially reasonable efforts
to agree with the Administrative Agent (acting at the direction of the Required Lenders) as to the
approach taken in respect of such proposed Amendment;

                 (b)          transfer, terminate, cancel or permit or consent to the transfer, termination or
cancellation (including by exercising any contractual option to terminate, or failing to exercise any
contractual option to extend) of any Material Agreement, in each case, except to the extent the Chief
Restructuring Officer has provided written notice of such request to the Administrative Agent as soon as
reasonably practicable (and in any event at least five (5) days advance notice) of any such transfer,
termination or cancellation and has used commercially reasonable efforts to agree with the Administrative
Agent (acting at the direction of the Required Lenders) as to the approach taken (including whether to
transfer, terminate or cancel such Material Agreement);

                 (c)        enter into any Material Agreement, except to the extent the Chief
Restructuring Officer has provided written notice of such request and a final draft copy of such Material
Agreement to the Administrative Agent as soon as reasonably practicable (and in any event at least five
(5) days advance notice) of any such new Material Agreement and has used commercially reasonable
efforts to agree with the Administrative Agent (acting at the direction of the Required Lenders) as to the
approach taken (including whether to so enter such Material Agreement);

               (d)          make or offer to make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption, retirement, defeasance, or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or similar event of, any
Subordinated Indebtedness or any Indebtedness (including pursuant to any Synthetic Purchase
Agreement) incurred prior to the Petition Date;




                                                     71
             Case 21-10527-JTD          Doc 11-3         Filed 03/08/21    Page 79 of 117



             (e)          amend or modify any of its Organizational Documents to the extent any such
amendment, modification or waiver would be materially adverse to the Lenders;

                 (f)         terminate, amend, modify (including electing to treat any Pledged Interests
(as defined in the Security Agreement) as a “security” under Section 8-103 of the UCC) or change any of
its Organizational Documents (including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity Interests;

                  (g)        amend the “Interim DIP Order” (as defined in the Orion DIP Term Loan
Facility), the “Interim Financing Order” (as defined in the California DIP ABL Credit Facility), the “Final
DIP Order” (as defined in the Orion DIP Term Loan Facility) or the “Final Financing Order” (as defined
in the California DIP ABL Credit Facility), as the case may be, in a manner adverse to the Lenders,
without the prior written consent of the Required Lenders; or

                 (h)         permit the “Final DIP Order” (as defined in the Orion DIP Term Loan
Facility) or the “Final Financing Order” (as defined in the California DIP ABL Credit Facility) to differ
from the “Interim DIP Order” (as defined in the Orion DIP Term Loan Facility) or the “Interim Financing
Order” (as defined in the California DIP ABL Credit Facility), respectively, in a manner adverse to the
Lenders, without the prior written consent of the Required Lenders.

         Section 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance, restriction or condition
on the ability of any Subsidiary to (i) pay Dividends or make any other distributions on its Equity
Interests or any other interest or participation in its profits owned by any Loan Party, or pay any
Indebtedness owed to any Loan Party, (ii) make loans or advances to any Loan Party or (iii) transfer any
of its properties to any Loan Party, except for such encumbrances, restrictions or conditions existing
under or by reason of:

                (a)         applicable Legal Requirements;

                (b)         this Agreement, the other Loan Documents and the Prepetition Bond
Documents;

                (c)         customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary;

                 (d)         customary provisions restricting assignment of any agreement entered into by
a Subsidiary in the ordinary course of business;

                 (e)         customary restrictions and conditions contained in any agreement relating to
the sale or other disposition of any property pending the consummation of such sale; provided that (i)
such restrictions and conditions apply only to the property to be sold, and (ii) such sale or other
disposition is permitted hereunder; or

                (f)         agreements listed on Schedule 6.12(f).

        Section 6.13 Business. With respect to Borrower, engage (directly or indirectly) in any
businesses other than those businesses in which Borrower is engaged on the Closing Date.




                                                    72
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 80 of 117



         Section 6.14 Limitation on Issuance of Capital Stock. With respect to any Loan Party, issue
any Equity Interest (including by way of sales of treasury stock) or any options or warrants to purchase,
or securities convertible into, any Equity Interest, except (i) for stock splits, stock dividends and
additional issuances of Equity Interests which do not decrease the percentage ownership of any Loan
Party in any class of the Equity Interests of such Loan Party and (ii) Borrower may issue common stock
that is Qualified Capital Stock to Guarantor. All Equity Interests issued in accordance with this Section
6.14 shall, to the extent required by Sections 5.11 and 5.12 or any Security Document, be delivered to the
Collateral Agent for pledge pursuant to the applicable Security Document.

        Section 6.15 Limitation on Accounting Changes; Change of Fiscal Year. Make or permit,
any material change in accounting policies or reporting practices, without the consent of the Required
Lenders, except changes that are required by GAAP. No Loan Party shall change its fiscal year which
currently ends on December 31.

        Section 6.16 Permitted Accounts. No Loan Party shall open or maintain, or instruct any
Person to open or maintain, any securities accounts, deposit accounts or other bank accounts other than
Permitted Accounts.

         Section 6.17 No Further Negative Pledge. Enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of its properties or assets, whether now owned or hereafter acquired, or which requires the
grant of any security for an obligation if security is granted for another obligation, except the following:
(a) this Agreement and the other Loan Documents and the Prepetition Bond Documents; (b) covenants in
documents creating Liens permitted by Section 6.02 prohibiting further Liens (other than Liens permitted
under Section 6.02(j)) on the properties encumbered thereby; (c) any prohibition or limitation that (i)
exists pursuant to applicable Legal Requirements, or (ii) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property pending the consummation of such sale;
provided that (1) such restrictions apply only to the property to be sold and such sale is permitted
hereunder, and (2) such sale is permitted hereunder, or (iii) restricts subletting or assignment of any lease
governing a leasehold interest of Borrower or one of its Subsidiaries; (d) prohibitions and limitations
contained in any agreement to which a Subsidiary is a party that was in effect at the time such Subsidiary
became a Subsidiary of a Borrower, so long as such agreement was not entered into in anticipation or
contemplation of such Person becoming a Subsidiary and such prohibitions and limitations only relate to
such Subsidiary; (e) customary non-assignment provisions in customer contracts and licenses of (or any
other grants of rights to use) Intellectual Property, in each case entered into in the ordinary course of
business; and (f) is imposed by any amendments that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in this Section 6.17; provided that such amendments
are no more restrictive with respect to the prohibitions and limitations in such contracts, instruments or
obligations as in effect prior to any such amendment.

        Section 6.18     Anti-Terrorism Law; Anti-Money Laundering.

                (a)          Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the benefit of any Person
described in Section 3.21, (ii) knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-
Terrorism Law (and the Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion, confirming the Loan Parties’
compliance with this Section 6.18).



                                                     73
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 81 of 117



                (b)        Cause or permit any of the funds of such Loan Party that are used to repay
the Credit Extensions to be derived from any unlawful activity with the result that the making of the
Credit Extensions would be in violation of Legal Requirements.

         Section 6.19 Embargoed Person. Cause or permit (a) any of the funds or properties of the
Loan Parties that are used to repay the Loans or other Credit Extensions to constitute property of, or be
beneficially owned directly or indirectly by, any Person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the “List of
Specially Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute including the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Order or regulation promulgated thereunder, with the result that the investment in
the Loan Parties (whether directly or indirectly) is prohibited by applicable Legal Requirements, or the
Loans or other Credit Extensions made by the Lenders would be in violation of Legal Requirements, or
(2) the Executive Order, any related enabling legislation or any other similar executive orders (the Legal
Requirements referred to in clauses (1) and (2), collectively, “Sanctions Laws”), (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the Loan Parties, with the result
that the investment in the Loan Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements or the Credit Extensions are in violation of applicable Legal Requirements or (c) any Loan
Party to conduct any business or engage in any action that is in violation of any Sanctions Law.

       Section 6.20 No Hedging or Speculative Transactions. Enter into, or suffer to exist, any
Hedging Agreement for speculative purposes.

        Section 6.21 Change of Auditors. Change its Independent Auditor, except (i) with the prior
written consent of the Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed, and (ii) to the extent not prohibited by the Prepetition Bond Documents.

         Section 6.22 Subsidiaries. Create, acquire or otherwise permit to exist any Subsidiary that is
not in existence as of the Closing Date.

         Section 6.23 Change in Name or Location. No Loan Party shall (a) change its name as it
appears in official filings in the state of its incorporation or organization, (b) (change its chief executive
office or principal place of business, (c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization.

        Section 6.24 Additional Bankruptcy Matters. Without the Required Lenders’ prior written
consent, Borrower will not, directly or indirectly:

         (a)     enter into any agreement to return any of its inventory to any of its creditors for
application against any pre-petition Indebtedness, pre-petition trade payables or other pre-petition claims
under Section 546(c) of the Bankruptcy Code or allow any creditor to take any setoff or recoupment
against any of its pre-petition Indebtedness, pre-petition trade payables or other pre-petition claims based
upon any such return pursuant to Section 553(b)(1) of the Bankruptcy Code or otherwise if, after giving
effect to any such agreement, setoff or recoupment, the aggregate amount applied to pre-petition
Indebtedness, pre-petition trade payables and other pre-petition claims subject to all such agreements,
setoffs and recoupments since the Petition Date would exceed $100,000;




                                                     74
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 82 of 117



       (b)      incur, create, assume, suffer to exist or permit any other superpriority administrative
claim which is pari passu with or senior to the claim of the Administrative Agent or the Lenders against
the Loan Parties;

         (c)      assert or prosecute any claim or cause of action against any of the Secured Parties (in
their capacities as such), unless such claim or cause of action is in connection with the enforcement of the
Loan Documents against the Administrative Agent or the Lenders;

         (d)     subject to the terms of the Interim Order or the Final Order, as applicable, object to,
contest, delay, prevent or interfere with in any material manner the exercise of rights and remedies by the
Administrative Agent, the Collateral Agent or the Lenders with respect to the Collateral following the
occurrence of an Event of Default (provided that any Loan Party may contest or dispute whether an Event
of Default has occurred);

        (e)      seek, consent to, or permit to exist, without the prior written consent of the
Administrative Agent, at the direction of Required Lenders, any order granting authority to take any
action that is prohibited by the terms of this Agreement, the Interim Order, the Final Order or the other
Loan Documents or refrain from taking any action that is required to be taken by the terms of this
Agreement, the Interim Order, the Final Order or any of the other Loan Documents;

         (f)     except (i) as expressly provided or permitted hereunder (it being understood that any
payment made pursuant to any “first day” or “second day” orders complying with the terms of this
Agreement is permitted hereunder), (ii) with the prior consent of the Required Lenders in their sole
discretion or (iii) as provided pursuant to any other order of the Bankruptcy Court acceptable to the
Required Lenders, make any payment or distribution on account of any Indebtedness arising prior to the
Petition Date;

        (g)      make any payment, or set aside funds for the purpose of making any payments, or
otherwise transfer any economic value (including the payment of any fees, costs or expenses of any
advisors) to any direct or indirect equity holder of Borrower solely in its capacity as such); or

        (h)      without the prior written consent of the Required Lenders, make, enter into or implement
any amendment, waiver, supplement or other modification to any employment agreement or employee
compensation plan, in each case, solely to the extent such agreement or compensation plan relates to an
Executive Officer (as defined below), or pay or cause to be paid any amount contemplated by such
agreements or plans before the date on which such amount becomes due and payable pursuant to the
terms of the such agreements or plans, as applicable, or pay or cause to be paid any bonus, incentive,
retention, severance, change of control or termination payments pursuant to the terms of such agreements
or plans, as applicable, including, without limitation, any transaction or other bonus previously awarded
but unpaid (it being understood that “Executive Officer” means Borrower’s Chief Executive Officer,
Chief Operating Officer, Chief Revenue Officer, Chief Financial Officer, Chief Technology Officer or
Executive Vice President and General Counsel).

        Section 6.25 Budget Variance. As of any Variance Testing Date, for the immediately
preceding Variance Testing Period, Borrower shall not allow any variances to exist from the Approved
Budget (including, without limitation, variances with respect to shipments of pellet pounds sold), except
for Permitted Variances.

        Section 6.26 Passive Holding Company. Except as required by the Bankruptcy Code or any
order of the Bankruptcy Court, Guarantor shall not engage in any business activities or own any property
other than (i) ownership of the Equity Interests of Borrower, (ii) activities and contractual rights



                                                    75
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 83 of 117



incidental to maintenance of its corporate existence and (iii) performance of its obligations under this
Agreement or the Prepetition Bond Documents to which it is a party.

                                              ARTICLE VII
                                              GUARANTEE

        Section 7.01 The Guarantee. Guarantor hereby guarantees, as primary obligors and not as
surety, to each Secured Party and their respective successors and assigns, the prompt payment and
performance in full when due (whether at stated maturity, by required prepayment, declaration, demand,
by acceleration or otherwise) of the principal of, and premium and interest on the Loans made by the
Lenders to, and the Notes held by each Lender of, Borrower, and all other Secured Obligations from time
to time owing to the Secured Parties by any Loan Party in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed Obligations”). Guarantor
hereby agrees that if Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, Guarantor will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

        Section 7.02 Obligations Unconditional. The obligations of Guarantor under Section 7.01
shall constitute a guaranty of payment and performance and not of collection and to the fullest extent
permitted by applicable Legal Requirements, are primary, absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other guarantee of or security for any of
the Guaranteed Obligations, and, irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor (except for payment in full of
the Guaranteed Obligations). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the liability of Guarantor
hereunder which shall remain absolute, irrevocable and unconditional under any and all circumstances as
described above:

               (a)         at any time or from time to time, without notice to Guarantor, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;

                 (b)         any of the acts mentioned in any of the provisions of this Agreement, the
other Loan Documents or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

                (c)         the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of the Guaranteed Obligations shall be amended in any respect, or any right under the Loan Documents or
any other agreement or instrument referred to herein or therein shall be amended or waived in any respect
or any other guarantee of any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

                (d)        any Lien or security interest granted to, or in favor of, any Secured Party as
security for any of the Guaranteed Obligations shall fail to be valid, perfected or to have the priority
required under the Loan Documents.




                                                     76
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 84 of 117



         Subject to the terms of the Interim Order and the Final Order, Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever, and any requirement that
any Secured Party exhaust any right, power or remedy or proceed against Borrower under this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the Guaranteed Obligations. Subject to
the terms of the Interim Order and the Final Order, Guarantor waives any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Guarantee, and all dealings between Borrower and the Secured Parties
shall likewise be conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment and performance without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by the Secured Parties, and the obligations
and liabilities of Guarantor hereunder shall be primary and shall not be conditioned or contingent upon
the pursuit by the Secured Parties or any other Person at any time of any right or remedy against
Borrower or against any other Person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon Guarantor and its successors and assigns, and shall inure to the benefit
of the Secured Parties, and their respective successors and assigns, notwithstanding that from time to time
during the term of this Agreement there may be no Guaranteed Obligations outstanding.

        Section 7.03 Reinstatement. The obligations of Guarantor under this Article VII shall be
automatically reinstated if and to the extent that for any reason any payment by or on behalf of Borrower
or other Loan Party in respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.

        Section 7.04 Subrogation; Subordination.              Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall waive any claim and shall
not exercise any right or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against Borrower of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

        Section 7.05 Remedies. Subject to the terms of the Interim Order and the Final Order,
Guarantor agrees that, as between Guarantor and the Lenders, the obligations of Borrower under this
Agreement and other Loan Documents may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming automatically due and
payable) as against Borrower and that, in the event of such declaration (or such obligations being deemed
to have become automatically due and payable), such obligations (whether or not due and payable by
Borrower) shall forthwith become due and payable by Guarantor for purposes of Section 7.01.

         Section 7.06 Instrument for the Payment of Money. Guarantor hereby acknowledges that
the guarantee in this Article VII constitutes an instrument for the payment of money, and, subject to the
terms of the Interim Order and the Final Order, consents and agrees that any Lender or Agent, at its sole
option, in the event of a dispute by Guarantor in the payment of any moneys due hereunder, shall have the
right to bring a motion-action under New York CPLR Section 3213.



                                                    77
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 85 of 117



        Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a continuing
guarantee of payment and performance, and shall apply to all Guaranteed Obligations whenever arising.

         Section 7.08 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company law, or any applicable state,
federal or foreign bankruptcy, insolvency or reorganization law or other Legal Requirement affecting the
rights of creditors generally, if the obligations of Guarantor under Section 7.01 would otherwise be held
or determined to be void, voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 7.01, then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any further action by Guarantor, any
Loan Party or any other Person, be automatically limited and reduced to the highest amount (after giving
effect to the rights of subrogation established in Section 7.04) that is valid and enforceable, not void or
voidable and not subordinated to the claims of other creditors as determined in such action or proceeding.

                                            ARTICLE VIII
                                         EVENTS OF DEFAULT

         Section 8.01 Events of Default. Upon the occurrence and during the continuance of any of
the following events (each, an “Event of Default”):

              (a)         default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at a date fixed for
prepayment (whether voluntary or mandatory) thereof or by acceleration thereof or otherwise;

                 (b)        default shall be made in the payment of any interest on any Credit Extension
or any Fee or any other amount (other than an amount referred to in paragraph (a) above) due under any
Loan Document, when and as the same shall become due and payable, whether at the due date thereof
(including an Interest Payment Date) or at a date fixed for prepayment (whether voluntary or mandatory)
or by acceleration or demand thereof or otherwise;

                 (c)        any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings of Loans or Withdrawals hereunder, or any representation,
warranty, statement or information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall prove to have been
false or misleading in any material respect when so made, deemed made or furnished;

                 (d)          default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in Sections 5.01, 5.02, 5.03(a), 5.04(a), 5.07,
5.08, 5.11 5.15, 5.16, 5.17, 5.18, 5.19, 5.20, 5.21 or in Article VI;

                 (e)         default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in any Loan Document (other than those
specified in paragraphs (a), (b) or (d) immediately above) and such default shall continue unremedied or
shall not be waived for a period of three (3) days after the earlier of (i) written notice thereof to such Loan
Party and (ii) knowledge of such default by a Responsible Officer of any Loan Party; provided that, if (A)
such default cannot be cured within such 3-day period, (B) such default is capable of cure and (C) the
applicable Loan Party is proceeding with diligence and in good faith to cure such default, then such three
(3) day cure period shall be extended to such date, not to exceed a total of five (5) days, as shall be
necessary for such Loan Party to diligently cure such default;




                                                      78
             Case 21-10527-JTD             Doc 11-3        Filed 03/08/21     Page 86 of 117



                 (f)          any Loan Party shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than (x) the Obligations and (y) Indebtedness that is
created or incurred prior to the Petition Date), when and as the same shall become due and payable
beyond any applicable grace period, or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing any such Indebtedness
(other than (x) the Obligations and (y) Indebtedness that is created or incurred prior to the Petition Date)
beyond the period of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created if the effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee or other representative on its or their behalf (with
or without the giving of notice, the lapse of time or both) to cause, such Indebtedness to become due prior
to its stated maturity or become subject to a mandatory offer to purchase by the obligor;

                 (g)         [reserved];

                 (h)         [reserved];

                 (i)         except for allowance in the Cases of a general unsecured claim, (x) one or
more judgments, non-interlocutory orders, decrees or arbitration awards shall be entered against one or
more of the Loan Parties or Secured Parties (in respect of matters relating to the Loan Documents)
involving an aggregate liability of $100,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer has affirmatively confirmed coverage therefor), and the
same shall remain unsatisfied, unvacated and unstayed pending appeal for a period of thirty (30) days
after the entry thereof or (y) one or more non-monetary judgments, orders or decrees shall be rendered
against any one or more of the Loan Parties which has or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be any period of twenty (20)
consecutive days during which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;

                (j)         one or more ERISA Events, or any events with respect to any Foreign Plan,
shall have occurred that, when taken together with all other such ERISA Events, or any other events with
respect to any Foreign Plan, that have occurred, could reasonably be expected to result in a Material
Adverse Effect or the imposition of a Lien on any properties of a Loan Party;

                  (k)         any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the Collateral Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges purported to be created and granted
under such Security Documents (including a valid, enforceable, perfected first priority security interest in
and Lien on, all of the Collateral thereunder (except as otherwise expressly provided in the DIP Orders) in
favor of the Collateral Agent, or shall be asserted by or on behalf of any Loan Party not to be, a valid,
enforceable, perfected, first priority (except as otherwise expressly provided in the DIP Orders) security
interest in or Lien on the Collateral covered thereby;

                (l)          any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and void, or a proceeding shall
be commenced by or on behalf of any Loan Party or any other Person, or by any Governmental Authority,
seeking to establish the invalidity or unenforceability thereof (exclusive of questions of interpretation of
any provision thereof), or any Loan Party (directly or indirectly) shall repudiate, revoke, terminate or
rescind (or purport to do any of the foregoing) or deny any portion of its liability or obligation for the
Obligations; or

                 (m)         there shall have occurred a Change in Control;



                                                      79
             Case 21-10527-JTD             Doc 11-3        Filed 03/08/21     Page 87 of 117



                 (n)         [reserved];

                 (o)          any Post-Consumer Materials or any other materials located at the Texas
Facility or Collateral of the Loan Parties shall be moved or otherwise relocated to the Riverside Facility,
the PinnPack Facility or the Pennsylvania Facility or otherwise invested in Debtors that are not Loan
Parties; or

                (p)        any of the Cases of the Loan Parties shall be converted to a case under
Chapter 7 of the Bankruptcy Code;

                (q)         a trustee, responsible officer or an examiner with expanded powers (other
than a fee examiner) is appointed or elected in the any of the Cases, or the Bankruptcy Court shall have
entered an order providing for such appointment;

                (r)         an Order of the Bankruptcy Court shall be entered denying or terminating use
of Cash Collateral by the Loan Parties and the Loan Parties shall have not obtained use of Cash Collateral
pursuant to an order consented to by, and in form and substance acceptable to, the Required Lenders;

                (s)          any Loan Party, or any person claiming by or through any Loan Party, with
any Loan Party’s consent, shall obtain court authorization to commence, or shall commence, join in, assist
or otherwise participate as an adverse party in any suit or other proceeding against (A) the Administrative
Agent, the Collateral Agent or any of the Lenders relating to the DIP Term Facility or (B) the trustee or
any bondholder relating to the Prepetition Bond Documents;

                 (t)          the existence of any claims or charges, or the entry of any order of the
Bankruptcy Court authorizing (i) any claims or charges, other than in respect of the DIP Term Facility
and the Carve-Out or as otherwise permitted under the applicable Loan Documents or the DIP Orders,
entitled to superpriority administrative expense claim status in any Case pursuant to Section 364(c)(1) of
the Bankruptcy Code that are pari passu with or senior to the claims of the Agents and the Lenders under
the DIP Term Facility, or there shall arise or be granted by the Bankruptcy Court any claim having
priority over any or all administrative expenses of the kind specified in clause (b) of Section 503 or clause
(b) of Section 507 of the Bankruptcy Code (other than the Carve-Out), or (ii) any Lien on the Collateral
having a priority senior to or pari passu with the Liens and security interests provided for herein securing
the Obligations hereunder, except, in each case, as expressly provided in the Loan Documents or in the
DIP Order then in effect (but only in the event specifically consented to by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders));

                  (u)         the Bankruptcy Court shall enter an order or orders granting relief from any
stay of proceeding (including, the automatic stay applicable under Section 362 of the Bankruptcy Code to
the holder or holders of any security interest) to (i) permit foreclosure (or the granting of a deed in lieu of
foreclosure or the like) on any assets of any of the Loan Parties which have a value in excess of $100,000
in the aggregate or (ii) permit other actions that would have a Material Adverse Effect on the Loan Parties
or their estates (taken as a whole);

                 (v)          an Order of the Bankruptcy Court shall be entered reversing, amending,
supplementing, staying, vacating or otherwise amending, supplementing or modifying the Interim Order
or the Final Order, without the prior written consent of the Required Lenders (and, with respect to any
provision that affects the rights or duties of any Agent, the Administrative Agent), or a Loan Party shall
apply for the authority to do so;




                                                      80
             Case 21-10527-JTD             Doc 11-3        Filed 03/08/21     Page 88 of 117



                  (w)         the Interim Order (prior to the Final Order Entry Date) or the Final Order (on
and after the Final Order Entry Date) shall cease to create a valid and perfected Lien on the Collateral or
to be in full force and effect, shall have been reversed, modified, amended, stayed, vacated, or subject to
stay pending appeal, in the case of modification or amendment, without the prior written consent of the
Required Lenders (or the Administrative Agent with the consent of the Required Lenders);

                (x)        an Order shall have been entered by the Bankruptcy Court avoiding or
requiring disgorgement by any Agent or any of the Lenders of any amounts received in respect of the
Obligations;

                (y)         an Order shall have been entered by the Bankruptcy Court terminating or
modifying the exclusive right of any Loan Party to file a Chapter 11 plan pursuant to Section 1121 of the
Bankruptcy Code, without the prior written consent of the Required Lenders (or the Administrative Agent
with the consent of the Required Lenders);

                 (z)         [reserved];

                (aa)        any of the Loan Parties shall fail to comply with the Interim Order (prior to
the Final Order Entry Date) or the Final Order (on and after the Final Order Entry Date);

                 (bb)        other than with respect to the Carve-Out, an Order in the Cases shall be
entered charging any of the collateral securing the Prepetition Obligations under Section 506(c) of the
Bankruptcy Code against the Lenders or the bondholders under the Prepetition Bond Documents, or the
commencement of other actions by any Debtor that are materially adverse to Administrative Agent, the
Collateral Agent or the Lenders, or the trustee or the bondholders under the Prepetition Bond Documents
or their respective rights and remedies under the DIP Term Facility in any of the Cases or inconsistent
with any of the Loan Documents;

                 (cc)         any Order shall be entered which dismisses any of the Cases of the Loan
Parties and which Order does not provide for termination of the Commitments and indefeasible payment
in full in cash of the Obligations under the Loan Documents (other than contingent indemnification
obligations not yet due and payable) and continuation of the Liens with respect thereto until the
effectiveness thereof, or any of the Loan Parties and their Subsidiaries shall seek, support or fail to contest
in good faith the entry of any such Order;

                (dd)        any Loan Party shall take any action in support of any matter set forth in this
Section 8.01 or any other Person shall do so and, to the extent the Lenders do not have standing to contest
any such action taken by such other Person in respect of such matters, such application is not contested in
good faith by the Loan Parties and the relief requested is granted in an order that is not stayed pending
appeal;

                 (ee)       any Loan Party shall obtain court authorization to commence, or shall
commence, join in, assist or otherwise participate as an adverse party in any suit or other proceeding
seeking, or otherwise consenting to (i) the invalidation, subordination or other challenging of the
Superpriority Claims and Liens granted to secure the Obligations or any other rights granted to the
Administrative Agent, the Collateral Agent and the Lenders in the DIP Orders or this Agreement or (ii)
any relief under Section 506(c) of the Bankruptcy Code with respect to any Collateral;

              (ff)       any Loan Party shall challenge, support or encourage a challenge of any
payments made to the Administrative Agent or any Lender with respect to the Obligations or the trustee




                                                      81
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 89 of 117



or any bondholder under the Prepetition Bond Documents with respect to the obligations thereunder,
other than to challenge the occurrence of a Default or Event of Default;

                  (gg)         without the consent of the Administrative Agent and the Required Lenders,
the filing of any motion by the Loan Parties seeking approval of (or the entry of an Order by the
Bankruptcy Court approving) adequate protection to any pre-petition agent, trustee, bondholder or lender
that is inconsistent with the Interim Order (prior to the Final Order Entry Date) or the Final Order (on and
after the Final Order Entry Date);

                (hh)        without the Required Lenders’ consent, the entry of any Order by the
Bankruptcy Court granting, or the filing by any Loan Party of any motion or other request with the
Bankruptcy Court (in each case, other than the DIP Orders and motions seeking entry thereof or permitted
amendments or modifications thereto) seeking, authority to use any cash proceeds of any of the Collateral
without the Administrative Agent’s and the Required Lenders’ consent or to obtain any financing under
Section 364 of the Bankruptcy Code other than the facility hereunder unless such motion or order
contemplates payment in full in cash of the Obligations immediately upon consummation of the
transactions contemplated thereby;

                  (ii)     any Debtor or any person on behalf of any Debtor shall file any motion
seeking authority to consummate a sale of (x) assets of the Loan Parties or the Collateral (other than an
Acceptable Sale) having a value in excess of $100,000 outside the ordinary course of business and not
otherwise permitted hereunder or (y) any Equity Interests of any direct or indirect parent of Borrower that
does not provide for termination of the Commitments and indefeasible payment in full in cash of the
Obligations and the Prepetition Obligations or is not otherwise acceptable to the Required Lenders in
their sole discretion;

                (jj)      the filing by any of the Debtors of a plan of reorganization under Chapter 11
of the Bankruptcy Code which is not an Acceptable Plan;

                 (kk)        entry of an Order by the Bankruptcy Court (A) terminating or modifying the
exclusive right of any Debtor to file a chapter 11 plan pursuant to Section 1121 of the Bankruptcy Code,
without the prior written consent of the Required Lenders or (B) confirming a plan of reorganization or
liquidation in any of the Cases which is not an Acceptable Plan;

                 (ll)        if any Loan Party is enjoined, restrained, or in any way prevented by court
Order from continuing to conduct all or any part of the business affairs of the Loan Parties and their
Subsidiaries, taken as a whole, which could reasonably be expected to have a Material Adverse Effect;
provided, that the Loan Parties shall have five (5) Business Days after the entry of such an Order to obtain
a court Order vacating, staying or otherwise obtaining relief from the Bankruptcy Court or another court
to address any such court Order;

                 (mm)        any Loan Party shall make any payment (whether by way of adequate
protection or otherwise) of principal or interest or otherwise on account of any pre-petition Indebtedness
or payables other than payments in respect of the repayment of the Indebtedness outstanding under the
Prepetition Bond Documents or as otherwise permitted under this Agreement, in each case, to the extent
authorized by one or more “first day” orders or “second day” orders, the Interim Order or the Final Order
and consistent with the Approved Budget;

                (nn)       without the Required Lenders’ consent, any Loan Party shall file any motion
or other request with the Bankruptcy Court seeking (i) to grant or impose, under Section 364 of the
Bankruptcy Code or otherwise, liens or security interests in any Collateral, whether senior, equal or



                                                    82
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 90 of 117



subordinate to the Collateral Agent’s liens and security interests; (ii) to use, or seek to use, Cash
Collateral; (iii) to obtain any financing under Section 364 of the Bankruptcy Code other than the facility
hereunder unless such motion or order contemplates payment in full in cash of the Obligations
immediately upon consummation of the transactions contemplated thereby; or (iv) to modify or affect any
of the rights of the Agents, or the Lenders under the DIP Orders or the Loan Documents, by any Order
entered in the Cases;

                (oo)        Permitted Variances under the Approved Budget are exceeded for any
relevant Variance Test Period; or

                (pp)        any Event of Default under and as defined in any DIP Credit Facility (other
than this DIP Term Facility) occurs;

then, and in every such event, and at any time thereafter during the continuance of such event, subject to
the terms of the Interim Order and the Final Order, the Administrative Agent may, and at the written
request of the Required Lenders shall, subject to the terms and conditions of the DIP Orders, take any one
or more of the following actions, at the same or different times: (i) declare the Commitment of each
Lender to make Loans to be terminated, whereupon such commitments and obligation shall be
terminated; (ii) declare the unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower and each other Loan Party; (iii) terminate the DIP Term
Facility and any Loan Documents as to any future liability or obligation of the Lenders hereunder, but
without affecting any of the Obligations or the Liens securing the Obligations; (iv) invoke the right to
charge interest at the Default Rate; and (v) exercise any and all of its other rights and remedies under
applicable Legal Requirements, hereunder and under the other Loan Documents.

                 In addition, without limiting the foregoing, subject to the terms of the Interim Order and
the Final Order, in the event of a foreclosure (or other similar exercise of remedies) by Collateral Agent
on any of the Collateral pursuant to a public or private sale or other disposition, the Collateral Agent, the
Administrative Agent or any Secured Party may be the purchaser of any or all of such Collateral at any
such sale or other disposition and, in addition, the Collateral Agent or the Administrative Agent, as agent
for and representative of all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or other disposition, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by Collateral Agent at such sale.

                 Notwithstanding anything to the contrary herein, subject to the provisions of the Interim
Order (and, when entered, the Final Order), (x) with respect to enforcement of Liens or remedies with
respect to Collateral, the Collateral Agent shall provide Borrower five (5) days’ notice prior to taking
such action (the “Remedies Notice Period”), and (y) after expiration of the Remedies Notice Period, the
Agents shall, at the request of, or may, with the consent of, the Required Lenders, (x) terminate the
consensual use of Cash Collateral and (y) exercise all other rights and remedies provided for in this
Agreement, the Collateral Documents, the DIP Orders and under applicable law. Solely during the
Remedies Notice Period, the Loan Parties may continue to use Cash Collateral in the ordinary course of
business, consistent with past practices, including for the purpose of funding the Carve-Out. During the
Remedies Notice Period, any party in interest shall be entitled to seek an emergency hearing with the
Bankruptcy Court with respect to any attempt by the Administrative Agent, the Collateral or any Lender
to exercise rights and/or remedies.




                                                     83
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 91 of 117



         Section 8.02 Rescission. If at any time after termination of the Commitments or acceleration
of the maturity of the Loans, the Loan Parties shall pay all arrears of interest and all payments on account
of principal of the Loans owing by them that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest, at the rates specified herein)
and all Defaults (other than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant to Section 10.02, then upon
the written consent of the Required Lenders (which may be given or withheld in their sole discretion) and
written notice to Borrower, the termination of the Commitments or the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any subsequent Default or
Event of Default or impair any right or remedy consequent thereon. The provisions of the preceding
sentence are intended merely to bind the Lenders, and the other Secured Parties to a decision that may be
made at the election of the Required Lenders, and such provisions are not intended to benefit Borrower or
any of the other Loan Parties and do not give Borrower and/or any of the Loan Parties the right to require
the Lenders to rescind or annul any acceleration hereunder, even if the conditions set forth herein are
met.[Reserved].

        Section 8.04 Application of Proceeds. After the exercise of remedies provided for in this
Article XIII (or after the Loans have automatically become immediately due and payable), any amounts
received under any Loan Documents, and all funds credited to the Funding Account, shall be applied by
the Administrative Agent and Collateral Agent as follows:

                 (a)         First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and disbursements of counsel to the
Agents) then due and payable to the Agents in their respective capacities as such, until payment in full of
all such fees shall have been made;

                (b)        Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest) payable to the Lenders,
ratably among them in proportion to the amounts described in this clause second payable to them;

                (c)           Third, to pay ratably all accrued and unpaid interest on the Loans, until
payment in full of all such interest shall have been made;

                (d)          Fourth, to pay the unpaid principal amount of the Loans ratably, until
payment in full of the principal of all Loans shall have been made;

                (e)          Fifth, to pay all other Obligations ratably, until payment in full of all such
other Obligations shall have been made; and

                (f)          Sixth, the balance, if any, to the Person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of competent jurisdiction may direct.

        In the event that any such proceeds are insufficient to pay in full the items described in clauses (a)
through (f) above, the Loan Parties shall remain liable, jointly and severally, for any deficiency.

                                  ARTICLE IX
              THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

        Section 9.01 Appointment. (a) Each Lender hereby irrevocably designates and appoints
UMB Bank, N.A. as the Administrative Agent and the Collateral Agent under this Agreement and the
other Loan Documents and UMB Bank, N.A. hereby accept such designations and appointments. Each



                                                     84
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 92 of 117



Lender irrevocably authorizes each Agent, in such capacity, through its agents or employees, to take such
actions on its behalf under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are solely for the benefit of the Agents and the
Lenders, and no Loan Party shall have rights as a third party beneficiary of any such provisions. Without
limiting the generality of the foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases) with respect to the Collateral and any rights of the Secured Parties with
respect thereto as contemplated by and in accordance with the provisions of this Agreement and the other
Loan Documents. In performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for Borrower or Guarantor. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

                 (b)        Each Lender hereby irrevocably authorizes the Administrative Agent and the
Collateral Agent, based upon the instruction of the Required Lenders, to credit bid and purchase (either
directly or through one or more acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted by Collateral Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC (or any equivalent provision of the UCC), at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code, or at any other sale or
foreclosure conducted by Collateral Agent (whether by judicial action or otherwise) in accordance with
applicable Legal Requirements.

                 (c)         Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of the UCC or otherwise),
for the benefit of the Secured Parties, in assets in which, in accordance with the UCC or any other
applicable Legal Requirement a security interest can be perfected by possession or control. Should any
Lender (other than the Collateral Agent) obtain possession or control of any such Collateral, such Lender
shall notify the Collateral Agent thereof, and, promptly following the Collateral Agent’s request therefor,
shall deliver such Collateral to the Collateral Agent or otherwise deal with such Collateral in accordance
with the Collateral Agent’s instructions.

                 (d)          Any corporation or association into which any Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole, or any corporation or
association resulting from any such conversion, sale, merger, consolidation or transfer to which such
Agent is a party, will be and become the successor Agent, as applicable, under this Agreement and will
have and succeed to the rights, powers, duties, immunities and privileges as its predecessor, without the
execution or filing of any instrument or paper or the performance of any further act.

        Section 9.02 Agent in Its Individual Capacity. Each Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender, if applicable, as any other Lender and
may exercise the same as though it were not an Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include the Person serving as an
Agent hereunder, if applicable, in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as financial advisor or in any other advisory capacity for, and generally




                                                     85
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 93 of 117



engage in any kind of business with, any Loan Party or Affiliate thereof as if it were not an Agent
hereunder and without duty to account therefor to the Lenders.

         Section 9.03 Exculpatory Provisions. No Agent shall have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of whether a Default or Event
of Default has occurred and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary under the circumstances
as provided in Section 10.02); provided that no Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability, if the Agent is not indemnified
to its satisfaction, or that is contrary to any Loan Document or applicable Legal Requirements including,
for the avoidance of doubt any action that may be in violation of the automatic stay under any Insolvency
Law or that may effect a foreclosure, modification or termination of Property of a Defaulting Lender
under any Debtor Relief Law, and (c) except as expressly set forth in the Loan Documents, no Agent shall
have any duty to disclose or shall be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person serving as such Agent or
any of its Affiliates in any capacity. No Agent shall be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as any Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.04 or Section 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent jurisdiction by a final and
nonappealable judgment. No Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof describing such Default or Event of Default is given to
such Agent by Borrower or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document or (v) the satisfaction of any condition set forth in Article
IV or elsewhere in any Loan Document. Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service providers for the tracking of
all UCC financing statements (and/or other collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Loan Documents and the notification to the Administrative
Agent, of, among other things, the upcoming lapse or expiration thereof, and that each of such service
providers will be deemed to be acting at the request and on behalf of Borrower and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service provider. Neither any
Agent nor any of its officers, partners, directors, employees or agents shall be liable to the Lenders for
any action taken or omitted by any Agent under or in connection with any of the Loan Documents. In no
event shall any Agent be liable for any failure or delay in the performance of their respective obligations
under this Agreement or any related documents because of circumstances beyond such Agent’s control,
including, but not limited to, a failure, termination, or suspension of a clearing house, securities
depositary, settlement system or central payment system in any applicable part of the world or acts of
God, flood, war (whether declared or undeclared), civil or military disturbances or hostilities, nuclear or
natural catastrophes, political unrest, explosion, severe weather or accident, earthquake, terrorism, fire,
riot, labor disturbances, strikes or work stoppages for any reason, embargo, government action, including
any laws, ordinances, regulations or the like (whether domestic, federal, state, county or municipal or
foreign) which delay, restrict or prohibit the providing of the services contemplated by this Agreement or
any related documents, or the unavailability of communications or computer facilities, the failure of



                                                     86
             Case 21-10527-JTD            Doc 11-3         Filed 03/08/21     Page 94 of 117



equipment or interruption of communications or computer facilities, or the unavailability of the Federal
Reserve Bank wire or telex or other wire or communication facility, or any other causes beyond the
Agent’s control whether or not of the same class or kind as specified above.

        Nothing in this Agreement or any other Loan Document shall require the Administrative Agent or
the Collateral Agent to expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties or in the exercise of any of its rights or powers hereunder.

        The Agents shall have no obligation for (a) perfecting, maintaining, monitoring, preserving or
protecting the security interest or Lien granted under the Credit Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby; (b) the filing, re-filing, recording, re-
recording, or continuing of any document, financing statement, mortgage, assignment, notice, instrument
of further assurance, or other instrument in any public office at any time or times; or (c) providing,
maintaining, monitoring, or preserving insurance on or the payment of taxes with respect to any
Collateral.

         The Agents shall not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating to Borrower Competitors.
Without limiting the generality of the foregoing, the Agents shall not (a) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender or Participant is a
Borrower Competitor or (b) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any Borrower Competitor.

         Section 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or otherwise authenticated by a
proper Person. Each Agent also may rely upon any statement made to it orally and believed by it to be
made by a proper Person, and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be fulfilled to the satisfaction
of a Lender, each Agent may presume that such condition is satisfactory to such Lender unless each
Agent shall have received written notice to the contrary from such Lender prior to the making of such
Loan. Each Agent may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other advisors selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or advisors.

         Section 9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers by or through, or delegate any and all such rights and powers to, any one or
more sub-agents appointed by such Agent. Each Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective Affiliates. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to the Affiliates of each
Agent and any such sub-agent, and shall apply, without limiting the foregoing, to their respective
activities in connection with the syndication of the credit facilities provided for herein as well as activities
as Agent. The Agents shall not be responsible for the negligence or misconduct of any sub-agent except
to the extent that a court of competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of such sub-agent.

        Section 9.06 Successor Agent. Each Agent may resign as such at any time upon at least ten
(10) days’ prior notice to the Lenders and Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with Borrower, to appoint a successor Agent. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such appointment within ten



                                                      87
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21    Page 95 of 117



(10) days after the retiring Agent gives notice of its resignation, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent, which successor shall be a commercial banking institution
organized under the laws of the United States (or any State thereof) or a United States branch or agency
of a commercial banking institution, in each case, having combined capital and surplus of at least
$500,000,000. If no successor Agent shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives notice of its resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective and the retiring (or retired)
Agent shall be discharged from its duties and obligations under the Loan Documents, and the Required
Lenders shall assume and perform all of the duties of the Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Agent.

         Upon the acceptance of its appointment as an Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring (or retired) Agent shall be discharged from its duties and obligations under the Loan
Documents (if not already discharged therefrom as provided in this paragraph). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After an Agent’s resignation hereunder, the provisions of
this Article IX, Section 10.03 and Sections 10.08 to 10.10 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Affiliates in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

         Section 9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan Parties and their Subsidiaries
and made its own credit analysis and decision to enter into this Agreement. Each Lender further
represents and warrants that it has reviewed each document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof (including any such terms and conditions set forth, or otherwise maintained, on
the Platform with respect thereto). Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

        Section 9.08     [Reserved].

        Section 9.09 Indemnification. The Lenders severally agree to indemnify each Agent in its
capacity as such and each of its Related Persons (to the extent not reimbursed by Borrower or Guarantor
and without limiting the obligation of Borrower or Guarantor to do so), ratably according to their
respective outstanding Loans and Commitments in effect on the date on which indemnification is sought
under this Section 9.09 (or, if indemnification is sought after the date upon which all Commitments shall
have terminated and the Loans shall have been paid in full, ratably in accordance with such outstanding
Loans and Commitments as in effect immediately prior to such date), from and against any and all
Indemnified Liabilities (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING , IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY
AGENT OR RELATED PERSON); provided that no Lender shall be liable for the payment of any
portion of such Indemnified Liabilities that are found by a final and nonappealable judgment of a court of
competent jurisdiction to have directly resulted solely and directly from such Agent’s or Related Person’s,
as the case may be, gross negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders (or such other number or percentage of the



                                                     88
             Case 21-10527-JTD          Doc 11-3         Filed 03/08/21    Page 96 of 117



Lenders as shall be provided by the Loan Documents) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 9.09. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 9.09 shall apply whether or not any
such investigation, litigation or proceeding is brought by any Lender or any other Person. Without
limiting the foregoing, the Lenders shall reimburse the Agents upon demand ratably according to their
respective outstanding Loans and Commitments in effect on the date on which reimbursement is sought
under this Section 9.09 (or if such reimbursement payment is sought after the date on which the Loans
have been paid in full and the Commitments have terminated, ratably in accordance with the outstanding
Loans and Commitments as in effect immediately prior to such date) any costs or out-of-pocket expenses
(including the fees, disbursements and other charges of counsel) incurred by the Agents in connection
with the preparation, execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise and including the enforcement of this
Section 9.09) of, or legal advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the extent that the Agents are
not reimbursed for such expenses by or on behalf of Borrower. Each Lender hereby authorizes the Agents
to set off and apply any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agents to such Lender from any source against any amount due to the Agents
under this Section 9.09. The undertaking in this Section 9.09 shall survive termination of the
Commitments, the payment of all other Obligations and the resignation or removal of the Agents. The
agreements in this Section 9.09 shall survive the payment of the Loans and all other amounts payable
hereunder.

        Section 9.10    [Reserved].

        Section 9.11 Lender Action. Each Lender agrees that it shall not take or institute any actions
or proceedings, judicial or otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures or cause any of the foregoing (through Affiliates or
otherwise), with respect to any Collateral or any other Property of any such Loan Party, without the prior
written consent of the Administrative Agent. Without limiting the foregoing, each Lender agrees that,
except as otherwise provided in any Loan Documents or with the written consent of the Administrative
Agent, it will not take any enforcement action, accelerate Obligations under any Loan Documents, or
exercise any right that it might otherwise have under applicable Legal Requirements to credit bid or
purchase any portion of the Collateral at any sale or foreclosure thereof referred to in Section 9.01(b);
provided that nothing contained in this Section shall affect any Lender’s right to credit bid its pro rata
share of the Obligations pursuant to Section 363(k) of the Bankruptcy Code.

         Section 9.12 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the U.S. Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was not properly executed
or because such Lender failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment, such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket expenses) incurred. A
certificate as to the amount of such payment or liability delivered to any Lender by the Administrative



                                                    89
             Case 21-10527-JTD           Doc 11-3        Filed 03/08/21     Page 97 of 117



Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under this Section 9.12. The
agreements in this Section 9.12 shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all other obligations under any Loan Document.

         Section 9.13 Lender’s Representations, Warranties and Acknowledgements. (a) Each
Lender represents and warrants that it has made its own independent investigation of the financial
condition and affairs of Borrower in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower. No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or other information with
respect thereto, whether coming into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the accuracy of or the completeness
of any information provided to the Lenders. Each Lender acknowledges that no Agent or Related Person
of any Agent has made any representation or warranty to it. Except for documents expressly required by
any Loan Document to be transmitted by an Agent to the Lenders, no Agent shall have any duty or
responsibility (either express or implied) to provide any Lender with any credit or other information
concerning any Loan Party, including the business, prospects, operations, Property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of a Loan Party, that may come in to the
possession of an Agent or any of its Related Persons.

                (b)        Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption and funding its Loan, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required to be approved by
any Agent, the Required Lenders or the Lenders, as applicable, on the Closing Date.

        Section 9.14    Security Documents and Guarantee.

                 (a)        Agents under Security Documents and Guarantee. Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as applicable, on behalf of
and for the benefit of the Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Guarantee, the Collateral and the Loan Documents. Subject to Section 10.02, without
further written consent or authorization from any Secured Party, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments necessary to in connection
with a sale or disposition of assets permitted by this Agreement or to which the Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.02) have otherwise
consented.

                 (b)        Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Loan Documents to the contrary notwithstanding, Borrower, the Administrative Agent, the
Collateral Agent and each Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as applicable, for the benefit of the
Secured Parties in accordance with the terms hereof and thereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a foreclosure or similar enforcement
action by the Collateral Agent on any of the Collateral pursuant to a public or private sale or other
disposition (including, without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or



                                                    90
             Case 21-10527-JTD           Doc 11-3         Filed 03/08/21     Page 98 of 117



otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a “credit
bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but not any Lender or Lenders in
its or their respective individual capacities) shall be entitled, upon instructions from the Required Lenders,
for the purpose of bidding and making settlement or payment of the purchase price for all or any portion
of the Collateral sold at any such sale or disposition, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent at such sale or other
disposition.

                (c)          Release of Collateral, Termination of Loan Documents.

                         (i)     Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent shall, subject to, and to the extent required by the
Bankruptcy Court, take such actions as shall be required to release its security interest in any Collateral
subject to any disposition permitted by the Loan Documents.

                           (ii)   Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Secured Obligations (other than contingent expense reimbursement and
indemnity obligations that are not then due and payable) have been paid in full and all Commitments have
terminated or expired, upon request of Borrower, the Administrative Agent and the Collateral Agent shall
(without notice to, or vote or consent of, any Lender, or any other Secured Party) take such actions as
shall be required to release its security interest in all Collateral, and to release all guarantee obligations
provided for in any Loan Document, whether or not on the date of such release there may be outstanding
Secured Obligations under clause (c) of the definition thereof. Any such release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower or Guarantor or any substantial
part of its Property, or otherwise, all as though such payment had not been made.

                          (iii)  The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any portion of the Collateral.

        Section 9.15 Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
The Administrative Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

                 (a)         to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s disclosure requirements for
entities representing more than one creditor;

               (b)         to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the claims of the Lenders, the



                                                     91
             Case 21-10527-JTD             Doc 11-3        Filed 03/08/21    Page 99 of 117



Collateral Agent and the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Collateral Agent and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders, the Collateral Agent and
the Administrative Agent Administrative Agent under Sections 2.05 and 10.03) allowed in such judicial
proceeding; and

                (c)          to collect and receive any monies or other Property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender and the Collateral Agent to make such payments
to the Administrative Agent and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Collateral Agent, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the Administrative Agent
under this Agreement. To the extent that the payment of any such compensation, expenses,
disbursements and advances of the Administrative Agent, its agents and counsel, and any other amounts
due the Administrative Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of reorganization or arrangement or
otherwise.

        Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

                                               ARTICLE X
                                            MISCELLANEOUS

         Section 10.01 Notices. (a) Generally. Notices and other communications provided for herein
shall, except as provided in Section 10.01(b), be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy or e-mail, as follows:

                          (i)     if to any Loan Party, to Borrower:

                                 c/o CarbonLite Recycling LLC
                                 10250 Constellation Boulevard, Suite 2820
                                 Los Angeles, CA 90067
                                 Attention: both Leon Farahnik, Chief Executive Officer;
                                                 and Gregg Milhaupt
                                 Email: both lfarahnik@hpcindustries.com; and
                                                 gregg@carbonliterecycling.com


                         With a copy to:

                                 Pachulski Stang Ziehl & Jones LLP
                                 10100 Santa Monica Blvd., 13th Floor
                                 Los Angeles, California 90067-4003



                                                      92
            Case 21-10527-JTD            Doc 11-3      Filed 03/08/21       Page 100 of 117



                                 Attention: Richard Pachulski and Gabriel Glazer
                                 Email: rpachulski@pszjlaw.com and gglazer@pszjlaw.com


                        And a copy to:

                                 Force 10 Partners LLC
                                 20341 SW Birch Street, Suite 220
                                 Newport Beach, CA 92660
                                 Attention: Brian Weiss
                                 Email: bweiss@force10partners.com


                         (ii)     if to the Administrative Agent or the Collateral Agent, to it at:

                                 UMB Bank, N.A.
                                 120 South Sixth Street, Suite 1400
                                 Minneapolis, MN 55402
                                 Attention: Gordon Gendler and Jay Smith
                                 Email: gordon.gendler@umb.com and Jay.Smith@umb.com;

                        And a copy to:

                                 Arnold & Porter Kaye Scholer LLP
                                 70 West Madison Street, Suite 4200
                                 Chicago, Illinois 60602
                                 Attn: Michael Messersmith
                                 Fax: (312) 583-2574
                                 Email: michael.messersmith@arnoldporter.com


                        (iii)  if to a Lender, to it at its address (or telecopy number) set forth on its
 Administrative Questionnaire.

Notices and other communications to the Lenders hereunder may (subject to Section 10.01(b)) be
delivered or furnished by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent. Any party hereto may change its address,
telecopier number or e-mail address for notices and other communications hereunder by notice to the
other parties hereto. The Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant to procedures approved
by it, provided that approval of such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (A) notices and other communications sent to an e-
mail address shall be deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (B) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor.




                                                     93
            Case 21-10527-JTD            Doc 11-3      Filed 03/08/21       Page 101 of 117



                   (b)          Posting.    Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to this Agreement and any other Loan Document, including all notices,
requests, financial statements, financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a conversion of an existing,
Borrowing or other extension of credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at such e-mail address(es) provided to Borrower by the
Administrative Agent from time to time or in such other form, including hard copy delivery thereof, as
the Administrative Agent shall require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this Agreement or any other
Loan Document or in such other form, including hard copy delivery thereof, as the Administrative Agent
shall reasonably require. Nothing in this Section 10.01 shall prejudice the right of the Agents, any Lender
or any Loan Party to give any notice or other communication pursuant to this Agreement or any other
Loan Document in any other manner specified in this Agreement or any other Loan Document or as any
such Agent shall reasonably require.

                 (c)          To the extent consented to by the Administrative Agent in writing from time
to time, the Administrative Agent agrees that receipt of the Communications by the Administrative Agent
at its e-mail address(es) set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.

                  (d)         Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the other Agents or the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” The Agents do not warrant the accuracy or completeness
of the Communications, or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular purpose, non-infringement of
third party rights or freedom from viruses or other code defects, is made by any Agent in connection with
the Communications or the Platform. In no event shall any Agent have any liability to any Loan Party,
any Lender or any other Person for damages of any kind, whether or not based on strict liability and
including direct or indirect, special, incidental or consequential damages, losses or expenses (whether in
contract, tort or otherwise) arising out of or related to any Loan Party’s or any Agent’s transmissions of
Communications through Internet (including the Platform), except to the extent caused by the willful
misconduct or gross negligence of such Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. Notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its e-mail address of notification
that such notice or communication is available and identifying the website address therefor. Each Loan
Party understands that the distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such distribution and agrees and assumes
the risks associated with such electronic distribution, except to the extent caused by the willful
misconduct or gross negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

                (e)        The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address shall constitute effective delivery of the Communications



                                                     94
            Case 21-10527-JTD           Doc 11-3      Filed 03/08/21      Page 102 of 117



to the Administrative Agent for purposes of the Loan Documents. Each Lender agrees that receipt of
notice to it (as provided in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Lender for purposes of the
Loan Documents. Each Lender agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to which the foregoing
notice may be sent by electronic transmission and that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner specified in such
Loan Document.

               (f)          Each Loan Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic Communications on the Platform
in accordance with the Administrative Agent’s customary document retention procedures and policies.

                 (g)          Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to information that is not made available through the
“Public Side Information” portion of the Platform and that may contain Non-Public Information with
respect to Borrower, its Subsidiaries or their securities for purposes of United States federal or state
securities laws. In the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) neither Borrower nor the
Administrative Agent has any responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan Documents.

        Section 10.02 Waivers; Amendment. (a) No failure or delay by any Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 10.02(b), and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or Withdrawal from the Funding Account shall not be construed as a waiver of any
Default, regardless of whether any Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on Borrower or any other Loan Party in any case shall entitle
Borrower or any other Loan Party to any other or further notice or demand in similar or other
circumstances.

                 (b)         Subject to Section 2.16(c) and Section 10.02(c), this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended, supplemented or
modified except, in the case of this Agreement, pursuant to an agreement or agreements in writing entered
into by Borrower and the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the Collateral Agent (in the
case of any Security Document) and the Loan Party or Loan Parties that are parties thereto, in each case
with the written consent of the Required Lenders; provided that no such agreement shall:




                                                    95
           Case 21-10527-JTD            Doc 11-3      Filed 03/08/21       Page 103 of 117



                         (i)      increase or extend the expiry date of the Commitment of any Lender
without the written consent of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant or Default (or any
definition used, respectively, therein) shall constitute an increase in or an extension of the expiry date of
the Commitment of any Lender for purposes of this clause (i));

                          (ii)    reduce the principal amount or premium, if any, of any Loan or reduce
the rate of interest thereon (other than interest pursuant to Section 2.06(c)) , or reduce any Fees payable
hereunder, or change the form or currency of payment of any Obligation, without the written consent of
each Lender directly affected thereby (it being understood that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (ii));

                         (iii)   postpone or extend the maturity of any Loan, or any scheduled date of
payment of or the installment otherwise due on the principal amount of any Loan under Section 2.09, or
any date for the payment of any interest or fees payable hereunder, or reduce the amount of, waive or
excuse any such payment (other than a waiver of any increase in the interest rate pursuant to Section
2.06(c)), or postpone the scheduled date of expiration of any Commitment, without the written consent
of each Lender directly affected thereby;

                        (iv)     change (A) Section 8.04 in a manner that would alter the application of
payments required thereby without the written consent of each Lender affected thereby or (B) Section
2.14(b) or (c) in a manner that would alter the order of or the pro rata sharing of payments or setoffs
required thereby, without the written consent of each Lender;

                        (v)     change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document (including this Section 10.02) specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of each Lender;

                         (vi)     release Guarantor from its Guarantee (except as expressly provided in
Article VII), or limit its liability in respect of such Guarantee, without the written consent of each
Lender;

                           (vii)   except as expressly permitted in this Agreement or any Security
Document, release all or substantially all of the Collateral from the Liens of the Security Documents or
alter the relative priorities of the Secured Obligations entitled to the Liens of the Security Documents
except in connection with a “credit bid” undertaken by the Collateral Agent at the direction of the
Required Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other section of the
Bankruptcy Code or any other sale or other disposition of assets in connection with other Debtor Relief
Laws or an enforcement action with respect to the Collateral permitted pursuant to the Loan Documents;

                         (viii)   [reserved];

                         (ix)   change Section 10.04(h) without the consent of each Granting Lender
all or any part of whose Loans are being funded by any SPC at the time of any such amendment, waiver
or modification;

                         (x)      [reserved];




                                                    96
            Case 21-10527-JTD           Doc 11-3      Filed 03/08/21       Page 104 of 117



                         (xi)     change Section 10.04(b) in a manner which further restricts assignments
 thereunder without the written consent of each Lender;

                       (xii)   permit assignments by any Loan Party of its rights or obligations under
 the DIP Term Facility without the written consent of each Lender, the Administrative Agent and the
 Collateral Agent;

                         (xiii)   subordinate the Obligations under the Loan Documents to any other
 Indebtedness; or

                       (xiv) except as provided by operation of law and otherwise permitted
 hereunder, amend or modify the Superpriority Claims status of the Loan Obligations under the Orders or
 under any Loan Document;

provided, further, that (1) no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or the Collateral Agent without the prior written consent of the
Administrative Agent or the Collateral Agent, as the case may be and (2) any amendment or waiver to the
Agent Fee Letter, or waiver of any rights or privileges thereunder, shall only require the consent of
Borrower and the Agents.

(c)                          Without the consent of any other Person, the applicable Loan Party or Loan
Parties and the Administrative Agent and/or Collateral Agent may (at the direction of the Required
Lenders) enter into any amendment or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or assets so that the security interests therein
comply with applicable Legal Requirements.

         Section 10.03 Expenses; Indemnity; Damage Waiver. (a) The Loan Parties jointly and
severally agree to pay (i) all reasonable and documented out-of-pocket costs and expenses for the
Administrative Agent, the Collateral Agent or any Lender or the Lender Advisors incurred by any Agent,
the Lenders and any of their respective Affiliates, in connection with the structuring, documentation,
negotiation, arrangement and syndication of the credit facilities provided for herein and any credit or
similar facility refinancing, extending or replacing, in whole or in part, the credit facilities provided
herein, including the preparation, negotiation, execution, delivery and administration of this Agreement
and the other Loan Documents or any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be consummated) or any
other document or matter requested by Borrower or any other Loan Party, (ii) all reasonable and
documented out-of-pocket costs and expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of the Collateral Agent for the benefit of the Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees, title insurance premiums
and reasonable fees, expenses and other charges of counsel to the Collateral Agent and of counsel
providing any opinions that the Required Lenders (or the Administrative Agent at the direction of the
Required Lenders) may reasonably request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents and (iii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of any counsel or other advisor for the
Administrative Agent, Collateral Agent or any Lender, including the Lender Advisors) in connection with
the enforcement or protection of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.03, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any workout, restructuring or



                                                    97
            Case 21-10527-JTD           Doc 11-3       Filed 03/08/21      Page 105 of 117



negotiations in respect of such Loans; provided that the Loan Parties shall not be required to reimburse
the legal fees and expenses of more than (x) one outside counsel (in addition to any special counsel and
up to one local counsel in each applicable local jurisdiction) for the Agents and their Related Persons,
taken as a whole, (y) one outside counsel (in addition to any special counsel and up to one local counsel
in each applicable local jurisdiction) for the Lenders and their Related Persons, taken as a whole, or, in
the case of an actual or potential conflict of interest, of one additional counsel to the affected Lenders to
the extent such Lenders are similarly situated and (z) one additional outside counsel for the Fortress
Lenders and their respective Related Persons.

                  (b)           The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender and each of their respective Related Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, all reasonable out-of-pocket costs and any and all
losses, claims, damages, liabilities, fees, fines, penalties, actions, judgments, suits and related expenses,
including reasonable Advisors fees, charges and disbursements, incurred by, imposed on or asserted
against any Indemnitee, directly or indirectly, arising out of, in any way connected with, or as a result of
(i) the execution, delivery, performance, administration or enforcement of the Loan Documents or any
agreement or instrument contemplated thereby or the performance by the parties thereto of their
respective obligations thereunder, (ii) any actual or proposed use of the proceeds of the Loans, (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, (iv) any actual or alleged presence or Release or threatened Release of
Hazardous Materials, on, at, under or from any property owned, leased or operated by any Loan Party at
any time, or any Environmental Claim or threatened Environmental Claim related in any way to any Loan
Party, (v) any past, present or future non-compliance with, or violation of, Environmental Laws or
Environmental Permits applicable to any Loan Party, or any Loan Party’s business, or any property
presently or formerly owned, leased, or operated by any Loan Party or their predecessors in interest, (vi)
the environmental condition of any property owned, leased, or operated by any Loan Party at any time, or
the applicability of any Legal Requirements relating to such property, whether or not occasioned wholly
or in part by any condition, accident or event caused by any act or omission of any Loan Party, (vii) the
imposition of any environmental Lien encumbering any Real Property, (viii) the consummation of the
Transactions and the other transactions contemplated hereby or (ix) any actual or prospective action,
claim, suit, litigation, investigation, inquiry or proceeding relating to any of the foregoing, whether based
on contract, tort or any other theory, whether brought by a third party or by any Loan Party or otherwise,
and regardless of whether any Indemnitee is a party thereto (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have directly resulted solely from the
gross negligence or willful misconduct of such Indemnitee.

                (c)          [Reserved].

               (d)          The provisions of this Section 10.03 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the consummation of the
Transactions and the other transactions contemplated hereby, the repayment of the Loans, and any other
Secured Obligations, the release of Guarantor or of all or any portion of the Collateral, the expiration of
the Commitments, the invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Agents, the or any Lender. All
amounts due under this Section 10.03 shall be accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

                (e)        To the extent that the Loan Parties fail to pay any amount required to be paid
by them to the Agents under Sections 10.03(a) or (b), each Lender severally agrees to pay to the Agents,



                                                     98
            Case 21-10527-JTD          Doc 11-3       Filed 03/08/21      Page 106 of 117



such Lender’s pro rata share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought (or, if such payment is sought after the date on which the Loans have been
paid in full and the Commitments terminated, determined immediately prior to the time that the Loans
were paid in full and the Commitments terminated)) of such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and related expenses are incurred
or asserted by any party hereto or any third party); provided that the unreimbursed amount was incurred
by or asserted against any of the Agents in its capacity as such. For purposes of this Section 10.03(d), a
Lender’s “pro rata share” shall be determined based upon its share of the sum of the total outstanding
Loans and unused Commitments at the time. Each Lender hereby authorizes the Agents to set off and
apply any and all amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Agents to such Lender from any source against any amount due to the Agents under this
Section 10.03(e).

                 (f)          To the fullest extent permitted by applicable Legal Requirements, no Loan
Party shall assert, and each Loan Party hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, exemplary, consequential, or punitive damages (including any loss of
profits, business or anticipated savings) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated hereby or thereby, the Transactions, or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through telecommunications, electronic
or other information transmission systems in connection with the Loan Documents or the transactions
contemplated hereby or thereby.

                 (g)        All amounts due under this Section 10.03 shall be payable not later than ten
(10) days after demand therefor.

                (h)          The agreements in this Section 10.03 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

        Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective successors and assigns permitted
hereby, except that the Loan Parties may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative Agent, the Collateral Agent,
and each Lender, which consent may be withheld in their respective sole discretion (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and void). Nothing in this
Agreement or any other Loan Document, express or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent expressly provided in Section 10.04(e) and, to the extent expressly contemplated
hereby, the other Indemnitees) any legal or equitable right, remedy or claim under or by reason of this
Agreement or any other Loan Document.

                (b)          Any Lender shall have the right at any time to assign to one or more
assignees (other than any Loan Party or any Affiliate thereof, a natural Person or a Borrower Competitor)
all or a portion of its rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that:

                          (i)     except in the case of (A) an assignment to a Lender, a direct or indirect
 owner of a Lender, an Affiliate of the foregoing or an Approved Fund, (B) contemporaneous
 assignments to related Approved Funds that equal at least the amount specified in this Section
 10.04(b)(i) in the aggregate, (C) [reserved] or (D) an assignment of the entire remaining amount of the



                                                    99
            Case 21-10527-JTD          Doc 11-3      Filed 03/08/21      Page 107 of 117



 assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of the assigning
 Lender subject to each such assignment (determined as of the date the Assignment and Assumption with
 respect to such assignment is delivered to the Administrative Agent) shall not be less than $1,000,000;
 provided that the foregoing may be reduced with the consent of the Administrative Agent;

                           (ii)     each partial assignment shall be made as an assignment of a
 proportionate part of all of the assigning Lender’s rights and obligations under this Agreement;

                         (iii)   the parties to each assignment shall execute and deliver to the
 Administrative Agent an Assignment and Assumption, together with any Tax forms required to be
 delivered by Section 2.15(f), and a processing and recordation fee of $3,500; provided that in its sole
 discretion the Administrative Agent may elect to waive such processing and recordation fee in
 connection with any such assignment;

                        (iv)   the assignee, if it shall not be a Lender, shall deliver to the
 Administrative Agent an Administrative Questionnaire;

                         (v)     [reserved]; and

                          (vi)    except in the case of an assignment to a Lender, a direct or indirect
 owner of a Lender, an Affiliate of the foregoing or an Approved Fund, the Administrative Agent must
 give its prior written consent to such assignment (which consent shall not be unreasonably withheld,
 delayed or conditioned).

        Subject to acceptance and recording thereof pursuant to Section 10.04(d), from and after the
effective date specified in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement (provided that any liability of Borrower to such assignee
under Section 2.15 shall be limited to the amount, if any, that would have been payable thereunder by
Borrower in the absence of such assignment, except to the extent any such amounts are attributable to a
Change in Law occurring after the date of such assignment), and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of Section 2.15 and 10.03).

                 (c)         The Administrative Agent, acting for this purpose as a non-fiduciary agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of and stated interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be conclusive and binding in
the absence of manifest error, and Borrower, the Administrative Agent, and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower, the Collateral Agent, and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.

               (d)         Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and recordation fee referred to in
Section 10.04 and any written consent to such assignment required by Section 10.04(b), the



                                                   100
            Case 21-10527-JTD            Doc 11-3       Filed 03/08/21        Page 108 of 117



Administrative Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 10.04(b). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with the requirements of this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such Lender of a participation
in such rights and obligations in accordance with Section 10.04(e).

                   (e)           Any Lender shall have the right at any time, without the consent of, or notice
to Borrower, the Administrative Agent, or any other Person to sell participations to any Person (other than
any Loan Party or any Affiliate thereof or a natural Person) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion of its Commitment and
the Loans owing to it); provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) Borrower, the Administrative Agent, the Collateral Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver that (1) is described in
clauses (i), (ii) or (iii) of the proviso to Section 10.02(b) and (2) directly affects such Participant. Subject
to Section 10.04(f), each Participant shall be entitled to the benefits of Section 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to Section 10.04(b) (it being
understood that the documentation required under Section 2.15(f) shall be delivered to the participating
Lender). To the extent permitted by Legal Requirements, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such Participant agrees in writing to
be subject to Section 2.14(c) as though it were a Lender. Each Lender that sells a participation shall,
acting for this purpose as a non-fiduciary agent of Borrower, maintain at one of its offices a register for
the recordation of the names and addresses of its Participants, the principal amounts of and stated interest
on, and terms of, its participations (the “Participant Register”). The entries in the Participant Register
shall be conclusive and binding absent manifest error, and such Lender (and Borrower, to the extent that
the Participant requests payment from Borrower) shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. No Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish that such commitment, loan,
or other obligation is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

                 (f)         A Participant shall not be entitled to receive any greater payment under
Section 2.15 than the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to such Participant is made with
the prior written consent of Borrower (which consent shall not be unreasonably withheld, delayed or
conditioned) or the greater payment results from a Change in Law after the date the participation was sold
to such Participant.

                  (g)         Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central bank, and this Section



                                                      101
            Case 21-10527-JTD           Doc 11-3      Filed 03/08/21       Page 109 of 117



10.04(g) shall not apply to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. Without limiting the foregoing,
in the case of any Lender that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of Borrower, the Administrative Agent or any other Person, collaterally
assign or pledge all or any portion of its rights under this Agreement, including the Loans and Notes or
any other instrument evidencing its rights as a Lender under this Agreement, to any holder of, trustee for,
or any other representative of holders of, obligations owed or securities issued, by such fund, as security
for such obligations or securities.

                 (h)          Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”), identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and Borrower, the option
to provide to Borrower all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof; provided further that nothing herein shall make the SPC a
“Lender” for the purposes of this Agreement, obligate Borrower or any other Loan Party or the
Administrative Agent to deal with such SPC directly, obligate Borrower or any other Loan Party in any
manner to any greater extent than they were obligated to the Granting Lender, or increase costs or
expenses of Borrower. The Loan Parties and the Administrative Agent shall be entitled to deal solely
with, and obtain good discharge from, the Granting Lender and shall not be required to investigate or
otherwise seek the consent or approval of any SPC, including for the approval of any amendment, waiver
or other modification of any provision of any Loan Document. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same extent, and as if, such Loan
were made by such Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for which shall remain with
the Granting Lender). In furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the laws of the United States of
America or any state thereof. In addition, notwithstanding anything to the contrary contained in this
Section 10.04(h), any SPC may (i) with notice to, but without the prior written consent of, Borrower and
the Administrative Agent and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions (consented to by Borrower
and the Administrative Agent) providing liquidity and/or credit support to or for the account of such SPC
to support the funding or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

                 (i)         This Agreement, any other Loan Document and any document, amendment,
approval, consent, information, notice, certificate, request, statement, disclosure or authorization related
to this Agreement or any other Loan Document (each, for purposes of this clause (i), a
“Communication”), including Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures. Each of the Loan Parties agrees that
any Electronic Signature on or associated with any Communication shall be valid and binding each of the
Loan Parties to the same extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation of each of the Loan Parties
enforceable against such in accordance with the terms thereof to the same extent as if a manually



                                                    102
            Case 21-10527-JTD           Doc 11-3       Filed 03/08/21      Page 110 of 117



executed original signature was delivered. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. For the avoidance of doubt, the authorization under
this paragraph may include, without limitation, use or acceptance by the Administrative Agent, the
Collateral Agent and each of the Lenders of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or retention. The
Administrative Agent, the Collateral Agent and each of the Lenders may, at its option, create one or more
copies of any Communication in the form of an imaged Electronic Record (“Electronic Copy”), which
shall be deemed created in the ordinary course of the such Person’s business, and destroy the original
paper document. All Communications in the form of an Electronic Record, including an Electronic Copy,
shall be considered an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to the contrary, neither the
Administrative Agent nor the Collateral Agent is under any obligation to accept an Electronic Signature
in any form or in any format unless expressly agreed to by the Administrative Agent or Collateral Agent
pursuant to procedures approved by it; provided, further, without limiting the foregoing, (a) to the extent
the Administrative Agent or Collateral Agent has agreed to accept such Electronic Signature, the
Administrative Agent, the Collateral Agent and each of the Lenders shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of any Loan Party without further verification and
(b) upon the request of the Administrative Agent, the Collateral Agent or any Lender, any Electronic
Signature shall be promptly followed by such manually executed counterpart. For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.

         Section 10.05 Survival of Agreement. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the reports, certificates or other
instruments delivered in connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agents, or any Lender may have had
notice or knowledge of any Default or Event of Default, failure of any condition set forth in Article IV to
be satisfied or incorrect representation or warranty at the time any credit is extended hereunder, and shall
continue in full force and effect as long as any Obligation (other than contingent indemnification
obligations not then payable) is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Article IX and Sections 2.15, 10.03 and 10.08 to 10.10 shall survive and
remain in full force and effect regardless of the consummation of the Transactions and the other
transactions contemplated hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

         Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single contract. This Agreement and the
other Loan Documents, and any separate letter agreements with respect to fees payable to the
Administrative Agent and/or the Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart of a signature page of




                                                    103
            Case 21-10527-JTD            Doc 11-3       Filed 03/08/21       Page 111 of 117



this Agreement by telecopy or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

         Section 10.07 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
invalidity, illegality or unenforceability without affecting the validity, legality and enforceability of the
remaining provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.

         Section 10.08 Right of Setoff; Marshalling; Payments Set Aside. If an Event of Default shall
have occurred and be continuing, each Lender and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable Legal Requirements, to set
off and apply any and all deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any time owing by such Lender
or any such Affiliate to or for the credit or the account of any Loan Party against any and all of the
obligations of any Loan Party now or hereafter existing under this Agreement or any other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations may be contingent or
unmatured or are owed to a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) which such Lender may have. Each
Lender agrees to notify Borrower and the Administrative Agent promptly after any such setoff and
application; provided, however, that in no event shall the failure to give such notice effect the validity or
enforceability of any such setoffs. None of any Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Loan Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any Agent or Lender enforces
any security interests or exercises any right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law or any equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not occurred.

        Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement and the other Loan Documents and any claims, controversy, dispute or cause of action
(whether sounding n contract law or tort law or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York without giving effect to any choice of law principles
that would apply the laws of another jurisdiction and, to the extent applicable, the Bankruptcy Code.

                 (b)         Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court does
not have, or abstains from jurisdiction, the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or proceeding shall be heard and
determined in the Bankruptcy Court and, if the Bankruptcy Court does not have, or abstains from
jurisdiction, such New York State court or, to the extent permitted by applicable Legal Requirements, in



                                                     104
            Case 21-10527-JTD           Doc 11-3       Filed 03/08/21      Page 112 of 117



such federal court. Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by applicable Legal Requirements. To the extent not required to be brought in
Bankruptcy Court, nothing in this Agreement or any other Loan Document or otherwise shall affect any
right that the Administrative Agent, any other Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction, and hereby submits to the jurisdiction of any such court.

                 (c)         Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in Section 10.09(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such court.

                 (d)        Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the manner provided for
notices (other than telecopy or email) in Section 10.01. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

      Section 10.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).          EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

         Section 10.11 Headings. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall not affect the construction
of, or be taken into consideration in interpreting, this Agreement.

        Section 10.12 Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that Information may be
disclosed (a) to its and its Affiliates’ and Approved Funds’ directors, officers, employees, investors and
potential investors, agents, advisors and other representatives, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such Information confidential pursuant
to the terms hereof), (b) to the extent requested by any regulatory authority or any quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to the extent required by
applicable Legal Requirements or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under the Loan Documents or any suit,
action or proceeding relating to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions substantially the same as those



                                                    105
            Case 21-10527-JTD            Doc 11-3      Filed 03/08/21       Page 113 of 117



of this Section 10.12, to (i) any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its obligations, (iii) any actual or
prospective investor in an SPC or (iv) any rating agency for the purpose of obtaining a credit rating
applicable to any Loan or Loan Party, (g) with the consent of Borrower, (h) to any assignee or pledgee
under Section 10.04(g) or to any other party to this Agreement, or (i) to the extent such Information (i) is
publicly available at the time of disclosure or becomes publicly available other than as a result of a breach
of this Section 10.12 or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Loan Party. In addition, the Agents and the Lenders may
disclose the existence of the Loan Documents and information about the Loan Documents to market data
collectors, similar service providers to the financing community, and service providers to the Agents and
the Lenders. For the purposes of this Section 10.12, “Information” shall mean all information received
from Borrower relating to any Loan Party or its business that is clearly identified at the time of delivery as
confidential, other than any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to maintain the confidentiality
of such Information as such Person would accord to its own confidential information.

         Section 10.13 Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable Legal Requirements, the rate of
interest payable in respect of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the operation of this Section
10.13 shall be cumulated and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

       Section 10.14 Assignment and Assumption. Each Lender to become a party to this
Agreement (other than the Administrative Agent and any other Lender that is a signatory hereto) shall do
so by delivering to the Administrative Agent an Assignment and Assumption duly executed by such
Lender and the Administrative Agent.

        Section 10.15 Obligations Absolute. To the fullest extent permitted by applicable law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional irrespective of:

                (a)         any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

                 (b)        any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document or any other agreement or instrument relating thereto;

                 (c)          any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or consent to any departure from
any guarantee, for all or any of the Secured Obligations;




                                                     106
            Case 21-10527-JTD           Doc 11-3       Filed 03/08/21      Page 114 of 117



                (d)           any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

                 (e)          any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

         Section 10.16 Waiver of Defenses; Absence of Fiduciary Duties. (a) Each of the Loan
Parties hereby waives any and all suretyship defenses available to it as a Guarantor arising out of the joint
and several nature of its respective duties and obligations hereunder (including any defense contained in
Article VII).

                  (b)          Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that conflict with those of the
Loan Parties, their stockholders and/or their affiliates. Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the Lenders, on the one
hand, and the Loan Parties, on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its affiliates with respect to the transactions contemplated hereby or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective of whether any Lender has
advised, is currently advising or will advise any Loan Party, its stockholders or its Affiliates on other
matters) or any other obligation to any Loan Party except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent or fiduciary of any Loan
Party, its management, stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

        Section 10.17 Reinstatement. To the extent that any payments on the Indebtedness or
proceeds of any Collateral are subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, receiver and manager, interim receiver
or other Person under any bankruptcy law or other Insolvency Law, common law or equitable cause, then
to such extent, the Indebtedness so satisfied shall be revived and continue as if such payment or proceeds
had not been received and the Secured Parties’ Liens, security interests, rights, powers and remedies
under this Agreement and each Loan Document shall continue in full force and effect. In such event,
each Loan Document shall be automatically reinstated and each Loan Party shall take (and shall cause
each other Loan Party to take) such action as may be requested by the Administrative Agent, the
Collateral Agent or the Required Lenders to effect such reinstatement.

        Section 10.18 USA Patriot Act. Each Lender hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.




                                                    107
           Case 21-10527-JTD         Doc 11-3     Filed 03/08/21     Page 115 of 117



        Section 10.19 DIP Orders. In the event of any conflict between the terms of the DIP Orders
and the terms of this Agreement or any other Loan Document, the terms of the DIP Orders shall govern
and control.

                                      (Signature Pages Follow)




                                                108
            Case 21-10527-JTD           Doc 11-3        Filed 03/08/21          Page 116 of 117



       IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be duly
executed by their respective authorized officers or other authorized signatories as of the day and year first
above written.

                                                       CARBONLITE RECYCLING LLC, as Borrower


                                                       By:
                                                       Name:
                                                       Title:


                                                       CARBONLITE RECYCLING HOLDINGS
                                                       LLC, as Guarantor


                                                       By:
                                                       Name:
                                                       Title:


                                                       UMB BANK, N.A., as Administrative Agent and
                                                       Collateral Agent


                                                       By:
                                                       Name:
                                                       Title:




                                  [Signature Page to TX DIP Credit Agreement]


                                                      109
Case 21-10527-JTD   Doc 11-3     Filed 03/08/21   Page 117 of 117



                                                                    Annex I

                    Commitment Schedule


       Lender                          Amount of New Money DIP
                                            Commitment
                                                  $

                                                   $

                                                   $




                           Annex

                               110
